    Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 1 of 140




                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS


IN RE: EpiPen (Epinephrine
       Injection, USP) Marketing,                                  MDL No: 2785
       Sales Practices and Antitrust
       Litigation                                                  Case No. 17-md-2785-DDC-TJJ


(This Document Applies to Consumer
Class Cases)

________________________________________

                                       MEMORANDUM AND ORDER

        This Order rules the seven motions seeking to exclude expert opinions filed in the

Consumer Class track of this MDL. The consumer class plaintiffs have filed one of the seven

motions. And, the Mylan and Pfizer defendants,1 have filed the other six. As explained more

fully below, the court rules the motions as follows:

1
         The named defendants in this case are: Mylan N.V., Mylan Specialty L.P., Mylan
Pharmaceuticals Inc., and Heather Bresch (collectively, “Mylan”) and Pfizer, Inc., King Pharmaceuticals,
Inc. (n/k/a King Pharmaceuticals LLC), and Meridian Medical Technologies, Inc. (collectively “Pfizer”).
Doc. 2169 at 1 (Pretrial Order).

         This Order rules just the Mylan defendants’ portions of the motions seeking to exclude plaintiffs’
experts. The court defers ruling the Pfizer defendants’ portions of the motions, and it will address their
motions in a future Order. Thus, the court’s references to “defendants” in this Order refer only to the
Mylan defendants unless specifically noted that the term is meant to refer to other named defendants in
this action.

         Also, the court enters this Order as a publicly-available document on the court’s docket. The
court recognizes that the parties have moved for leave to file under seal portions of their briefing on these
motions as well as many of the exhibits submitted either supporting or opposing the motions. But, the
public enjoys a “common-law right of access” to judicial records. Nixon v. Warner Commc’ns, Inc., 435
U.S 589, 599 (1978); United States v. Bacon, 950 F.3d 1286, 1292 (10th Cir. 2020). A litigant can rebut
the “strong presumption in favor of public access” when “countervailing interests heavily outweigh the
public interests in access to the judicial record.” Bacon, 950 F.3d at 1293 (citations and internal quotation
marks omitted). The court finds that none of the information in this Order qualifies for sealing under the
governing legal standard for several reasons. First, the court’s analysis relies on the factual information
submitted by the parties to determine the litigants’ rights; so, the public has a strong interest in accessing
the information. See Riker v. Fed. Bureau of Prisons, 315 F. App’x 752, 755 (10th Cir. 2009)
(“Especially ‘where documents are used to determine litigants’ substantive legal rights, a strong
    Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 2 of 140




                Plaintiffs’ Motion to Strike in Part the Testimony of Dr. John H. Johnson, IV

                 (Doc. 2132-1) is denied.

                The Mylan defendants’ portion of the Motion to Exclude the Testimony and

                 Report of Plaintiffs’ Expert Witness Einer Elhauge (Doc. 2133) is denied.

                The Mylan defendants’ portion of the Motion to Exclude the Testimony and

                 Report of Plaintiffs’ Expert Witness Professor Meredith Rosenthal (Doc. 2134) is

                 denied.

                The Mylan defendants’ portion of the Motion to Exclude the Testimony and

                 Report of Plaintiffs’ Expert Witness Dr. Carl Peck (Doc. 2135) is granted in part

                 and denied in part.

                The Mylan defendants’ portion of the Motion to Exclude the Testimony and

                 Report of Plaintiffs’ Expert Witness James Bruno (Doc. 2136) is granted.

                The Mylan defendants’ portion of the Motion to Exclude Plaintiffs’ Patent

                 Litigation Expert (Doc. 2151) is denied.

                The Mylan defendants’ portion of the Motion to Exclude Plaintiffs’ Rebuttal

                 Report Regarding the ’827 Patent (Doc. 2156) is granted.

        The court explains how it reaches these decisions, below.

        I.       Factual Background

        The Consumer Class litigation track in this MDL involves claims brought by consumers

and third-party payors of the EpiPen. They allege that the Mylan and Pfizer defendants, who


presumption of access attaches.’” (quoting Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 121 (2d
Cir. 2006))). Second, a good portion of the factual information already is publicly-available through other
sources. And third, most of the factual information is quite dated. Thus, the court finds that the public’s
right to access the entire contents of this Order to understand the facts and the court’s analysis of the
parties’ motions seeking to exclude these experts’ opinions outweighs any privacy interest that the parties
assert over the information.

                                                         2
    Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 3 of 140




supply and manufacture the EpiPen, violated certain state antitrust laws and the federal civil

RICO statute. Doc. 2169 at 42, 44–45 (Pretrial Order ¶¶ 4.a., 4.d.). On February 27, 2020, the

court certified the two following classes under Fed. R. Civ. P. 23(b)(3):

            1. Nationwide RICO Damages Class (“RICO Class”). All persons and
        entities in the United States who paid or provided reimbursement for some or all of
        the purchase price of Branded or authorized generic EpiPens for the purpose of
        consumption, and not resale, by themselves, their family member(s), insureds, plan
        participants, employees, or beneficiaries, at any time between August 24, 2011, and
        [November 1, 2020].

            2. State Antitrust Damages Class (“State Antitrust Class”). All persons
        and entities in the Antitrust States2 who paid or provided reimbursement for some
        or all of the purchase price of Branded EpiPens at any time between January 28,
        2013, and [November 1, 2020], for the purpose of consumption, and not resale, by
        themselves, their family member(s), insureds, plan participants, employees, or
        beneficiaries.

Doc. 2018-1 at 126; see also EpiPen Long Form Notice at 1,

https://epipenclassaction.com/documents/EpiPen%20Long%20Form%20Notice%20-

%20FINAL.pdf.

        The EpiPen is an epinephrine auto-injector (“EAI”) that delivers an intramuscular dose of

epinephrine to treat severe allergic reactions known as anaphylaxis. Doc. 2169 at 3–4 (Pretrial

Order ¶¶ 14–17, 20). Defendant Mylan Specialty L.P. has the exclusive right and license to

market, distribute, and sell EpiPen products in the United States. Id. at 3 (Pretrial Order ¶ 13).

Defendant Mylan Specialty L.P. currently sells EpiPens in the United States exclusively in

packages of two devices (“the EpiPen 2-Pak”). Id. at 7 (Pretrial Order ¶ 56). Each EpiPen 2-Pak

contains two EpiPen devices each containing a single dose of epinephrine. Id. at 4 (Pretrial




2
       The “Antitrust States” include: Alabama, California, Florida, Hawaii, Illinois, Kansas, Maine,
Michigan, Minnesota, Mississippi, Nebraska, Nevada, New Hampshire, New York, North Carolina,
Tennessee, and Utah. Doc. 2018-1 at 126 n.72; see also Doc. 2169 at 2 n.3 (Pretrial Order ¶ 1.d.).

                                                       3
      Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 4 of 140




Order ¶ 22). Defendant Pfizer, Inc., through its subsidiaries, manufactures the EpiPen and

supplies it to Mylan for sale in the United States. Id. at 3 (Pretrial Order ¶¶ 6, 10–12).

        Plaintiffs allege that, beginning in 2010, the Mylan and Pfizer defendants engaged in an

unlawful scheme to raise prices on the EpiPen. Id. at 9 (Pretrial Order ¶ 3.a.1.). The alleged

scheme included: “(1) withdrawing the single pack in the United States only (the 2-Pak hard

switch) based on a false medical rationale and associated public campaign; (2) stifling generic

competition through pay-for-delay settlements and other tactics and schemes; and (3) foreclosing

branded competition from the Auvi-Q [(a competing EAI device)] using rebates and kickbacks.”

Id.

        The Mylan defendants have filed a Motion for Summary Judgment against plaintiffs’

state antitrust and federal RICO claims. Doc. 2141. Contemporaneously, the parties have filed

motions seeking to exclude certain expert testimony offered either to support or oppose

plaintiffs’ claims on summary judgment. The court addresses those motions, below.

        II.    Legal Standard

        The court has a “gatekeeping obligation” to determine whether expert testimony is

admissible. Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999) (citing Daubert v. Merrell

Dow Pharm., Inc., 509 U.S. 579, 589 (1993)); see also Petersen v. The Raymond Corp., 994 F.3d

1224, 1225 (10th Cir. 2021) (explaining a “district court serves as a gatekeeper, shutting the door

on unreliable expert testimony” (citing Kumho Tire, 526 U.S. at 152)). When performing this

gatekeeping role, the court has broad discretion. Kieffer v. Weston Land, Inc., 90 F.3d 1496,

1499 (10th Cir. 1996) (citing Orth v. Emerson Elec. Co., 980 F.2d 632, 637 (10th Cir. 1992));

see also Peterson, 2021 WL 1568812, at *1 (explaining that the Circuit affords “district courts

‘considerable leeway’ in deciding when the door [for admitting expert testimony] should be



                                                      4
    Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 5 of 140




closed” (quoting Kumho Tire, 526 U.S. at 152)). Courts exercise this discretion under Fed. R.

Evid. 702. It provides:

           A witness who is qualified as an expert by knowledge, skill, experience,
           training, or education may testify in the form of an opinion or otherwise if:

               (a) the expert’s scientific, technical, or other specialized knowledge will
                   help the trier of fact to understand the evidence or to determine a fact
                   in issue;

               (b) the testimony is based on sufficient facts or data;

               (c) the testimony is the product of reliable principles and methods; and

               (d) the expert has reliably applied the principles and methods to the facts
                   of the case.

Fed. R. Evid. 702.

       The Tenth Circuit has directed trial judges to apply a two-part test when determining

admissibility of expert testimony under Daubert and Rule 702. Conroy v. Vilsack, 707 F.3d

1163, 1168 (10th Cir. 2013). First, the court must determine “whether the expert is qualified ‘by

knowledge, skill, experience, training, or education’ to render an opinion.” United States v.

Nacchio, 555 F.3d 1234, 1241 (10th Cir. 2009) (quoting Fed. R. Evid. 702). Second, the court

“‘must satisfy itself that the proposed expert testimony is both reliable and relevant, in that it will

assist the trier of fact, before permitting a jury to assess such testimony.’” Id. (quoting United

States v. Rodriguez-Felix, 450 F.3d 1117, 1122 (10th Cir. 2006)).

       To qualify as an expert witness, the witness must possess “such skill, experience or

knowledge in that particular field as to make it appear that his opinion would rest on substantial

foundation and would tend to aid the trier of fact in his search for truth.” LifeWise Master

Funding v. Telebank, 374 F.3d 917, 928 (10th Cir. 2004) (citation and internal quotation marks

omitted). Then, to determine whether the expert’s testimony is reliable, the court must assess



                                                      5
    Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 6 of 140




“whether the reasoning or methodology underlying the testimony is scientifically valid and . . .

whether that reasoning or methodology properly can be applied to the facts in issue.” Daubert,

509 U.S. at 592–93.

       In Daubert, the Supreme Court identified four factors that—though not exhaustive—trial

courts should consider when determining the proffered expert testimony’s reliability under Fed.

R. Evid. 702. They are: (1) whether the theory used can be and has been tested; (2) whether the

theory has been subjected to peer review and publication; (3) the known or potential rate of error;

and (4) the theory’s general acceptance in the scientific community. Id. at 593–94. The

Supreme Court has emphasized, however, that these four factors are not a “definitive checklist or

test,” and that a court’s gatekeeping inquiry about reliability “must be tied to the facts of a

particular case.” Kumho Tire, 526 U.S. at 150 (citations and internal quotation marks omitted).

       But, in some cases, “the relevant reliability concerns may focus upon personal knowledge

or experience” rather than the Daubert factors and scientific foundation. Id. For such testimony

to satisfy the reliability standard, it “must be ‘based on actual knowledge, and not mere

“subjective belief or unsupported speculation.”’” Pioneer Ctrs. Holding Co. Emp. Stock

Ownership Plan & Tr. v. Alerus Fin., N.A., 858 F.3d 1324, 1341–42 (10th Cir. 2017) (quoting

Mitchell v. Gencorp, Inc., 165 F.3d 778, 780 (10th Cir. 1999) (quoting Daubert, 509 U.S. at

590)). “When expert opinion ‘is not supported by sufficient facts to validate it in the eyes of the

law, or when indisputable record facts contradict or otherwise render the opinion unreasonable, it

cannot support a jury’s verdict’ and will be excluded.” Id. at 1342 (quoting Brooke Grp. Ltd. v.

Brown & Williamson Tobacco Corp., 509 U.S. 209, 242 (1993)).

       “The proponent of expert testimony bears the burden of showing that the testimony is

admissible.” Conroy, 707 F.3d at 1168 (citing Nacchio, 555 F.3d at 1241). “[R]ejection of



                                                      6
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 7 of 140




expert testimony is the exception rather than the rule.” Fed. R. Evid. 702 advisory committee’s

notes to 2000 amendments. While Daubert makes the court the gatekeeper for expert testimony,

“[v]igorous cross-examination, presentation of contrary evidence, and careful instruction on the

burden of proof” remain “the traditional and appropriate means of attacking shaky but admissible

evidence.” Daubert, 509 U.S. at 596 (citation omitted).

       The court has discretion to determine how to perform its gatekeeping function under

Daubert. Bill Barrett Corp. v. YMC Royalty Co., LP, 918 F.3d 760, 770 (10th Cir. 2019). “The

most common method for fulfilling this function is a Daubert hearing, although such a process is

not specifically mandated.” Goebel v. Denver & Rio Grande W. R.R., 215 F.3d 1083, 1087 (10th

Cir. 2000) (citations omitted); see also United States v. Charley, 189 F.3d 1251, 1266 (10th Cir.

1999) (“The trial judge is granted great latitude . . . in deciding whether to hold a formal

[Daubert] hearing.”). Alternatively, the district court may satisfy its gatekeeping role without a

formal Daubert hearing “so long as the court has sufficient evidence to perform ‘the task of

ensuring that an expert’s testimony both rests on a reliable foundation and is relevant to the task

at hand.’” Goebel, 215 F.3d at 1087 (quoting Daubert, 509 U.S. at 597). Here, exercising its

discretion, the court concludes it need not conduct a separate Daubert hearing to rule the parties’

motions to exclude. The court has reviewed the parties’ filings and attached exhibits carefully.

And the court finds that the parties have provided a sufficient record for the court to decide these

motions without a hearing.

       III.    Plaintiffs’ Motion to Strike in Part the Testimony of Dr. John H. Johnson, IV
               (Doc. 2131-1)

       Plaintiffs ask the court to exclude part of Dr. John H. Johnson’s testimony. Defendants

have retained Dr. Johnson “to review and respond to the opinions, and specifically the damages

estimates” offered by plaintiffs’ experts, including Prof. Meredith Rosenthal and Prof. Einer


                                                      7
    Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 8 of 140




Elhauge. Doc. 2132-4 at 6 (Johnson Dec. 23, 2019 Expert Report ¶ 1). Plaintiffs argue that

certain of Dr. Johnson’s opinions aren’t grounded in scientific methodology and are unreliable.

So, plaintiffs ask the court to exclude these particular opinions.

       In response, defendants assert that Dr. Johnson is qualified to offer his expert opinions.

The court agrees. Dr. Johnson has a Ph.D. in economics, with a specialization in econometrics,

from the Massachusetts Institute of Technology. Doc. 2132-4 at 122 (Johnson curriculum vitae);

Doc. 1724 at 88 (Tr. of Mot. Hr’g Class Certification 88:19–25). He has authored “academic

literature on the application of econometrics in class actions in that intersection of the field called

law and economics.” Doc. 1724 at 89 (Tr. of Mot. Hr’g Class Cert. 89:13–19); see also Doc.

2132-4 at 128–29 (listing books and articles that Dr. Johnson has authored). And, Dr. Johnson

has testified as an expert “in a wide range of antitrust and class action litigation” including “40

class actions.” Doc. 1724 at 89 (Tr. of Mot. Hr’g Class Certification 89:1–19); see also Doc.

2132-4 at 124–28 (listing expert testimony and reports provided between 2016 and 2019). Dr.

Johnson’s education, experience, and knowledge qualify him to opine about the measure of

damages in this case.

       But, plaintiffs argue, Dr. Johnson lacks expertise in the area of health economics. So,

plaintiffs contend, this gap in his resume makes him unqualified to offer expert opinions in this

particular case involving a pharmaceutical product. Defendants respond that plaintiffs’ criticism

ignores Dr. Johnson’s demonstrated expertise in the pharmaceutical industry. See, e.g., Doc.

1636-2 at 35–46 (Johnson Mar. 18, 2019 Expert Report ¶¶ 33–53) (providing background about

the pharmaceutical industry, including how its supply chain operates and how negotiation and

pricing within that supply chain affect the ultimate price that consumers pay for

pharmaceuticals). Plaintiffs downplay this pharmaceutical expertise, arguing that Dr. Johnson



                                                      8
    Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 9 of 140




gained this knowledge only through his work as a paid litigation expert for class action

defendants. Plaintiffs’ criticisms about the depth and origin of Dr. Johnson’s expertise in the

specialized area of health economics go to the weight the finder of fact should assign his

opinions. See, e.g., Wheeler v. John Deere Co., 935 F.2d 1090, 1100 (10th Cir. 1991) (“[A] lack

of specialization does not affect the admissibility of the opinion, but only it’s weight.”); Burton v.

R.J. Reynolds Tobacco Co., 183 F. Supp. 2d 1308, 1312 (D. Kan. 2002) (“Any alleged gap in [an

expert’s] qualifications goes to the weight of his expert opinion and can be adequately addressed

by cross-examination.”); United States v. Kelley, 6 F. Supp. 2d 1168, 1183 (D. Kan. 1998) (“An

expert witness’s bias goes to the weight, not the admissibility of the testimony, and should be

brought out on cross-examination.” (citation and internal quotation marks omitted)). But

plaintiffs’ arguments don’t show that Dr. Johnson is unqualified to provide his proffered expert

opinions in this case.

       Having found Dr. Johnson sufficiently qualified as an expert, the court now turns to his

four opinions that plaintiffs ask to exclude.

               A. Dr. Johnson’s Criticisms of Prof. Rosenthal’s Assumed Generic
                  Penetration Rate

       First, plaintiffs argue that the court should exclude Dr. Johnson’s criticisms about the

assumed generic penetration rate that Prof. Rosenthal used in her generic delay damages model.

Prof. Rosenthal’s generic delay damages model assumes a 95% generic penetration rate—which

is the estimated amount of market share a generic would have captured from the branded EpiPen

after the generic entered the market. Doc. 2132-7 at 30 (Rosenthal Oct. 31, 2019 Expert Report

¶ 68). Prof. Rosenthal explains that she selected the 95% penetration rate because it came from a

Mylan forecast—known as the “Mylan 1” standard generic capture curve. Id. Prof. Rosenthal

further explains that Mylan used the Mylan 1 forecast in its decision-making in 2010 and 2011,


                                                      9
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 10 of 140




and Pfizer still was projecting a penetration rate consistent with the Mylan 1 forecast in 2015.

Id. at 30–31 (¶¶ 69–70). Prof. Rosenthal’s Expert Report also provides reasons why she believes

the Mylan 1 forecast is economically reasonable, thus supporting her decision to use Mylan 1’s

95% generic penetration rate in her generic delay damages analysis. Id. at 31 (¶ 71).

       Dr. Johnson criticizes Prof. Rosenthal’s use of the Mylan 1 forecast. Doc. 2132-4 at 43

(Johnson Dec. 23, 2019 Expert Report ¶ 58). He explains that the Mylan 1 forecast was one of

three forecasts Mylan prepared—the other two were called Mylan 2 and Mylan 3. Id. Dr.

Johnson asserts that Prof. Rosenthal erred by using the Mylan 1 forecast because it was the most

aggressive of the three generic penetration forecasts. Id. And, he contends, “only the Mylan 2

and Mylan 3 forecasts were actually used by the company to assess the financial effects of

generic entry.” Id.

       Plaintiffs assert that Dr. Johnson’s opinion misstates the evidence. Instead, Dr. Johnson

conceded in his deposition that the “only basis” for his opinion that Mylan used the Mylan 2 and

Mylan 3 forecasts comes from just one document. Doc. 2132-5 at 22 (Johnson Dep. 102:3–9).

Plaintiffs argue that Dr. Johnson doesn’t apply any specialized skill or knowledge to interpret

this one document. And, plaintiffs contend, Dr. Johnson hasn’t conducted any independent

scientific or economic analysis to determine whether Prof. Rosenthal’s reliance on the Mylan 1

forecast was appropriate. So, plaintiffs contend, the court should exclude Dr. Johnson’s opinion

about the appropriate generic penetration rate because it’s improper expert opinion.

       Defendants respond that Dr. Johnson properly criticizes Prof. Rosenthal’s use of a single

and the most aggressive generic penetration forecast in her generic delay damages analysis. Dr.

Johnson asserts that Prof. Rosenthal ignored the other, less aggressive forecasts found in the

Mylan 2 and Mylan 3 forecasts, and by doing so, Prof. Rosenthal artificially and improperly



                                                    10
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 11 of 140




inflated her damages estimates. Doc. 2132-4 at 43, 47–48 (Johnson Dec. 23, 2019 Expert Report

¶¶ 58, 62, & Ex. 4). Dr. Johnson’s two Expert Reports identify the other forecasts with lower

generic penetration rates. See id.; see also Doc. 1636-2 at 134–38 (Johnson Mar. 28, 2019

Expert Report ¶¶ 167–71) (redacted version); Doc. 1503-4 at 134–38 (sealed version). And, he

analyzes the “sensitivity of Prof. Rosenthal’s damages estimates to her assumed generic

substitution rate, using the Mylan 2 and Mylan 3 forecasts for generic substitution, as well as the

actual generic substitution observed using the Mylan authorized generic product.” Doc. 2132-4

at 47–48 (Johnson Dec. 23, 2019 Expert Report ¶ 62 & Ex. 4).

       Defendants argue that Dr. Johnson isn’t opining about which forecast Mylan used in its

own analysis of generic penetration. Instead, he testified that his expert testimony “interpret[s]

for the trier [of] fact the economics behind the [Mylan 1] forecast, what the strong assumptions

are underlying Mylan 1, and why [he] disagree[s] with . . . Professor Rosenthal’s assessment that

she should look at Mylan 1 and only Mylan 1 in calculating damages.” Doc. 2132-5 at 23

(Johnson Dep. 107:6–20). Defendants assert that Dr. Johnson applies his economics expertise to

the data, which will help the jury understand how Prof. Rosenthal’s damages estimates can

fluctuate, depending on the generic penetration rate selected to perform the analysis. Also, Dr.

Johnson explains why he believes it was improper for Prof. Rosenthal to rely on the literature as

support for using the Mylan 1 forecast. Doc. 1636-2 at 132–33 (Johnson Mar. 28, 2019 Expert

Report ¶¶ 164–65). Dr. Johnson asserts that Prof. Rosenthal’s chosen literature isn’t relevant to

assessing generic penetration against EpiPen because the literature addresses generic substitution

of oral tablets and not injectable products, like EpiPen. Id. Also, he alleges, the literature fails to

account for competitive steps Mylan may have taken to support EpiPen’s continued sales. Id.

Also, Dr. Johnson analyzed the actual rate of generic substitution when Mylan introduced its



                                                      11
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 12 of 140




own authorized generic EpiPen (“the Mylan AG”). Doc. 2132-4 at 44–46 (Johnson Dec. 23,

2019 Expert Report ¶ 61 & Ex. 3). His analysis shows that the actual generic penetration rate for

Mylan AG was lower than the Mylan 1 forecast used by Prof. Rosenthal. Id. Thus, he asserts

this analysis provides further support for his opinion that Prof. Rosenthal erred by using the

Mylan 1 forecast in her damages analysis. Id.

       Plaintiffs argue that Dr. Johnson does nothing more than regurgitate information found in

documents, thus he doesn’t provide expert opinion. The court disagrees. Dr. Johnson not only

identifies other generic penetration forecasts, but also he explains, using his economic expertise,

why he believes Prof. Rosenthal erred by selecting the Mylan 1 forecast—instead of other

generic penetration rates—to perform her generic delay damages analysis. This type of opinion

is proper expert rebuttal opinion. See In re Cessna 208 Series Aircraft Prods. Liab. Litig., No.

05-md-1721-KHV, 2009 WL 1649773, at *1 (D. Kan. June 9, 2009) (explaining that “a rebuttal

expert who critiques another expert’s theories or conclusions need not offer his own independent

theories or conclusions (though of course his testimony may be more persuasive if he does so)”

and “[s]uch evidence, which attacks the opposing expert’s substantive testimony, is proper

rebuttal”); see also Pandora Jewelers 1995, Inc. v. Pandora Jewelry, LLC, No. 09-61490-Civ.,

2011 WL 2295269, at *5 (S.D. Fla. June 8, 2011) (explaining that a “rebuttal expert can testify

[about] the flaws that she believed are inherent in another expert’s report that implicitly assumes

or ignores certain facts” and “[t]his is a well-accepted way to criticize damages estimates”

(citation and internal quotation marks omitted)). Cf. Frederick v. Swift Transp. Co., Inc., 591 F.

Supp. 2d 1149, 1155 (D. Kan. 2008) (explaining that in a “battle of the experts” over which

opinion is correct, the court won’t “credit one expert’s opinion over the other” but instead leaves

the decision “to the trier of fact to determine how much weight to give to each expert’s



                                                    12
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 13 of 140




opinions”). The court finds no reason to exclude Dr. Johnson’s opinion criticizing Prof.

Rosenthal’s use of the Mylan 1 generic penetration rate.

       Also, plaintiffs argue that the court should exclude Dr. Johnson’s opinion criticizing Prof.

Rosenthal’s analysis because it uses the Mylan AG’s price when estimating the “but-for” price

while it ignores the Mylan AG’s actual penetration rate in her damages calculations. See Doc.

2132-7 at 36–38 (Rosenthal Oct. 31, 2019 Expert Report ¶¶ 84–86) (explaining that, in her

generic delay damages calculations, the “generic price discount yardsticks are based on the

actual pricing trends when Mylan’s authorized generic entered the market in December 2016”).

Prof. Rosenthal explains why she chose not to use the Mylan AG penetration rate in her analysis.

Id. at 29 (¶ 67). She found it “unsuitable” for several reasons, including that “it was not a

competitor product” because “it was launched by Mylan” which was “quite different from the

but-for scenario [she was] asked to assume, where Teva [(a rival pharmaceutical company)]

would have launched along with an authorized generic—or alone.” Id.; see also Doc. 2132-16 at

9 (Rosenthal Feb. 7, 2020 Rebuttal Expert Report ¶ 10) (explaining that her analysis assumes a

“but-for world . . . where both the Mylan AG and an independent generic would have launched at

the same time if it had not been for the challenged conduct” while “[i]n the actual world, both

EpiPen and the Mylan AG were marketed by the same entity” creating a situation “devoid of the

incentives for competing on price and gaining market share”).

       But Dr. Johnson criticizes Prof. Rosenthal’s dismissal of the Mylan AG penetration rate

for “several reasons.” Doc. 2132-4 at 44–45 (Johnson Dec. 23, 2019 Expert Report ¶ 61). He

opines that the Mylan AG penetration rate is a more reasonable rate to use because—even

though Mylan launched this generic—it still was “a competing generic EAI product available at

a lower price.” Id. at 44 (¶ 61). And, “when Teva ultimately launched its generic EAI device in



                                                     13
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 14 of 140




November 2018, it did so at the exact same price as the Mylan authorized generic device.” Id. at

44–45 (¶ 61). So, in Dr. Johnson’s opinion, “[t]he fact that the authorized generic product was

available from Mylan instead of a different manufacturer does not change the fact that, after it

launched, consumers had an AB rated generic product available to them at a lower price.” Id. at

45 (¶ 61).

       Plaintiffs argue that the court should exclude Dr. Johnson’s opinion because, as he

testified, he never conducted any scientific analysis to determine whether competition between

the Mylan AG and the branded EpiPen occurred in exactly the same way it would have occurred

with an alternative, independent generic product. Doc. 2132-5 at 24 (Johnson Dep. 116:18–25).

And, plaintiffs contend, he has no practical experience in health economics to assert his opinions

about Prof. Rosenthal’s choice of generic penetration rate. The court disagrees. As discussed

above, Dr. Johnson is qualified as an economist to provide expert opinions in this case. And his

experience with and knowledge about the pharmaceutical industry qualify him to render his

opinions here. He has drawn from that experience to render his opinions that rebut Prof.

Rosenthal’s damages analysis, making his opinions sufficiently reliable and relevant. See In re

Cessna 208 Series Aircraft Prods. Liab. Litig., 2009 WL 1649773, at *1 (explaining that “expert

opinions which assess or critique another expert’s substantive testimony are relevant,” and

constitute “proper rebuttal”); see also Marmo v. Tyson Fresh Meats, Inc., 457 F.3d 748, 759 (8th

Cir. 2006) (“The function of rebuttal testimony is to explain, repel, counteract or disprove

evidence of the adverse party.” (citation and internal quotation marks omitted)). So, the court

declines plaintiffs’ invitation to exclude Dr. Johnson’s opinions criticizing Prof. Rosenthal’s use

of the Mylan 1 generic penetration rate in her generic delay damages calculations.




                                                    14
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 15 of 140




               B. Dr. Johnson’s Opinion About the Ratio of Single-EpiPen Versus Two-
                  EpiPen Prescriptions

       Next, plaintiffs ask the court to exclude Dr. Johnson’s opinion about the ratio of single-

EpiPen prescriptions to EpiPen 2-Pak prescriptions. Dr. Johnson offers this opinion in response

to Prof. Rosenthal’s analysis of Mylan’s withdrawal of the single EpiPen from the market. Prof.

Rosenthal opines that “the annual average pens-per-prescription ratio [for EpiPen] was

essentially constant from 2009 to the first half of 2011.” Doc. 2132-16 at 13–14 (Rosenthal Feb.

7, 2020 Rebuttal Expert Report ¶ 21 & Fig. 1). But, Prof. Rosenthal’s analysis shows that after

August 2011, when Mylan withdrew the single EpiPen from the market, the ratio of pens-per-

prescription increased. See id. Prof. Rosenthal then uses this analysis to estimate the “but-for”

pens per prescription to calculate plaintiffs’ EpiPen 2-Pak damages. Id. at 12–14 (¶¶ 17, 21).

       Dr. Johnson rebuts Prof. Rosenthal’s opinion, arguing her estimate of “but-for” pens for

prescriptions is flawed. Doc. 2132-4 at 60 (Johnson Dec. 23, 2019 Expert Report ¶¶ 88–90). He

contends that Prof. Rosenthal erred by “assuming that the average share of two-pack and single

pack prescriptions would be unchanged in every year after the second quarter of 2011.” Id. (¶

90). And, he asserts, her assumption ignores the upward trend in the number of EpiPen 2-Paks

prescribed between 2008 and 2011 as well as the downward trend in the number of single EpiPen

prescriptions for the same time period. Id. (¶ 88). Dr. Johnson uses a graph to document this

supposed upward and downward trend. Id. at 61 (Ex. 6). He contends that, by ignoring these

trends, Prof. Rosenthal underestimated the “but-for” annual average of pens per prescription. Id.

at 60 (¶ 89). And, in turn, he argues that Prof. Rosenthal’s use of this “but for” average

overstates the amount of plaintiffs’ purported EpiPen 2-Pak damages. Id. (¶ 90).




                                                    15
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 16 of 140




       Plaintiffs argue the court should exclude Dr. Johnson’s opinion about the increasing trend

in EpiPen 2-Pak prescriptions for two reasons: They say (1) it will mislead the jury, and (2) it’s

unreliable.

       First, plaintiffs argue that Dr. Johnson’s graph showing the purported upward trend of

EpiPen 2-Pak prescriptions is misleading because Dr. Johnson’s graph doesn’t plot the actual

data points across time. Instead, plaintiffs contend, Dr. Johnson uses the “trend line” function in

Microsoft Excel that smooths out the data into a straight line, giving it an appearance of trending

upward. Plaintiffs argue that the actual data points show that 2-Pak prescriptions stayed constant

throughout 2008 and 2011, which is consistent with Prof. Rosenthal’s analysis. See Doc. 2132-2

at 19 (Mem. of Law in Supp. of Class Pls.’ Mot. to Strike) (providing a chart that shows actual

data points).

       Defendants respond that plaintiffs are “free to present an alternative depiction of the trend

that Dr. Johnson observed” but his conclusion remains the same, i.e., that the data shows an

upward trend of EpiPen 2-Pak prescriptions. Doc. 2186-1 at 14–15. The court agrees with

defendants. The court believes a jury is capable of understanding the data for EpiPen 2-Pak

prescriptions and recognizing the differences between how Dr. Johnson and Prof. Rosenthal

interpreted that data. Plaintiffs can cross-examine Dr. Johnson about his use of the “trend line”

feature to interpret the data—as opposed to the actual data points—and the jury can decide

whether his approach to analyzing that data affects his opinion’s credibility. See, e.g., Corr v.

Terex USA, LLC, No. 08-1285-MLB, 2011 WL 976718, at *6 (D. Kan. Mar. 17, 2011) (rejecting

defendant’s argument that plaintiff’s expert’s “opinions will confuse or mislead the jury because

he has not tested or designed an alternate” product because defendant “can, through cross

examination of [the expert], explore these areas,” and finding that “a jury will be able to



                                                    16
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 17 of 140




understand what [the expert] did in this case and make their own decision about whether his

opinions are credible”). The court finds no reason to exclude his opinion as misleading.

         Second, plaintiffs argue that Dr. Johnson’s analysis of the data is unreliable because he’s

measuring the number of prescriptions, not the number of pens. Thus, plaintiffs contend, Dr.

Johnson’s analysis doesn’t demonstrate adequately the effects of withdrawing the single EpiPen

from the market and replacing it exclusively with the 2-Pak. Plaintiffs illustrate this point by

arguing that, if Dr. Johnson continued his chart, the number of 2-Pak prescriptions would

increase to 100% and the number of single prescriptions would fall to 0% because, after Mylan’s

switch to the 2-Pak, doctors weren’t able to prescribe single EpiPens. Plaintiffs argue that Prof.

Rosenthal’s analysis of pens per prescription is more informative and better grounded in the facts

and science. Thus, plaintiffs contend, the court should exclude Dr. Johnson’s opinion on this

topic.

         Defendants disagree. Defendants argue that the point of Dr. Johnson’s analysis is to

analyze purchasing trends before the switch to the 2-Pak. Dr. Johnson asserts that his analysis of

the purchasing trends for the EpiPen 2-Pak undermines Prof. Rosenthal’s conclusion that

EpiPen’s annual average pens-per-prescription ratio would remain constant after 2011. Dr.

Johnson’s Expert Report provides a reliable basis for his opinion about Prof. Rosenthal’s

assumptions. See Doc. 2132-4 at 60 (Johnson Dec. 23, 2019 Expert Report ¶¶ 88–90). And, the

court finds, plaintiffs’ challenges to Dr. Johnson’s opinion go to the weight the trier of fact

should assign to his opinion—but not its admissibility. See Aspen Highlands Skiing Corp. v.

Aspen Skiing Co., 738 F.2d 1509, 1524 (10th Cir. 1984) (affirming admission of expert

testimony where “there may have been considerable evidence contradicting the expert’s

assumptions” but also “his assumptions were not without support” and explaining that “the full



                                                     17
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 18 of 140




burden of exploration of the facts and assumptions underlying the testimony of an expert

witness” falls “squarely on the shoulders of opposing counsel’s cross-examination” (citation and

internal quotation marks omitted)), aff’d, 472 U.S. 585 (1985); see also Stecyk v. Bell Helicopter

Textron, Inc., 295 F.3d 408, 414 (3d Cir. 2002) (affirming trial court’s admission of expert

testimony and noting that “the burden of exploring the facts and assumptions underlying the

testimony of an expert witness” rests “on opposing counsel during cross-examination”).

       The court thus declines to exclude Dr. Johnson’s opinion about the appropriate measure

of the ratio between single-EpiPen prescriptions and EpiPen 2-Pak prescriptions.

               C. Dr. Johnson’s Opinion Comparing Individual Co-Payments to Prof.
                  Rosenthal’s Calculation of the Average “But-For” Co-Payment

       Next, plaintiffs assert that the court should exclude as unreliable Dr. Johnson’s opinion

comparing real-world individual co-payments to Prof. Rosenthal’s calculation of class members’

average “but-for” co-payment. Prof. Rosenthal developed an aggregate model to determine

generic delay damages that assumes an average “but-for” price that consumers would have paid

for a generic EpiPen “but for” defendants’ alleged scheme that delayed generic competition.

Doc. 2186-4 at 5 (Rosenthal Feb. 8, 2019 Dep. 214:7–17). Dr. Johnson criticizes Prof.

Rosenthal’s calculation of the average “but for” price because, he says, it “ignore[s] the

underlying variation in insured consumers’ actual copayments for branded EpiPen devices.”

Doc. 2132-4 at 51 (Johnson Dec. 23, 2019 Expert Report ¶ 65) (emphasis added). Dr. Johnson

identifies “a substantial share of transactions [that] had monthly copayments that were less than

Prof. Rosenthal’s but-for generic copayment.” Id. (citing Doc. 1636-2 at 114–18 (Johnson Mar.

18, 2019 Expert Report ¶¶ 151–53)) (emphasis added). Dr. Johnson argues that these identified

“class members would be uninjured[,]” and he criticizes Prof. Rosenthal for offering “no

methodology to identify them and remove” these transactions from her damages analysis. Id.


                                                    18
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 19 of 140




       Plaintiffs assert that the court should exclude Dr. Johnson’s comparison of real-world co-

payments to Prof. Rosenthal’s calculated “but-for” average price because it is unreliable and will

mislead the jury. Plaintiffs offer several arguments to support the request to exclude this

opinion.

       First, plaintiffs argue, Dr. Johnson has cherry-picked examples of actual co-payments for

named plaintiffs that don’t provide an accurate representation of what Prof. Rosenthal

calculated—i.e., the distribution of co-payments among consumers in both the actual and “but-

for” worlds to calculate an average. But, defendants respond, Dr. Johnson used the same

“IQVIA Xponent copayment data” that Prof. Rosenthal used in her analysis. Doc. 1636-2 at

115–18 (Johnson Mar. 18, 2019 Expert Report ¶ 152 & Ex. 26); Doc. 1503-4 at 115–18 (sealed

version). According to Dr. Johnson’s analysis, 54% of the branded co-payments in the entire

data set are less than Prof. Rosenthal’s calculated average “but-for” copayment. Doc. 1636-2 at

118, 120 (¶ 154 & Ex. 28); Doc. 1503-4 at 118, 120. Dr. Johnson highlights some of the named

plaintiffs whose actual co-payments were less than Prof. Rosenthal’s average “but-for”

copayment. Doc. 1636-2 at 118 (¶ 153). Defendants argue this isn’t “cherry-picking” data.

Instead, defendants say, it’s just providing an illustration of certain class plaintiffs whose actual

co-payments fall into the 54% of co-payments that are less than Prof. Rosenthal’s average “but-

for” co-payment.

       The court agrees with defendants. Dr. Johnson offers a different way to examine the data

to support his argument that Prof. Rosenthal’s analysis is flawed. Plaintiffs assert that Dr.

Johnson’s analysis of the data is nonsensical from a mathematical perspective. Plaintiffs explain

why they think it’s nonsense—i.e., Prof. Rosenthal is calculating an average, not examining

individual payments, like Dr. Johnson does. But, Dr. Johnson’s Expert Report explains how and



                                                      19
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 20 of 140




why he has analyzed the data in this fashion, thus providing a reliable basis for his opinion. See

Doc. 1636-2 at 114–18 (Johnson Mar. 18, 2019 Expert Report ¶¶ 151–53). The disagreement

between Prof. Rosenthal and Dr. Johnson over the best way to analyze the data is an issue for the

jury to decide when assigning weight to each opinion. But, the court can’t exclude Dr. Johnson’s

opinion as unreliable simply because it differs from the way Prof. Rosenthal analyzed the data.

See, e.g., In re Pool Prods. Distrib. Mkt. Antitrust Litig., MDL No. 2328, 2016 WL 2756437, at

*9 (E.D. La. May 12, 2016) (refusing to exclude defendant’s rebuttal expert’s opinion that

critiqued the opinions of and analyzed the data differently than plaintiffs’ expert because the

rebuttal expert provided a reliable basis for his methodology and the “mere fact that the parties’

experts disagree on the best way to test the model is no basis for excluding one expert’s

approach” (citation and internal quotation marks omitted)); Johnson v. Big Lots Stores, Inc., Nos.

04-3201, 05-6627, 2008 WL 1930681, at *11 (E.D. La. Apr. 29, 2008) (finding “no reliability

issue” with rebuttal testimony offered by defendant’s expert economist “to critique” plaintiffs’

expert’s “methodology and interpretation of the data” because defendant’s rebuttal expert relied

on the same data and merely “analyze[d] the survey data in different ways from” plaintiffs’

expert).

       Second, plaintiffs assert, Dr. Johnson ignores a well-established principle that consumers

generally pay more for branded products than generic products. Prof. Rosenthal applies this

principle to her analysis—i.e., she notes that “the vast majority of consumers pay more for brand

products than generic products”—and opines that “almost everyone in the class suffered an

overcharge because any copayment they paid in the actual world would necessarily have been

lower in the but-for world.” Doc. 2132-16 at 18 (Rosenthal Feb. 7, 2020 Rebuttal Expert Report

¶ 32). Defendants respond that Dr. Johnson’s analysis of the data undermines Prof. Rosenthal’s



                                                    20
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 21 of 140




assumption about the costs of branded products versus generics. Moreover, defendants assert,

Prof. Rosenthal testified that she wasn’t asked to opine on individual issues, like this one. Doc.

2186-4 at 3 (Rosenthal Feb. 8, 2019 Dep. 98:8–13). Plaintiffs’ arguments about the various

principles that Dr. Johnson assumed or ignored in his analysis go to the weight of his opinions,

but not their admissibility. See, e.g., In re Syngenta AG MIR 162 Corn Litig., No. 14-md-2591-

JWL, 2016 WL 5371856, at *10 (D. Kan. Sept. 26, 2016) (holding that criticisms about

reliability of plaintiffs’ experts’ opinions “go to the weight of those opinions and not . . . their

admissibility” and concluding “the experts’ methodologies [weren’t] so unreliable as to preclude

certification”). Dr. Johnson’s alleged failure to assume that consumers pay more for branded

products than generics doesn’t render his opinion so unreliable that the court must exclude it

from evidence. Instead, plaintiffs’ criticisms about Dr. Johnson’s underlying assumptions are

“fodder for cross-examination at trial.” ZF Meritor LLC v. Eaton Corp., No. 06-623-SLR, 2013

WL 6729509, at *5 (D. Del. Dec. 20, 2013). The court thus declines to exclude Dr. Johnson’s

opinion on this basis.

        Last, plaintiffs argue that Dr. Johnson’s opinion will mislead the jury into believing that a

great number of class members sustained no injury. The court disagrees. As discussed, Dr.

Johnson provides a reliable basis for his opinion, and he explains adequately how he analyzed

the data differently than Prof. Rosenthal. At the same time, Prof. Rosenthal has explained why

she uses her average “but-for” co-payment to calculate damages and why she believes it is the

appropriate metric for her analysis. The trier of fact is more than capable of understanding the

two approaches and parsing the differences of the two methods for analyzing the data. It is for

the jury to decide which methodology it finds more credible and assign the appropriate weight to

each opinion based on that credibility determination.



                                                      21
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 22 of 140




       For all these reasons, the court won’t exclude Dr. Johnson’s opinion comparing actual co-

payments to Prof. Rosenthal’s calculation of the average “but-for” co-payment.

               D. Dr. Johnson’s Opinion About Teva’s “But-For” Generic Entry Date

       Finally, plaintiffs ask the court to exclude Dr. Johnson’s opinion about Teva’s “but-for”

generic entry date because, plaintiffs contend, it’s unreliable and not based on any expert

analysis. Dr. Johnson’s opinion takes issue with the “but-for” generic entry date that Prof.

Rosenthal uses in her damages analysis. Prof. Rosenthal’s damages model relies on a “but-for”

generic entry date that comes from another one of plaintiff’s experts—Prof. Einer Elhauge. Doc.

2132-16 at 11–12 (Rosenthal Feb. 7, 2020 Rebuttal Expert Report ¶ 16). Prof. Elhauge estimates

a “but-for” generic date of March, 14, 2014. Id. And, Prof. Rosenthal’s damage model assumes

Prof. Elhauge’s “but-for” generic entry date to calculate plaintiffs’ purported generic delay

damages. Id.

        Dr. Johnson’s Expert Report criticizes Prof. Rosenthal’s assumed “but-for” generic entry

date because, he contends, it fails to account for the time it took Teva to secure FDA approval for

its generic in the real world. Doc. 2132-4 at 36 (Johnson Dec. 23, 2019 Expert Report ¶ 49). Dr.

Johnson notes that Teva “had every incentive to have planned its regulatory efforts to obtain

final FDA approval by [June 22, 2015] at the latest” but yet “it still took Teva an additional

1,254 days (about 41 months) to launch its generic EAI after the June 2015 licensed entry date.”

Id. Dr. Johnson also recognizes that “Teva’s request for approval was rejected by the FDA on

February 23, 2016, more than eight months after the allowed entry date from the settlement, due

to ‘certain major deficiencies.’” Id. (quoting Teva Pharm. Indus. Ltd., Report of Foreign Private

Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 (Form 6-K)

(Feb. 29, 2016)). So, Dr. Johnson believes, “[i]f it is reasonable to assume that, in the but-for



                                                     22
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 23 of 140




world, it would have taken Teva the same 1,254 days to obtain FDA approval from the time it

was free to launch a generic product, any but-for allowed entry date estimated by Prof. Elhauge

would have to be pushed out by 1,254 days to estimate the corresponding but-for generic entry

date by Teva.” Id.

       Plaintiffs argue the court should exclude this opinion for two reasons.

       First, they argue that Dr. Johnson’s opinion isn’t reliable because he’s not an FDA expert

qualified to opine about generic entry date. Defendants respond that Dr. Johnson isn’t providing

an opinion about FDA approval. Instead, he’s providing an opinion as an economist that a

proper damages model must input an appropriate “but-for” generic entry date that reasonably

measures when an generic product could have entered the market. See, e.g., In re Wellbutrin XL

Antitrust Litig. Indirect Purchaser Class, 868 F.3d 132, 165 (3d Cir. 2017) (“It is not enough for

[plaintiffs] to show that [generic company] wanted to launch its drug; they must also show that

the launch would have been legal.”); In re Nexium (Esomeprazole) Antitrust Litig., 42 F. Supp.

3d 231, 270 (D. Mass. 2014) (“Analyzing this issue requires looking at two separate questions:

absent the [generic delay] Settlement, did [the generic company] have the ‘will’ to enter the

market before 2014, and was there a ‘way’ for it to enter had the agreement allowed for earlier

entry, considering both manufacturing and FDA approval requirements?”).

       Like Prof. Rosenthal, Dr. Johnson relies on opinions from other experts to form his

opinion about a reasonable “but-for” generic entry date. Doc. 2132-4 at 33, 34 (Johnson Dec.

23, 2019 Expert Report ¶¶ 41, 43) (referring to Dr. Weisman and Dr. Peck’s opinions).

Specifically, Dr. Johnson cites another expert’s opinion that “Teva’s generic EAI device was a

challenging product to develop and that its lengthy approval timeline, resulting in FDA approval

in August 2018, was reasonable given the complexity of the product.” Id. at 33 (¶ 41); see also



                                                   23
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 24 of 140




id. at 34 (¶ 43) (noting expert’s opinion “that Teva faced substantial regulatory issues and

product development complications that prolonged the length of the FDA approval process until

August 2018, and that the delay in FDA approval was not due to conduct by the Defendants”).

Dr. Johnson then uses that opinion to assert that Prof. Rosenthal’s damages model is flawed

because it relies on Prof. Elhauge’s “but-for” generic entry date and doesn’t take into account the

time it took Teva to secure FDA approval in the real world. Id. at 33–36 (¶¶ 41, 43–45 48–49).

Dr. Johnson, as an economist qualified to provide expert testimony in this case, may opine about

the purported flaws he finds in Prof.’s Rosenthal’s damages analysis based on her assumed “but-

for” generic entry date. Plaintiffs’ attacks on Dr. Johnson’s assumptions about FDA approval go

to the weight of his opinion about an appropriate “but-for” generic entry date. But, they don’t

warrant excluding his opinion.

       Second, plaintiffs assert that Dr. Johnson’s opinion is unreliable because he didn’t

conduct any scientific analysis to determine whether Teva would have required the same 1,254

days to secure FDA approval in both the actual and “but-for” worlds. Plaintiffs argue that Dr.

Johnson merely provides “a simple arithmetic calculation” by taking the number of days it took

Teva to secure FDA approval in the actual world and adding it to Prof. Elhauge’s “but-for”

generic entry date without recognizing the differences between the actual and “but-for” worlds.

Doc. 2132-2 at 24. Plaintiffs argue that Dr. Johnson’s basic arithmetic isn’t grounded in

specialized knowledge or expertise. Thus, plaintiffs contend, it doesn’t qualify as admissible

expert opinion.

       Defendants respond with arguments similar to the ones asserted in response to plaintiffs’

first argument. Defendants contend that Dr. Johnson’s opinion is grounded in his economic

expertise. And, they argue, he uses that expertise to criticize Prof. Rosenthal’s assumption of a



                                                    24
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 25 of 140




purportedly flawed “but-for” generic entry date in her damages model. Again, this type of expert

opinion testimony is proper rebuttal testimony. See U.S. Gypsum Co. v. Lafarge N. Am. Inc., 670

F. Supp. 2d 768, 776–77 (N.D. Ill. 2009) (permitting rebuttal expert “[t]o opine on what he views

as intrinsic weaknesses in [opposing party’s expert’s] reports” where the expert didn’t

“undertake an independent investigation” but instead reviewed “the allegedly flawed reports”

which was “enough” to allow admission of the opinion and where “the jury will benefit from

having access to criticism from another expert in the field”); see also Aviva Sports, Inc. v.

Fingerhut Direct Mktg., Inc., 829 F. Supp. 2d 802, 835 (D. Minn. 2011) (explaining that it’s “the

proper role of rebuttal experts to critique plaintiffs’ expert’s methodologies and point out

potential flaws in the plaintiff’s experts’ reports” and denying motion to exclude expert opinion

where the “rebuttal experts sufficiently applied their expertise to the facts and methodologies

used by each of [plaintiff’s] experts in forming their conclusions” and the “experts’ testimony

will be helpful for the jury to weigh the evidence presented at trial”).

        Here, the court finds Dr. Johnson’s opinion will assist the trier of fact’s efforts to

understand the evidence at issue, specifically how Prof. Rosenthal arrived at her generic delay

damages calculations and why Dr. Johnson believes her analysis is flawed based on her assumed

“but-for” generic entry date. Plaintiffs’ criticisms about Dr. Johnson’s assumptions and the

methodologies he uses to reach his opinion go to his opinion’s weight. But, they don’t preclude

the court from admitting the opinion. The court thus denies plaintiffs’ request to exclude his

opinion criticizing Prof. Rosenthal’s use of Prof. Elhauge’s estimated “but-for” generic entry

date.




                                                      25
    Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 26 of 140




        For reasons explained, the court rejects each of plaintiffs’ arguments seeking to exclude

Dr. Johnson’s expert opinions. The court thus denies plaintiffs’ Motion to Strike in Part the

Testimony of Dr. John H. Johnson, IV.

        IV.     Defendants’ Motion to Exclude the Testimony and Report of Plaintiffs’
                Expert Witness Einer Elhauge (Doc. 2133)

        Now, the court turns to defendants’ motions seeking to exclude expert opinions. First,

defendants ask the court to exclude the opinions of Prof. Einer Elhauge. Plaintiffs have retained

Prof. Elhauge to provide expert testimony about the nature of, bases for, and calculations of

plaintiffs’ damages. Defendants argue the court should exclude two of Prof. Elhauge’s opinions

as unreliable: (1) his reverse payment analysis, and (2) his rebate analysis.3 The court addresses

each opinion, in turn, below.

                A. Prof. Elhauge’s Reverse Payment Analysis

        One of the factual theories plaintiffs assert in this case contends that defendants delayed

generic competition by entering into an unlawful reverse payment settlement with rival

pharmaceutical company, Teva. See Doc. 2169 at 15–17 (Pretrial Order ¶ 3.a.1.b.). The theory

involves Mylan and Teva’s settlement of two separate lawsuits. Pfizer, through its subsidiaries,

had sued Teva alleging that Teva’s generic EAI infringed Pfizer’s EpiPen patents. Id. at 15.

Shortly after Pfizer filed this infringement lawsuit, Teva sued Mylan for patent infringement

based on Mylan’s FDA application seeking approval to market a generic version of Teva’s drug,

Nuvigil. Id. Plaintiffs here allege that Mylan and Teva entered settlement agreements to resolve



3
         Defendants’ motion never asserts that Prof. Elhauge isn’t qualified “by knowledge, skill,
experience, training, or education” to provide the proffered expert testimony. Fed. R. Evid. 702. At class
certification, the court concluded that Prof. Elhauge had sufficient qualifications to render his expert
opinions. Doc. 2017-1 at 48–50. His qualifications haven’t subsided. And, so, for the same reasons
articulated in the court’s earlier Order, the court finds Prof. Elhauge sufficiently qualified to provide
expert testimony in this case. Id.

                                                        26
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 27 of 140




both lawsuits, and under those settlements, Teva agreed to delay entry of its generic EAI in

exchange for Mylan’s agreement to delay entry of its generic Nuvigil product. Id. Plaintiffs

allege that “[n]either settlement, viewed independently, was economically rational.” Id. at 16.

But, plaintiffs contend, “the tandem EpiPen and Nuvigil settlements . . . guaranteed” that both

Mylan and Teva “would both profit by limiting competition in their respective monopoly

marketplaces rather than compete.” Id.

       Plaintiffs offer Prof. Elhauge’s expert opinion to support their generic delay theory. Prof.

Elhauge opines that settlement of the EpiPen infringement suit—on a standalone basis—was

profitable for Mylan but unprofitable for Teva. Meanwhile, he opines, the Nuvigil settlement—

standing alone—was unprofitable for Mylan but profitable for Teva. Doc. 2138-2 at 54 (Elhauge

Oct. 31, 2019 Expert Report ¶ 103); see also Doc. 2187-5 at 23–25, 30–31 (Elhauge Feb. 12,

2020 Reply Expert Report ¶¶ 31–34, 44). So, Prof. Elhauge asserts, “the Nuvigil settlement that

induced Teva to agree to the EpiPen settlement constituted a reverse payment to Teva.” Doc.

2138-2 at 54 (¶ 103).

       Defendants argue that the court should exclude Prof. Elhauge’s reverse payment analysis

as unreliable for two reasons. First, defendants argue that the reverse payment analysis uses a

methodology that isn’t scientifically sound and it also constitutes an improper reply opinion.

Second, defendants contend that Prof. Elhauge’s reverse payment analysis is based on flawed

assumptions that don’t comport with the facts of this case. The court addresses these two

arguments, separately, below.

                        1. The Reverse Payment Analysis’s Methodology

       After Prof. Elhauge asserted his reverse payment opinion in his initial Expert Report,

defendants’ expert—Jonathan Orszag—reviewed the analysis and identified various



                                                    27
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 28 of 140




computational errors in the backup materials Prof. Elhauge used to calculate his reverse payment

analysis. Doc. 2187-5 at 25–26 (¶ 35). Prof. Elhauge’s Reply Report acknowledges Mr.

Orszag’s criticisms, id. at 25, and Prof. Elhauge concedes that his backup materials contained the

identified errors, id. So, Prof. Elhauge’s Reply Report adopts Mr. Orszag’s corrections. Id. at

25–26. But, Prof. Elhauge asserts, the corrections don’t change his opinion that the Nuvigil

settlement constituted a reverse payment settlement that delayed generic competition. Id. at 26.

       Defendants argue that Prof. Elhauge’s new calculation shows that Mylan was better off

settling the Nuvigil litigation. See Doc. 2187-5 at 27–29 (¶ 40 & Revised Table 1) (showing a

$17 million “gain” to Mylan in the Nuvigil settlement “from Actual Settlement Relative to

Litigation”). Defendants contend that this revision dooms plaintiffs’ generic delay theory. So,

defendants argue, Prof. Elhauge’s Reply Report changes his entire methodology for analyzing

the settlements by comparing the Nuvigil settlement to a manufactured “but-for” settlement

instead of comparing it to the costs of continued litigation as he did in his initial Expert Report.

Also, defendants argue that the analysis offered by Prof. Elhauge’s Reply Report isn’t

scientifically sound and constitutes improper reply opinion.

       First, the court addresses whether Prof. Elhauge’s Reply Report uses a flawed

methodology for analyzing the EpiPen and Nuvigil settlements. Defendants argue that the court

should exclude the Reply Report’s analysis because it’s not “the product of reliable principles

and methods[.]” Fed. R. Evid. 702(c). In short, defendants argue that Prof. Elhauge’s initial

hypothesis—i.e., that the Nuvigil settlement, standing alone, was unprofitable for Mylan but

profitable for Teva—failed after testing, so Prof. Elhauge came up with a different hypothesis in

his Reply Report that the data could support. Defendants assert that this kind of analysis is

improper scientific opinion, and the court must exclude it. See, e.g., Estate of Mitchell v.



                                                     28
    Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 29 of 140




Gencorp, Inc., 968 F. Supp. 592, 600 (D. Kan. 1997) (Rogers, J.) (“Coming to a firm conclusion

first and then doing research to support it is the antithesis of” the scientific method and “is not

proper[.]” (citation and internal quotation marks omitted)).

        But, plaintiffs respond to defendants’ arguments by asserting that Prof. Elhauge’s Reply

Report doesn’t change any aspect of his methodology for analyzing whether the Nuvigil

settlement constituted a reverse payment settlement. To the contrary, they argue that Prof.

Elhauge uses “precisely the same model” from his initial Report and that his computational

corrections only produced an 11-day change to the economically rational allowed entry date in a

but-for EpiPen settlement. Doc. 2187-1 at 8–9 (emphasis omitted). Compare Doc. 2138-2 at 55

(¶ 106) (“I calculate that the allowed entry date . . . in the but-for settlement was March 3,

2014.”), with Doc. 2187-5 at 9–10 (¶ 3) (“Correcting these computational errors changes the

predicted allowed no-payment settlement entry date 11 days, from March 3, 2014 to March 14,

2014.”).4

        Also, plaintiffs assert that Prof. Elhauge’s “first and primary basis” for concluding that

the Nuvigil settlement was a reverse payment settlement was that the EpiPen settlement

undercompensated Teva compared to continued litigation; so, he asserts, the Nuvigil settlement

must have overcompensated Teva, even if it didn’t produce a loss for Mylan. Doc. 2187-1 at 9

(citing Doc. 2138-2 at 43, 45–46, 51–52 (¶¶ 79, 85–86, 98)). And, plaintiffs cite other evidence

that Prof. Elhauge relied on to reach his conclusion that the two settlements had an economic

link, including: (1) the parties’ agreement to enter the two settlement agreements on the very



4
         In other places, Prof. Elhauge’s Reply Report lists the revised no-payment settlement entry date
as “March 14, 2013.” See, e.g., Doc. 2187-5 at 27 (¶ 38) (emphasis added). Plaintiffs explain that this
2013 reference is a typographical error. And, they emphasize, March 14, 2014 is the correct date, as
evidenced by Prof. Elhauge’s repeated explanation that his revised calculation is just “11 days” later than
the date his initial Report calculated. See Doc. 2187-5 at 9–10, 27 (¶¶ 3, 38).

                                                        29
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 30 of 140




same day, (2) “documentary evidence indicating that the EpiPen and Nuvigil settlements were

discussed together as [a] package[,]” and (3) Mylan’s submission of “the two settlements

together to the DOJ and FTC as ‘potentially related’ for the purposes of antitrust review.” Doc.

2138-2 at 45–46 (¶¶ 84, 86).

       Plaintiffs further contend that defendants have mischaracterized Prof. Elhauge’s analysis

comparing the actual settlement to a “but-for” settlement. Prof. Elhauge’s Reply Report asserts

that “Mr. Orszag is wrong that if the Nuvigil settlement left Mylan better off than continued

Nuvigil litigation, that means that the Nuvigil settlement was beneficial to Mylan.” Doc. 2187-5

at 27 (¶ 39). He opines: “Continued Nuvigil litigation is not the right but-for baseline against

which to measure the net effects of the actual Nuvigil settlement because without that settlement

Mylan would not have continued to litigate, but rather would have entered into a standalone no-

payment Nuvigil settlement that would have left both parties better off than with continued

litigation.” Id. Prof. Elhauge then calculates the “but-for” standalone no-payment settlements,

using the calculated bargaining power of Mylan and Teva respectively, as demonstrated in the

actual settlements. Id. at 27–31 (¶¶ 39–44). Prof. Elhauge based his analysis on his opinion that

Mylan had 47.3% of the bargaining power in the actual settlements. Id. at 27–28 (¶ 40). And,

his calculation concluded that the actual Nuvigil settlement under-compensated Mylan compared

to an arm’s length transaction where Mylan would have rationally exercised its share of the

bargaining power. Id. at 27–31 (¶¶ 39–44). Contrary to defendants’ assertion, Prof. Elhauge

didn’t invent his “but-for” settlement analysis “out of whole cloth.” Doc. 2137-1 at 12. Just the

opposite, Prof. Elhauge’s Reply Report provides his methodology for his conclusions about

comparing the actual settlement to a “but-for” settlement. Doc. 2187-5 at 27–31 (¶¶ 39–44).




                                                    30
    Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 31 of 140




And, as Prof. Elhauge explains, this calculation provides further support for his initial hypothesis

that the Nuvigil settlement is a reverse payment settlement. Id.

        In sum, plaintiffs argue that Prof. Elhauge’s Reply Report’s revised calculation showing

that the Nuvigil settlement produced a gain for Mylan doesn’t doom his original hypothesis that

the Nuvigil settlement constitutes a reverse payment settlement because Prof. Elhauge has

supported his conclusion with other reliable data and evidence. Also, they contend, Prof.

Elhauge’s discussion of the “but-for” settlements doesn’t present a new hypothesis in the Reply

Report. Instead, Prof. Elhauge includes this analysis to provide further support for his original

hypothesis and as rebuttal to Mr. Orszag’s criticisms. The court agrees with plaintiffs.

        Defendants’ attacks on Prof. Elhauge’s analysis go to the weight of his opinions but not

their admissibility.5 As Prof. Elhauge explains, nothing about his methodology changed in his

Reply Report. Other courts have allowed Prof. Elhauge to use this same methodology to provide

expert testimony in pay-for-delay cases. See, e.g., In re Namenda Direct Purchaser Antitrust

Litig., 331 F. Supp. 3d 152, 174 (S.D.N.Y. 2018) (rejecting defendants’ arguments that Prof.

Elhauge’s reverse payment opinions “are speculative, internally inconsistent, and contradicted by

the evidence” because those challenges were “appropriate subjects for cross-examination”); In re

Androgel Antitrust Litig. (No. II), No. 1:09-MD-2084-TWT, 2018 WL 2984873, at *17 (N.D.

Ga. June 14, 2018) (holding that any “criticism” defendants had for Prof. Elhauge’s



5
         Prof. Elhauge further asserts that Mr. Orszag’s criticism—that Prof. Elhauge’s reverse payment
analysis is flawed because it shows that the Nuvigil settlement produced a gain for Mylan—contradicts
Mr. Orszag’s own scholarship. Doc. 2187-5 at 26–27 (¶¶ 36–37, 39). Defendants say plaintiffs are
wrong—that Mr. Orszag’s scholarship applies to single patent settlements but not an agreement to
transfer value across one patent settlement to another patent settlement, as Prof. Elhauge opines was the
purpose of the EpiPen and Nuvigil settlements. These attacks also go to the opinion’s weight, but not
admissibility. Prof. Elhauge and Mr. Orszag’s competing views about the scholarship and whether it
applies to the settlements at issue here go to the credibility the trier of fact should assign each expert’s
opinion. But, it doesn’t warrant excluding Prof. Elhauge’s opinion.

                                                          31
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 32 of 140




“methodologies or conclusions are best handled through cross-examination and the production of

contrary evidence”); United Food & Com. Workers Loc. 1776 & Participating Emp’rs Health &

Welfare Fund v. Teikoku Pharma USA, 296 F. Supp. 3d 1142, 1186–88 (N.D. Cal. 2017)

(denying motion to exclude Prof. Elhauge’s reverse payment opinions after finding that “both the

components of his model (estimating parties’ bargaining strengths and expectations of patent

strength) and the assumptions that go with it (the parties’ own pre-settlement forecasts) are

consistent with accepted economic theory and well-established principles”). Similar to the

conclusions reached in the cited cases, the court here finds Prof. Elhauge’s methodology reliable

and scientifically sound. Defendants’ criticisms of Prof. Elhauge’s analysis—specifically, how it

concludes that the Nuvigil settlement produced a gain for Mylan yet still finds that the Nuvigil

settlement was a reverse payment settlement—are appropriate subjects for cross-examination.

But, they don’t convince the court that Prof. Elhauge’s opinion is so unreliable that the court

should exclude it from evidence.

        The court also rejects defendants’ arguments that Prof. Elhauge’s analysis conflicts with

FTC v. Actavis, Inc., 570 U.S. 136 (2013). Actavis held that “a reverse payment, where large and

unjustified, can bring with it the risk of significant anticompetitive effects[.]” Id. at 158. And, it

instructs courts to apply a rule of reason analysis to alleged unlawful reverse payments because,

as the Supreme Court recognized, the anticompetitive effects of a reverse payment depend on

“its size, its scale in relation to the payor’s anticipated future litigation costs, its independence

from other services for which it might represent payment, and the lack of any other convincing

justification” and “may also vary as among industries.” Id. at 159. Defendants argue that Prof.

Elhauge’s analysis of whether a settlement overcompensated or undercompensated a generic

entrant creates an impossible standard for a generic entrant to prove that it didn’t enter an



                                                       32
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 33 of 140




unlawful reverse payment. According to defendants, Prof. Elhauge’s analysis requires the

generic entrant to prove that it negotiated the best possible settlement or otherwise face antitrust

liability for a reverse payment settlement under Actavis. But, defendants argue, “Actavis does

not stand for the proposition that parties must reach the most procompetitive settlements

possible.” King Drug Co. of Florence, Inc. v. Smithkline Beecham Corp., 791 F.3d 388, 408–09

(3d Cir. 2015); see also In re ACTOS Direct Purchaser Antitrust Litig., 414 F. Supp. 3d 635, 646

(S.D.N.Y. 2019) (rejecting argument that was “tantamount to asserting that the generics were

required to agree to the most pro-competitive settlement under the circumstances” because that

“is not the law: Actavis requires only that the parties to a patent litigation settlement refrain from

unlawfully restricting competition, not that they maximize competition”).

       Plaintiffs disagree. They explain that Actavis requires a rule of reason analysis involving

many factors—i.e., a reverse payment’s “size, its scale in relation to the payor’s anticipated

future litigation costs, its independence from other services for which it might represent

payment, and the lack of any other convincing justification.” Actavis, 570 U.S at 159. They

argue that Prof. Elhauge’s analysis is consistent with Actavis because it considers the size of the

Nuvigil settlement in relation to costs associated with continued litigation and the Nuvigil

settlement’s independence from other services—i.e., the EpiPen settlement—for which it might

represent payment. Also, they contend, Prof. Elhauge’s analysis doesn’t require a generic

entrant to show that it negotiated the best settlement possible—i.e., securing the earliest possible

entry date—because that would require his model to assume the generic had 100% of the

bargaining power. And, plaintiffs say, his model doesn’t do that.

       The court agrees with this description of Prof. Elhauge’s reverse payment analysis.

Defendants correctly argue that Actavis doesn’t require a generic entrant to prove that it entered



                                                     33
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 34 of 140




the most pro-competitive settlement. But, Prof. Elhauge’s analysis doesn’t require a generic

entrant to meet that standard. Instead, Prof. Elhauge’s analysis considers the metrics of the

Nuvigil and EpiPen settlements using the factors discussed in Actavis. And, his analysis opines

whether the settlements overcompensated or undercompensated Mylan and Teva. The court

finds his analysis consistent with Actavis. And, it thus finds no reason to exclude Prof.

Elhauge’s opinion on this basis.

       Also, the court isn’t persuaded by defendants’ argument that Prof. Elhauge’s opinion is

unsound because it doesn’t identify any record evidence showing that any other settlement in

either the EpiPen or Nuvigil settlements even was possible. As plaintiffs correctly argue, Actavis

places the burden of proof on a plaintiff to prove that a reverse payment produces

anticompetitive effects violating the antitrust laws. Actavis, 570 U.S. at 159. But, defendants

cite no case suggesting that a plaintiff can satisfy that burden by adducing direct evidence that

the parties considered and rejected a no-payment settlement with an earlier generic entry date.

And, as plaintiffs assert, other courts have recognized that the law doesn’t require a plaintiff to

come forward with such direct evidence to support a reverse payment claim. See, e.g., United

Food & Com. Workers Loc. 1776 & Participating Emp’rs Health & Welfare Fund v. Teikoku

Pharma USA, 296 F. Supp. 3d 1142, 1190 (N.D. Cal. 2017) (“Because this case is set in a but-for

world, it is not surprising that no evidence shows that defendants were contemplating anything

other than the actual Settlement.”); In re Solodyn (Minocycline Hydrochloride) Antitrust Litig.,

No. 14-md-02503, 2018 WL 563144, at *21 (D. Mass. Jan. 25, 2018) (recognizing that “it is

unreasonable to expect a paper trail signifying rational, lawful business choices” and “[r]equiring

such evidence . . . would be an almost impossible standard to require of Plaintiffs, given that this

is a but-for scenario”). As plaintiffs note, evidence that Teva and Mylan considered other



                                                     34
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 35 of 140




settlements certainly might corroborate Prof. Elhauge’s analysis. But, the absence of such

evidence doesn’t render the model unreliable.

       In sum, none of defendants’ arguments convinces the court that it should exclude Prof.

Elhauge’s reverse payment analysis as unreliable. To the contrary, the court finds that Prof.

Elhauge has provided a reliable methodology for his analysis. Defendants’ attacks go to the

credibility of his analysis but don’t require the court to exclude his opinion.

       Second, defendants argue that the court should exclude Prof. Elhauge’s reverse payment

analysis because, they contend, his Reply Report asserts an entirely new model. Thus,

defendants argue, his opinion amounts to improper rebuttal opinion violating Fed. R. Civ. P.

26(a)(2)(D)(ii) because it’s not evidence “intended solely to contradict or rebut evidence on the

same subject matter identified by another party[.]” Fed. R. Civ. P. 26(a)(2)(D)(ii). The court

disagrees.

       As discussed above, Prof. Elhauge’s Reply Report uses the same methodology as his

initial Expert Report. The Reply Report includes an analysis where Prof. Elhauge compared the

actual settlements to “but-for” standalone no-payment settlements that he calculated using the

bargaining power percentages that Mylan and Teva respectively demonstrated in the actual

settlements. As the court previously explained, it rejects defendants’ argument that Prof.

Elhauge’s “but-for” standalone no-payment settlement analysis is an entirely new opinion

asserted in the Reply Report. Instead, the court finds, Prof. Elhauge proffers that analysis to

rebut Mr. Orszag’s criticisms—specifically, his criticism that Prof. Elhauge’s analysis doesn’t

show a reverse payment settlement when his calculations demonstrate that the Nuvigil settlement

produced a gain for Mylan. Prof. Elhauge offers this analysis to explain why Mr. Orszag’s

criticism doesn’t render Prof. Elhauge’s original analysis unreliable. That is, according to Prof.



                                                     35
    Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 36 of 140




Elhauge, his analysis still shows that it wasn’t rationale from an economic perspective for Mylan

to enter the Nuvigil settlement, just as it wasn’t rationale for Teva to enter the EpiPen settlement.

This is proper rebuttal opinion. See Tanberg v. Sholtis, 401 F.3d 1151, 1166 (10th Cir. 2005)

(“Rebuttal evidence is evidence which attempts to disprove or contradict the evidence to which it

is contrasted.” (citation and internal quotation marks omitted)). So, the court won’t exclude this

opinion.6

        For reasons explained, the court rejects defendants’ arguments that Prof. Elhauge’s

reverse payment analysis uses an unreliable methodology or constitutes improper rebuttal

opinion. The court thus declines to exclude Prof. Elhauge’s reverse payment analysis.

                         2. The Reverse Payment Analysis’s Assumptions

        Next, defendants argue that Prof. Elhauge’s reverse payment analysis relies on flawed

assumptions that render his opinion unreliable, and thus, inadmissible. Defendants present three

reasons supporting this argument.




6
         Even if the court found Prof. Elhauge’s Reply Report constituted improper rebuttal violating Fed.
R. Civ. P. 26(a)(2)(D)(ii), the court still could admit the evidence if it finds the failure to disclose “was
substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). The Tenth Circuit has instructed district
courts to consider four factors when excising their “broad discretion” to decide whether a Rule 26(a)
violation is justified or harmless. HCG Platinum, LLC v. Preferred Prod. Placement Corp., 873 F.3d
1191, 1200 (10th Cir. 2017) (citation and internal quotation marks omitted). They are: “‘(1) the
prejudice or surprise to the party against whom the testimony is offered; (2) the ability of the party to cure
the prejudice; (3) the extent to which introducing such testimony would disrupt the trial; and (4) the
moving party’s bad faith or willfulness.’” Id. (quoting Woodworker’s Supply, Inc. v. Principal Mut. Life
Ins. Co., 170 F.3d 985, 993 (10th Cir. 1999)).

        Plaintiffs contend that even if they had failed to disclose Prof. Elhauge’s analysis in a timely
manner, any delay was harmless because defendants submitted 62 pages of additional expert declarations
in response to the Reply Report. Thus, plaintiffs contend, defendants have had ample opportunity to
review and respond to Prof. Elhauge’s Reply Report. And, defendants have sustained no prejudice.
Defendants’ Reply never responds to this argument. Plaintiffs have the better of this argument, by far.
Even if the court found that Prof. Elhauge’s opinion isn’t proper rebuttal and wasn’t disclosed in a timely
manner, the court wouldn’t bar its admission under Fed. R. Civ. P. 37 because any untimely disclosure
was harmless.

                                                          36
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 37 of 140




       First, defendants argue that Prof. Elhauge’s model comparing the actual settlements to

“but for” settlements is unreliable because it uses a circular methodology and assumes the very

conclusion that Prof. Elhauge seeks to prove—i.e., he assumes that the Nuvigil and EpiPen

settlements were linked and included a reverse payment, and then he uses each party’s

bargaining power in the actual settlements to calculate a “but-for” settlement that he concludes

proves that the Nuvigil and EpiPen settlements contained a reverse payment. See Doc. 2187-5 at

27, 30–31 (Elhauge Feb. 12, 2020 Expert Reply Report ¶¶ 39, 44). Plaintiffs respond that Prof.

Elhauge didn’t just assume that the actual settlements were linked. Instead, as discussed above,

Prof. Elhauge relied on documented and economic evidence to support his initial assumption—

i.e., economic analysis showing that the EpiPen settlement standing alone was unprofitable for

Teva, the fact the settlements were signed the same day, documents show that the settlements

were negotiated as a package, and Mylan’s submission of the two settlements to the FTC as

potentially related. See Doc. 2138-2 at 43, 45–46, 51–54 (Elhauge Oct. 31, 2019 Expert Report

¶¶ 79, 84–86, 98, 101, 103). And, as discussed above, Prof. Elhauge’s Reply Report uses the

“but-for” settlement analysis to rebut Mr. Orszag’s opinion that Prof. Elhauge’s revised

calculations fail to show a reverse payment existed when he calculated that the Nuvigil

settlement resulted in a gain to Mylan. To the extent defendants seek to challenge the

assumptions Prof. Elhauge made in the Reply Report’s rebuttal opinion, they can attack those

assumptions on cross-examination. But, the court doesn’t find that Prof. Elhauge’s assumptions

render his opinion unreliable.

       Second, defendants assert that Prof. Elhauge incorrectly assumed that the parties would

have the same bargaining strength in his hypothetical “but-for” settlements as they had in the

actual settlements. Doc. 2187-5 at 27–30 (¶¶ 40, 41). Defendants say this is a flawed



                                                   37
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 38 of 140




assumption because with a linked settlement, both parties would have patents at issue, but with

an independent settlement, only one party seeks to enforce a patent. So, defendants contend, it’s

illogical for Prof. Elhauge to assume that a party would have the same bargaining strength in a

case where it was seeking to enforce a patent compared to a case where it had no patent rights.

       As with defendants’ first argument, these criticisms are fodder for cross-examination.

Defendants’ attacks against Prof. Elhauge’s assumption that the parties’ bargaining power in the

actual settlement would translate to a “but-for” settlement go to the weight the trier of fact should

assign his opinion when making a credibility determination. But, the court doesn’t find that this

assumption renders Prof. Elhauge’s analysis so unreliable that the court must exclude his

opinion.

       Finally, defendants argue that Prof. Elhauge’s analysis is flawed because it fails to

account for all of the patents involved in the EpiPen settlement. Prof Elhauge’s model assumes

that only two EpiPen patents were at issue in the settlement. Doc. 2187-5 at 54–57 (¶¶ 87–92).

But, defendants argue, that assumption ignores two additional EpiPen patents that came within

the settlement’s scope because the settlement gave Teva the license to sell “any and all” EpiPen

patents now or in the future. Doc. 2138-9 at 16 (EpiPen Settlement Agreement Ex. A ¶ 8).

Defendants argue that this flawed assumption renders Prof. Elhauge’s opinion unreliable because

he can’t opine that the EpiPen settlement was economically irrational for Teva when he failed to

consider the value that Teva derived from the two other patents included as part of the EpiPen

settlement. But, Prof. Elhauge’s Reply Report explains why, he believes, his analysis is sound

even though it didn’t consider the two additional EpiPen patents. Doc. 2187-5 at 54–57 (¶¶ 87–

92). He cites Prof. Torrance’s opinion that the two additional patents “added almost nothing that

is patentably or technically new” when compared to the two patents that Prof. Elhauge’s model



                                                     38
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 39 of 140




considers. Id. at 54 (¶ 87). So, Prof. Torrance opines, if the originally litigated patents were

invalidated, then the two additional patents would face the same fate. Id.; see also id. at 55–56

(¶¶ 89–90). Moreover, Prof. Elhauge asserts that even if his failure to consider the two other

patents “should change the patent strength estimate from the one that Prof. Torrance estimated,”

Prof. Elhauge believes his “sensitivity analysis already accounted for any such adjustment in

perceived patent strength.” Id. at 56 (¶ 91). Based on these assertions, Prof. Elhauge provides a

rational basis for why he believes it was reasonable for his analysis to consider just the two

EpiPen patents. Once again, defendants’ attacks against his assumption go to the weight of his

opinion, but don’t preclude the court from admitting his reverse payment analysis.

       In sum, the court rejects defendants’ arguments that Prof. Elhauge’s reverse payment

analysis is inadmissible expert opinion. So, the court denies defendants’ request to exclude from

the evidence the reverse payment analysis.

               B. Prof. Elhauge’s Rebate Analysis

       Another theory plaintiffs assert in this case claims that defendants “engaged in an

anticompetitive scheme to delay—and ultimately block—[ ]entry of competing branded

epinephrine auto-injectors.” Doc. 2169 at 17 (Pretrial Order ¶ 3.a.1.c.). Plaintiffs allege that

defendants “condition[ed] rebates paid to pharmacy benefit managers (‘PBMs’) on their

agreement to block competing EAIs from formulary placement” as a way “to maintain their

monopoly power by preventing their primary branded competitor, Auvi-Q, from gaining a

foothold in the market.” Id. at 17–18. Plaintiffs also allege that defendants’ exclusionary

rebating practices forced class members “to pay supra-competitive prices for EpiPens” and

prevented class members from “obtain[ing] their preferred device.” Id. at 18. Plaintiffs contend

that defendants’ exclusionary scheme “inflated EpiPen’s price in at least two ways: (i) directly



                                                     39
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 40 of 140




increasing Mylan’s profit-maximizing price by increasing the market share Mylan would attain

at any given set of prices; and (ii) depriving Auvi-Q of economies of scale, which in turn further

increases Auvi-Q’s price and Mylan’s price.” Id.

       Plaintiffs have retained Prof. Elhauge to provide expert opinion to support their

exclusionary rebating theory. Prof. Elhauge offers expert analysis that, he contends,

demonstrates “Mylan’s exclusionary contracts with PBMs . . . harmed the entire class by

foreclosing a large share of the market to Auvi-Q, which reduced Auvi-Q sales and competition

with Mylan and thus reduced Mylan’s incentives to lower its prices across the market.” Doc.

2138-2 at 6 (Elhauge Oct. 31, 2019 Expert Report ¶ 3). He asserts that “Mylan leveraged its

market power by offering rebates to PBMs conditioned on placing Auvi-Q in restrictive

formulary positions, successfully reducing Auvi-Q’s share amongst customers placed on those

formularies.” Id. Then, he estimates “the share and price impact . . . caused by this

foreclosure[.]” Id. He concludes that the foreclosure produced overcharges that the class

members paid, and he calculates those overcharges as the damages class members sustained by

the Auvi-Q foreclosure. Id.

       Defendants assert that Prof. Elhauge’s rebate analysis is unreliable for three reasons.

First, defendants argue that the rebate analysis uses a foreclosure regression that’s flawed.

Second, defendants argue that Prof. Elhauge’s analysis assumes foreclosure theories that aren’t

supported by the facts. Last, defendants contend, Prof. Elhauge uses a flawed model to translate

his foreclosure regression into a price effect on EpiPen. The court addresses each of these three

arguments, separately, below.




                                                    40
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 41 of 140




                      1. The Rebate Analysis’s Foreclosure Regression

       Prof. Elhauge uses a regression analysis that, he contends, demonstrates how the

restrictions imposed on Auvi-Q’s formulary placement reduced Auvi-Q’s market share which, in

turn, allowed Mylan to increase EpiPen prices and forced class members to pay overcharges for

the EpiPen. Doc. 2138-2 at 87–92, 109–12 (Elhauge Oct. 31, 2019 Expert Report ¶¶ 164–70 &

App. A). A regression analysis “is a statistical tool used to determine the relationship between

an unknown variable (the ‘dependent’ variable) and one or more ‘independent’ variables that are

thought to impact the dependent variable.” In re Urethane Antitrust Litig., 768 F.3d 1245, 1260

(10th Cir. 2014) (citing Saks, Michael J., et al., Reference Manual on Scientific Evidence 179,

181 (2d ed. 2000)); see also Daniel L. Rubinfeld, “Reference Guide on Multiple Regression,” in

Reference Manual on Scientific Evidence 303, 305 (3d ed. 2011),

https://www.fjc.gov/sites/default/files/2015/SciMan3D01.pdf (hereinafter “Reference Guide on

Multiple Regression”) (explaining that regression analysis “involves a variable to be explained—

called the dependent variable—and additional explanatory variables that are thought to produce

or be associated with changes in the dependent variable”).

       “The fundamental goal of regression analysis is to convert an observation of correlation

(e.g., apartments in Manhattan cost more than those in Queens) into a statement of causation

(apartments in Manhattan cost more than those in Queens because they are in Manhattan, not

because they are larger or more luxuriously appointed).” Reed Constr. Data Inc. v. McGraw-Hill

Cos., Inc., 49 F. Supp. 3d 385, 397 (S.D.N.Y. 2014), aff’d on other grounds, 638 F. App’x 43

(2d Cir. 2016). But, “[c]ausality cannot be inferred by data analysis alone[.]” See supra

Reference Guide on Multiple Regression, at 310. Instead, “one must infer that a causal




                                                   41
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 42 of 140




relationship exists on the basis of an underlying causal theory that explains the relationship

between the two variables.” Id.

       Here, Prof. Elhauge performs a regression analysis that evaluates the effects of two

independent variables—(1) Auvi-Q’s formulary coverage, and (2) the average net price of Auvi-

Q compared to EpiPen—on Auvi-Q’s market share, the “dependent variable.” Doc. 2138-2 at

88–90 (¶¶ 165–68). Prof. Elhauge asserts that he included the “price-ratio variable” in his

regression because it “explicitly control[s] for the extent to which price differences rather than

formulary restrictions affected Auvi-Q’s share.” Id. at 90 (¶ 168). But he “also considered an

alternative regression specification” by “dropping the price variable.” Id. And, after running

both models, Prof. Elhauge concludes that each model demonstrates that the formulary

restrictions reduced Auvi-Q’s market share “regardless of whether one includes the price-ratio

variable.” Id.

       Defendants assert three reasons why Prof. Elhauge’s regression model is unreliable.

They say: (1) it rests on flawed assumptions, (2) it is incapable of accurately measuring price,

and (3) it generates false positives. The next three subsections address these arguments.

                               a. The Regression Analysis’s Assumptions

       First, defendants argue that Prof. Elhauge’s regression analysis is unreliable because it

rests on the flawed assumption that formulary placement is independent of Auvi-Q and EpiPen’s

prices. Defendants say this assumption is wrong and contrary to how the pharmaceutical

industry works. They cite the Report of their own expert, who opines that PBMs use preferred

formulary placement and restrictions to negotiate lower prices on drugs in the form of rebates.

Doc. 2163-5 at 24–25 (Willig Dec. 23, 2019 Expert Report ¶¶ 55–57); see also id. at 85 (¶ 197)

(explaining that “the effects of prices net of rebates and of formulary restrictions are one and the



                                                     42
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 43 of 140




same” and “the reality of the industry is that manufacturers are willing to pay higher rebates for

favorable formulary placement due to PBMs’ ability to use formulary placement to affect

doctors’ and patients’ product choices and to move volume”). Thus, defendants contend,

formulary restrictions are dependent on relative drug prices. And, they argue, Prof. Elhauge’s

regression model is wrong to attribute Auvi-Q’s formulary restrictions as having an effect on its

market share when that result likely is the product of Auvi-Q’s higher price relative to EpiPen.

       Plaintiffs respond that defendants’ argument—not Prof. Elhauge’s analysis—is what is

based on a flawed assumption about the pharmaceutical industry. Plaintiffs assert that

defendants’ assumption that PBMs extract lower prices from drug manufacturers by negotiating

formulary placement is premised on comparing the discounted price to the Wholesale

Acquisition Cost (“WAC”)—i.e., the gross price. But, plaintiffs contend, this is the wrong

comparison. They contend defendants’ own expert found EpiPen’s net price increased when

Auvi-Q was subjected to formulary restrictions. Doc. 2163-5 at 94–95 (Willig Dec. 23, 2019

Expert Report ¶ 221 & Fig. 11). And, Prof. Elhauge opines that the rebate agreements actually

“help Mylan anticompetitively increase net prices” because they require PBMs to impose the

formulary restrictions “in exchange for a share of Mylan’s resulting supracompetitive profits.”

Doc. 2187-5 at 214–215 (Elhauge Feb. 12, 2020 Reply Expert Report ¶ 362) (emphasis added).

Prof. Elhauge explains that PBMs don’t pass all rebates they receive from drug manufacturers to

their customers, and as a result, PBMs also can profit from restrictions that help the manufacturer

anticompetitively increase prices. Id.

       Also, plaintiffs argue that Prof. Elhauge’s analysis shows that Mylan’s exclusionary

restrictions—not the rebates—drove PBMs to restrict Auvi-Q from preferred formulary

placement. He asserts: “the data shows that: (a) plans that were subject to Mylan agreements



                                                    43
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 44 of 140




that conditioned rebates on formulary restrictions were 10 times more likely to restrict Auvi-Q’s

formulary position; and (b) plans rarely restricted Auvi-Q’s formulary position when they were

not subject to Mylan’s exclusionary agreements.” Doc. 2187-5 at 11 (¶ 8). So, Prof. Elhauge

concludes, his analysis “clearly shows that Mylan’s conditioned rebates were the main driver of

plans adopting formulary restrictions.” Id. at 128 (¶ 218). Defendants respond, asserting that

this conclusion doesn’t make any sense. Instead, defendants contend, Prof. Elhauge’s analysis

simply demonstrates that PBMs were more likely to impose the formulary restrictions in

exchange for higher rebates. And, defendants argue, this proves defendants’ point that formulary

position and prices aren’t independent variables, but instead formulary positioning is dependent

on drug price.

       The parties’ disagreement boils down to the accuracy of the assumptions that Prof.

Elhauge makes about the pharmaceutical industry. Defendants say that Prof. Elhauge’s analysis

is flawed for failing to recognize that formulary placement drives price, and thus Prof. Elhauge is

wrong to consider these two variables independently of one another. But Prof. Elhauge’s initial

Expert Report and Reply Report adequately explain the assumptions he makes and provides a

reasonable rationale for them. Also, Prof. Elhauge provides a reasonable methodology for

testing the independence between formulary placement and net price by controlling for the price

variable in his model. Doc. 2138-2 at 89 (¶ 167). Defendants certainly can attack these

assumptions by cross-examining Prof. Elhauge about his model and presenting their own

evidence about the assumptions an expert should make about the pharmaceutical industry when

conducting a rebate analysis. But, Prof. Elhauge’s assumptions don’t render his regression

analysis so unreliable that the court should exclude it. The court denies this aspect of

defendants’ motion.



                                                    44
    Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 45 of 140




                                 b. The Price Ratio Variable

        Next, defendants argue the court should exclude Prof. Elhauge’s regression analysis as

unreliable because it uses a price ratio variable that doesn’t measure price accurately.

Defendants assert that the price ratio variable—i.e., the variable that Prof. Elhauge’s regression

uses to control for price—is flawed because it measures prices at the PBM level, but the data he

uses to measure Auvi-Q’s market share is taken from the health plan level.7 Doc. 2138-2 at 88–

89 (Elhauge Oct. 31, 2019 Expert Report ¶ 166). Defendants explain that prices can vary greatly

across health plans, even within the same PBM. So, defendants contend, Prof. Elhauge’s use of

PBM level pricing data renders his regression unreliable because it can’t show whether any

reduction in Auvi-Q’s market share is the product of the alleged unlawful exclusivity restrictions

or whether it’s the result of Auvi-Q’s higher prices relative to EpiPen for a particular health plan.

        Defendants rely on their expert to explain why using price data at the PBM level renders

Prof. Elhauge’s model flawed. Defendants’ expert asserts that Prof. Elhauge’s use of the PBM

level pricing data introduces a “measurement error in the price variable[,]” which produces a

biased model. Doc. 2163-5 at 86 (Willig Dec. 23, 2019 Expert Report ¶ 200); see also Doc.

2138-8 at 10 (Willig Decl. ¶ 20) (explaining that Prof. Elhauge’s use of “the same average PBM-

level price for each of the hundreds of plans typically sponsored by a single PBM. . . . introduces

significant measurement error in the price variable and obscures the correlation between price

and Auvi-Q share for which Professor Elhauge claims to be controlling”). And, defendants’



7
         Defendants repeatedly cite to certain pages of Prof. Elhauge’s Dec. 5, 2019 deposition transcript
to support their argument that his price ratio variable doesn’t properly measure price. See Doc. 2137-1 at
21 (citing SJ Ex. 137 (Dec. 5, 2019 Elhauge Dep. 228:21–229:24, 252:13–18)); see also id. at 23 n.10
(citing SJ Ex. 137 (Dec. 5, 2019 Elhauge Dep. 25:6–8)). But the summary judgment exhibit they cite
doesn’t contain those pages. See Doc. 2146-4 (Ex. 137) (omitting pages 25, 228–29, & 252). The court
has reviewed other deposition transcripts for Prof. Elhauge contained in the record and can’t find the cited
pages in those exhibits either.

                                                        45
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 46 of 140




expert provides an example how Prof. Elhauge’s model can fail to observe the variation in

pricing and formulary position between two plans within one PBM because Prof. Elhauge uses a

PBM-wide average of the plans’ prices to analyze the data. Doc. 2163-5 at 86–87 (Willig Dec.

23, 2019 Expert Report ¶ 201); see also Doc. 2138-8 at 10 (Willig Decl. ¶ 20).

       Prof. Elhauge responds to this criticism, explaining that no data exists that would allow

him to calculate health plan level pricing. Doc. 2187-5 at 118 (Elhauge Feb. 12, 2020 Expert

Reply Report ¶ 196). Nevertheless, Prof. Elhauge used the data available to calculate estimated

health plan level prices. Id. at 118–19 (¶¶ 197–198). Then, he re-ran his foreclosure regression,

and he concluded that “using estimated plan-level prices does not significantly change the results

of the share impact regression” because “the regression still indicates that the formulary

restrictions reduced Auvi-Q’s share by a statistically significant and practically significant

amount.” Id. at 119–20 (¶¶ 199–200 & Table 105). So, Prof. Elhauge asserts, his conclusion—

i.e., using the plan level data in the regression doesn’t change the results of his initial model—

shows that his use of PBM level prices accurately controls for price.

       Defendants argue that the Reply Report’s health plan level price regression is not proper

rebuttal opinion, but instead qualifies as new expert opinion that plaintiffs failed to disclose

timely. Defendants say that Prof. Elhauge could have performed his regression in his initial

Expert Report. But, he didn’t. So, they argue, the court should exclude the Reply Report’s new

regression as untimely. The court disagrees. As plaintiffs correctly argue, Prof. Elhauge offered

his plan level price regression in response to criticisms by defendants’ experts about his initial

Expert Report’s regression model. Thus, his health plan level regression rebuts Mylan’s experts’

opinions on the same subject matter. Also, according to plaintiffs, Prof. Elhauge couldn’t have

performed the plan level regression earlier because it uses more comprehensive data that Prof.



                                                     46
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 47 of 140




Elhauge didn’t have access to until defendants’ expert produced it on December 2, 2019. See

Doc. 2187-5 at 83, 105 (¶¶ 134, 169). So, the court finds, the plan level price regression is

proper rebuttal testimony.

        Also, defendants argue that Prof. Elhauge’s plan level regression is unreliable because his

estimated plan level prices conflict with undisputed evidence showing that rebates fluctuate over

PBMs across time and different health plans received different levels of rebates, even when

Auvi-Q wasn’t restricted. But, Prof. Elhauge provided a reasonable basis for his estimation.

Doc. 2187-5 at 118–20 (¶¶ 196–200 & Table 105). Defendants’ attacks against his assumption

go to the weight of Prof. Elhauge’s opinion—specifically, his estimation of plan level prices.

Defendants are free to challenge this opinion using “[v]igorous cross-examination” or through

the “presentation of contrary evidence” because, as the Supreme Court has instructed, that’s what

remains “the traditional and appropriate means of attacking shaky but admissible evidence.”

Daubert, 509 U.S. at 596; see also BC Tech., Inc. v. Ensil Int’l Corp., 464 F. App’x 689, 704

(10th Cir. 2012) (recognizing that omissions in the data the expert used “made his testimony

vulnerable” but still “had sufficient evidentiary support to pass the admissibility threshold” and

opposing party has the opportunity to “exploit[ ] the vulnerability [of the expert opinion] by

presenting evidence contrary to [the expert’s] assumptions and through cross examination”).

But, the court refuses to exclude Prof. Elhauge’s regression analysis based on the price ratio

variable that it uses.

                              c. False Positives

        Finally, defendants argue that Prof. Elhauge’s regression analysis is unreliable because it

generates false positives. Defendants’ expert criticizes Prof. Elhauge’s regression model

because, he contends, even when the regression is limited to plans where Mylan didn’t offer



                                                    47
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 48 of 140




rebates conditioned on restrictive formulary placement, the regression still calculates an effect on

Auvi-Q market share. Doc. 2138-5 at 2 (Suppl. to Dec. 23, 2019 Willig Expert Report ¶¶ 1–4).

According to defendants’ expert, he performed an analysis using Prof. Elhauge’s regression and

found no “statistical differe[nce]” between the effects of Mylan’s rebate offers conditioned on

restrictive formulary placements and Mylan’s rebates offers that had no conditions. Id. (¶ 4).

Thus, defendants argue, the court must exclude the regression analysis because it can’t

distinguish between lawful conduct and the allegedly unlawful conduct at issue in this lawsuit.

See In re Rail Freight Fuel Surcharge Antitrust Litig.-MDL No. 1869, 725 F.3d 244, 254 (D.C.

Cir. 2013) (deciding the weight the court should assign to an expert opinion on class certification

when a damages model had a “propensity toward false positives” so it provided “no way of

knowing” whether “the overcharges the damages model calculates for class members is any

more accurate than the obviously false estimates it produces” for others); see also In re LIBOR-

Based Fin. Instruments Antitrust Litig., 299 F. Supp. 3d 430, 487 (S.D.N.Y. 2018) (excluding

expert regression model on class certification because it couldn’t demonstrate that the challenged

conduct—as opposed to other conduct—produced the measured effect).

       Prof. Elhauge responds to this criticism, denying that his regression generates false

positives. Doc. 2187-5 at 127–28 (¶¶ 214–19). First, he asserts that it was “incredibly rare” for

a plan to restrict Auvi-Q in the absence of a conditional rebate. Id. at 126 (¶ 213) (finding that

only 3% of plans who were offered no conditional rebates restricted Auvi-Q’s formulary

position). Next, he adjusted his regression analysis to adopt defendants’ expert’s opinion of

which plans to include in the analysis, and, he contends, his regression still finds substantial

market foreclosure for Auvi-Q. Id. at 128 ( ¶ 219) (“Consequently, none of the overcharges that




                                                     48
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 49 of 140




I calculate below stem from formulary restrictions on Auvi-Q that were imposed by the plan-

months that Prof. Willig claims were not offered rebates conditioned on restricting Auvi-Q.”).

       Defendants dispute Prof. Elhauge’s claim that he adjusted his analysis in a way that

shows his regression model is reliable. Instead, they argue, defendants’ expert only identified

examples of plans that did and didn’t include formulary restrictions based on rebates. But he

didn’t do a comprehensive analysis of all health plans. And so, they say, Prof. Elhauge’s revised

analysis still can’t show that the allegedly unlawful conduct (as opposed to lawful conduct) had

an effect on Auvi-Q’s market share.

       Once again, these challenges may supply fodder cross-examination. But Prof. Elhauge

has provided a reliable methodology for his regression analysis, and he sufficiently explains why

he believes it doesn’t generate false positives. The criticisms that defendants’ expert makes

about false positives go to the weight that the trier of fact should assign to Prof. Elhauge’s

regression analysis. But these challenges don’t render his model so unreliable that the court must

exclude it under Fed. R. Evid. 702.

                       2. The Rebate Analysis’s Foreclosure Theories

       Next, defendants argue that Prof. Elhauge’s rebate analysis is flawed because it never

identifies any theory explaining why Mylan’s rebates prevented Auvi-Q from competing against

EpiPen. As defendants correctly assert, a regression analysis must identify “an underlying causal

theory that explains the relationship between the two variables,” and it must “look for empirical

evidence that there is a casual relationship.” See supra Reference Guide on Multiple Regression,

at 310. But, plaintiffs say, Prof. Elhauge’s initial Expert Report satisfies this requirement.

       Indeed, Prof. Elhauge’s Expert Report asserts that Mylan’s rebate offers conditioned on

exclusivity allowed Mylan to “leverage its existing market share to exclude Auvi-Q.” Doc.



                                                     49
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 50 of 140




2138-2 at 84 (Elhauge Oct. 31, 2019 Expert Report ¶ 157). Prof. Elhauge relies on internal

Sanofi and Mylan documents to support this conclusion. See id. (citing Sanofi document

recognizing that “Epi-Pen’s high market share coupled with a high discount creates an obstacle

that cannot be overcome via discounting” (internal quotation marks omitted)); see also id. at 85

(¶ 158) (citing Mylan document that noted “how hard it would be to switch away from EpiPen”

and that “plans are primarily concerned with reducing overall net spend,” which Prof. Elhauge

opines “provides an advantage to the incumbent with the higher market share when engaging in a

conditional rebating strategy, since the same rebate reduces overall net spend by a greater

amount the higher the market share” (internal quotation marks and alteration omitted)). Then,

Prof. Elhauge’s Expert Report asserts the regression analysis “shows that these restrictive

formulary conditions had the cumulative effect of anticompetitively inflating Mylan’s share of

the EAI market by a significant amount.” Id. at 85 (¶ 158). The court agrees that Prof.

Elhauge’s initial Expert Report sets out an underlying casual theory that, he contends, supports

his rebate analysis.

       But also, defendants assert that Prof. Elhauge’s Reply Report improperly asserts two new

theories to support his regression analysis: (1) a “collective action” problem among PBMs, Doc.

2187-5 at 229–34 (¶¶ 390–96); and (2) Mylan’s bundling of contestable and incontestable

demand, Doc. 2187-5 at 234–55 (¶¶ 397–431). Defendants assert that neither theory finds

support in the facts and both theories lack a reliable methodology.

                               a. Theory About a “Collective Action” Problem

       Prof. Elhauge’s Reply Report asserts that “the predominant method of exclusion was not

Mylan’s price, but rather the problems of self-interest, externalities, or collective action that

drive PBMs and plans to accept these restrictions despite their anticompetitive harm.” Doc.



                                                      50
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 51 of 140




2187-5 at 229 (¶ 390) (emphasis added). Defendants assert two reasons that the court should

exclude Prof. Elhauge’s “collective action” opinion: (1) they say it was not disclosed timely, and

(2) it lacks factual and analytical support.

       First, defendants contend that Prof. Elhauge never mentioned a “collective action”

problem until he submitted his Reply Report. They say Prof. Elhauge earlier testified about a

“collective action” problem—before he disclosed his initial Expert Report. Doc. 2140-1 at 4–5

(Elhauge Feb. 6, 2018 Dep. 233:20–234:15). Thus, defendants contend, Prof. Elhauge knew

about this theory before disclosing his initial Expert Report. And so, they argue, he should have

included the “collective action” opinion in his initial Expert Report. Because he didn’t,

defendants assert the “collective action” opinion is improper rebuttal opinion that the court

should exclude. Plaintiffs respond that Prof. Elhauge’s “collective action” opinion is proper

rebuttal because it responds directly to defendants’ expert’s assertions that: (1) “PBMs have

increased their use of formulary exclusions over time to ‘drive higher rebates from

manufacturers and lower prices for payors[;]’” Doc. 2187-5 at 205 (¶ 341) (quoting Doc. 2187-

10 at 26 (Willig Dec. 23, 2019 Expert Report ¶ V.B.)); and (2) “‘price is the “clearly

predominant” means of exclusion[;]’” Doc. 2187-5 at 228 (¶ 386) (quoting Doc. 2187-10 at 39–

40 (¶ 89)). Also, Prof. Elhauge asserts, the reason he never included his “collective action”

opinion in his initial Expert Report is because, before he submitted his initial Report, “the total

discussion related to collective action problems constituted 0% of the defense expert reports, 0%

of [his] class reports, and 0.2% of [his] class deposition[,]” so he had no “reason to believe that

explaining the well-known collective action problem would be a key issue in the litigation when

[he] wrote [his] initial merits report.” Doc. 2187-7 at 30 (Elhauge Aug. 16, 2020 Decl. ¶ 52)

(internal quotation marks and alternations omitted).



                                                     51
    Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 52 of 140




        Plaintiffs have the better of the arguments. Prof. Elhauge adequately has explained why

he didn’t include the “collective action” opinion in his initial Expert Report. And, the court

finds, he properly asserts it as rebuttal opinion in response to defendants’ expert’s criticisms

levied at his initial Expert Report. So, the court won’t exclude the opinion as improper rebuttal.8

        Second, defendants argue that the court should exclude Prof. Elhauge’s “collective

action” theory because it isn’t supported by the facts or a reliable methodology. Defendants

assert that Prof. Elhauge premises his “collective action” opinion on an assertion that PBMs’

acceptance of rebate offers is collectively irrational because it inflates market-wide prices.9 But,

defendants contend, a collective action problem like that one can exist only if Auvi-Q’s low sales

prevent its manufacturer—Sanofi—from achieving economies of scale. Plaintiffs disagree that

Prof. Elhauge opines that his “collective action” theory relies on depriving a rival of economies

of scale. Instead, they argue, Prof. Elhauge opines that depriving a rival of economies of scale is

just one way to inflate market prices, but it’s not the only way. As plaintiffs correctly assert,

Prof. Elhauge’s initial Expert Report opined that foreclosure can inflate EpiPen prices market-

wide by “directly increasing Mylan’s profit-maximizing price by increasing the market share

Mylan would attain at any given set of prices[.]” Doc. 2138-2 at 85 (¶ 159). And, plaintiffs

contend, Prof. Elhauge confirmed the foreclosure did inflate EpiPen prices market-wide (even



8
         Plaintiffs also contend that even if the opinion constitutes improper rebuttal, defendants have
sustained no prejudice from the timing of the opinion’s disclosure. They assert that defendants’ experts
have had five months since the disclosure to review Prof. Elhauge’s Reply Report and submit three
declarations spanning 60 pages that respond to Reply Report. The court agrees. And, this conclusion—
that defendants have sustained no prejudice—nullifies any request to exclude based on improper rebuttal
status, even if that argument had merit.
9
        Defendants again cite Prof. Elhauge’s deposition transcript to support the request to exclude this
opinion. But the court can’t find these portions of the transcript in the record. Compare Doc. 2137-1 at
26–27 (citing SJ Ex. 137 (Dec. 5, 2019 Elhauge Dep. 220:11–221:4, 238:14–239:4)), with Doc. 2146-4
(Ex. 137) (omitting pages 220, 221, 238 & 239).


                                                        52
     Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 53 of 140




though he assumed Sanofi wasn’t deprived of economies of scale) by using his overcharge model

to confirm the price increases. Id. at 85–86 (¶ 160).

        Yet again, the parties’ disagreements about facts and methodology used to support Prof.

Elhauge’s “collective action” opinion don’t warrant excluding the opinion. Instead, defendants’

challenges to this opinion go to the weight a trier of fact should assign the opinion when deciding

whether Prof. Elhauge’s opinion is credible. But, they don’t convince the court that Prof.

Elhauge’s opinion isn’t reliable. So, the court won’t exclude this opinion.

                                 b. Incontestable Demand Theory

        Prof. Elhauge’s Reply Report also asserts an incontestable demand theory. Doc. 2187-5

at 242–45 (¶¶ 410–14). He explains that incontestable demand is “the share that EpiPen earns at

plans that restrict the formulary coverage of neither the EpiPen nor Auvi-Q.” Id. at 242 (¶ 410).

And, he calculates that “the incontestable share of the market is high (at least 60%) under either

[his or defendants’ expert’s] definition of the incontestable share.” Id. Defendants argue that the

court should exclude the opinion for two reasons: (1) it lacks a scientific methodology, and (2)

Prof. Elhauge performed his calculations incorrectly.10


10
         Defendants again argue that this opinion is improper rebuttal because Prof. Elhauge testified
about the theory before submitting his Reply Report. Again, defendants cite deposition transcript pages
that the court can’t find in the record. Doc. 2137-1 at 27. Plaintiffs respond that Prof. Elhauge’s
incontestable demand opinion is proper rebuttal because Prof. Elhauge offers it in direct response to
defendants’ expert’s criticisms on the same subject matter. And, they argue, Prof. Elhauge wasn’t able to
perform his calculations any earlier because defendants’ expert didn’t produce the underlying data until a
month after Prof. Elhauge filed his initial Expert Report. Based on this record, the court agrees with
plaintiffs. Prof. Elhauge’s incontestable demand opinion is proper rebuttal opinion. So, the court won’t
exclude it as untimely.

         Defendants’ Reply also argues that plaintiffs’ Opposition asserts a new theory that the court
should exclude. Doc. 2228-1 at 16. The theory defendants reference—PBMs’ alleged “self-interest”—
was a theory Prof. Elhauge offered in his Reply Report in response to defendants’ experts criticisms. So,
it’s proper expert rebuttal opinion. And the court refuses to exclude this opinion as unreliable when
defendants assert this argument for the first time in their Reply. See Minshall v. McGraw Hill Broad. Co.,
323 F.3d 1273, 1288 (10th Cir. 2003) (holding that an argument raised for the first time in a reply brief is
waived (citation omitted)); see also Nat’l R.R. Passenger Corp. v. Cimarron Crossing Feeders, LLC, No.

                                                        53
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 54 of 140




        First, defendants assert that Prof. Elhauge’s definition of incontestable demand is flawed

because it measures sales among plans that didn’t restrict either EpiPen or Auvi-Q. So,

defendants argue, his model fails to capture the volume of sales that can’t be contested. But,

Prof. Elhauge provided a reason why his definition more accurately measures incontestable

demand compared to the way defendants’ expert defines the term. Doc. 2187-5 at 242 (¶ 410).

Plaintiffs also cite economic literature that supports Prof. Elhauge’s incontestable demand

definition. Doc. 2187-1 at 26 n.99. The court thus finds that Prof. Elhauge has provided a

reliable basis for his incontestable demand definition.

        Also, defendants argue that Prof. Elhauge’s analysis fails to consider case-specific facts

that make his model improper. But, plaintiffs respond that Prof. Elhauge’s analysis relies on

case-specific facts including: (1) how much contestable demand exists in the market, and (2) the

difference in the rebate depending on whether the customer agrees to the formulary restrictions.

So, contrary to defendants’ assertions, Prof. Elhauge’s incontestable demand analysis does take

into account certain case-specific facts.

        Based on the reliable basis that Prof. Elhauge’s Reply Report provides for his

incontestable demand opinion, the court finds that this opinion qualifies as admissible expert

opinion. Defendants’ attacks on how Prof. Elhauge measures incontestable demand and whether

his model properly considers case-specific facts go to the weight of his opinion. But, those

challenges don’t require the court to exclude his opinion.

        Second, plaintiffs argue that Prof. Elhauge’s calculation using defendants’ expert’s

definition of incontestable share is incorrect. Defendants’ expert asserts that the calculation



16-1094-JTM-TJJ, 2018 WL 489100, at *1 (D. Kan. Jan. 19, 2018) (“[T]he Court will not consider
arguments raised for the first time in a reply brief, particularly where the arguments could have been
made in the first instance.”).

                                                        54
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 55 of 140




purports to measure sales among plans that excluded EpiPen from their formularies, but a review

of the underlying data shows that Prof. Elhauge included data for plans where EpiPen wasn’t

excluded. See Doc. 2138-8 at 26 (Willig Decl. ¶ 57). Plaintiffs disagree. They say that Prof.

Elhauge calculated incontestable demand consistent with defendants’ expert’s definition of

incontestable share from his initial Expert Report. But, in defendants’ expert’s later-submitted

declaration, he criticizes Prof. Elhauge for including plan data where EpiPen was excluded but

consumers nevertheless paid less than full cost for the EpiPen because of lower co-pays. Id. at

24 (¶ 53) (explaining that “the relevant measure of non-contestable demand is the share that

EpiPen would earn when it is off formulary and consumers had to pay the full cost out of pocket”

and recognizing that “Professor Elhauge adopts this definition, but a basic check of his analysis

demonstrates that he has failed to isolate plans that meet this definition”).

       The disagreement about which data Prof. Elhauge should and shouldn’t have included in

his analysis of defendants’ expert’s definition of incontestable demand goes to the weight the

finder of fact should assign to Prof. Elhauge’s opinion. Defendants can challenge the credibility

of his opinion by cross-examining or presenting their own expert’s criticisms of the analysis.

But, because Prof. Elhauge has provided a reliable explanation for how he calculated

incontestable demand, the court finds no reason to exclude his opinion on this topic.

                       3. The Rebate Analysis’s Estimation of EpiPen Price

       Finally, defendants argue that the court should exclude Prof. Elhauge’s rebate analysis

because it can’t provide a reliable estimate of EpiPen price. Prof. Elhauge opines that Mylan’s

use of exclusionary rebating practices produced foreclosure in the market which, in turn,

“directly increased Mylan’s profit-maximizing price.” Doc. 2138-2 at 85 (Elhauge Oct. 31, 2019

Expert Report ¶ 160). Prof. Elhauge’s Expert Reply Report responds to criticisms that



                                                     55
     Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 56 of 140




defendants’ experts levied against his “foreclosure overcharge” analysis. Doc. 2187-5 at 129–66

(Elhauge Feb. 12, 2020 Reply Expert Report Part VIII & ¶¶ 221–286). In doing so, the Reply

Report presents another model showing how Prof. Elhauge’s analysis changes if he adjusts his

calculations in a way addressing the critiques asserted by defendants’ experts. Id. at 130 (¶ 223).

Defendants assert that the Reply Report’s analysis is unreliable because: (1) it relies on flawed

data, and (2) it is inconsistent with economic principles.11

        First, defendants argue that Prof. Elhauge uses flawed data to measure what he calls the

“cross-price responsiveness of demand.” Doc. 2187-5 at 155 (¶ 266). He explains this

phenomenon occurs when “higher prices caus[e] patients to switch from EpiPen to Auvi-Q[.]”

Id. And, his model purports to measure the “cross-price responsiveness of demand” in both the

actual and “but-for” worlds. To measure the “cross-price responsiveness of demand” in the

actual world, Prof. Elhauge uses his foreclosure regression, “which includes a relative price

control variable that directly measures how much customers substitute between Auvi-Q and

EpiPen in response to relative price changes.” Id. (¶ 267). Defendants assert—for the same

reasons previously discussed—that Prof. Elhauge’s regression model is inherently unreliable.

And so, they argue, the court must exclude his analysis of “cross-price responsiveness of

demand” relying on the same regression model. But, the court has rejected each of defendants’

arguments asserting that Prof. Elhauge’s regression model is unreliable. So, in turn, the court

declines to exclude his analysis of “cross-price responsiveness of demand” in the actual world

simply because it relies on his regression analysis.


11
         Again, defendants also argue that this opinion constitutes improper rebuttal opinion because it
appears for the first time in Prof. Elhauge’s Reply Report. The court rejects this argument for the same
reasons it has rejected it before. The Reply Report’s analysis responds directly to defendants’ experts’
criticisms of the model provided in Prof. Elhauge’s initial Expert Report. Because Prof. Elhauge offers
the Reply Report’s opinion in response to defendants’ experts’ criticism on the same subject matter, it is
proper expert rebuttal opinion.

                                                        56
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 57 of 140




       To measure the “cross-price responsiveness of demand” in the “but-for” world, Prof.

Elhauge opines that “the best available estimate of the but-for cross-price responsiveness is the

Analysis Group pricing study commissioned by Sanofi in 2012.” Id. at 156 (¶ 268). And, based

on that study, Prof. Elhauge opines that, “but-for” the conditional rebates that Mylan offered,

“EpiPen would lose 1.9 percentage points of market share for every $1 increase in EpiPen’s

relative price[.]” Id. (¶ 269). Defendants argue that Prof. Elhauge was wrong to rely on the

Analysis Group pricing study. Relying on their own expert’s opinion, defendants argue that the

Analysis Group pricing study was “a preference share study, intended to analyze participants’

responses under the conditions of the specific study” but doesn’t qualify as a representative

sample of patients who one could use to generalize to the wider population. Doc. 2138-6 at 10–

11 (Johnson July 14, 2020 Decl. ¶¶ 13–14). To reach his conclusion about the characteristics of

the pricing study, defendants’ expert relies on deposition testimony of former Analysis Group

employee, Justin Works. Id. at 10–11 nn. 20–25. Plaintiffs argue that Mr. Works never testified

about the pricing chart on which Prof. Elhauge’s analysis relies. Doc. 2187-1 at 28 (citing Doc.

2187-17 at 3, 5 (Works Dep. 178:3–4, 195:2, 195:22–196:8)). Defendants respond that Mr.

Works authored the pricing chart and testified that the documents referred to preference share,

not market share. Doc. 2228-1 at 17. But the deposition testimony that defendants cite isn’t

included in the exhibit they reference for support. And, defendants otherwise haven’t supplied

the court with the cited testimony. See id. (citing page 188 of plaintiffs exhibit, i.e., the Works

deposition, but that page isn’t included in the referenced exhibit, see generally Doc. 2187-17

(Works Dep.)). So, the court can’t resolve this dispute about reliability of the pricing study

based on the record presented with the motion.




                                                     57
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 58 of 140




       And it wouldn’t matter if defendants provided the material. The sufficiency of the data

supplied by the pricing study goes to the weight, not admissibility, of Prof. Elhauge’s opinion.

See, e.g., Auto. Ins. Co. of Hartford v. Electrolux Home Prods., Inc., No. 10-CV-0011(CS), 2012

WL 6629238, at *2 (S.D.N.Y. Dec. 20, 2012) (“Potential sample bias is a subject for cross-

examination, and goes to the weight, not the admissibility, of the expert testimony.”); Big Dog

Motorcycles, L.L.C. v. Big Dog Holdings, Inc., 402 F. Supp. 2d 1312, 1334 (D. Kan. 2005) (“The

court should exclude the survey when the sample of respondents clearly does not represent the

universe it is intended to reflect, but issues concerning the sufficiency of the sample universe

bear[ ] on the weight and not the admissibility of the survey.” (citation omitted)); Ohio ex rel.

Montgomery v. Louis Trauth Dairy, Inc., 925 F. Supp. 1247, 1253 (S.D. Ohio 1996) (“Problems

in selection of a sample bear on the weight of the testimony, not its admissibility.” (citing Berry

v. City of Detroit, 25 F.3d 1342, 1352–52 n.11 (6th Cir. 1994))). So, the court declines to

exclude Prof. Elhauge’s analysis of “cross-price responsiveness of demand” simply because it

relies on the Analysis Group pricing study.

       Second, defendants argue that Prof. Elhauge’s analysis is unreliable because its

measurement of “market responsiveness of demand” is flawed. Prof. Elhauge’s Reply Report

explains that “market responsiveness of demand” occurs when “higher prices caus[e] patients to

drop out of the market altogether[.]” Doc. 2187-5 at 155 (¶ 266). Defendants assert that Prof.

Elhauge’s measurement of this component is unreliable because he uses price and marginal cost

data for EpiPen products from 2012—when Auvi-Q wasn’t even on the market yet. Defendants’

expert says Prof. Elhauge’s use of the 2012 data renders his analysis unscientific. Doc. 2138-6 at

12–13 (Johnson July 14, 2020 Decl. ¶ 18).




                                                     58
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 59 of 140




        Also, defendants argue Prof. Elhauge’s analysis is flawed because he uses an estimate

that assumes “EpiPen was the only EAI in the market.” Doc. 2187-5 at 134 (¶ 227).

Defendants’ expert asserts that this approach conflicts with Prof Elhauge’s model which purports

to measure the simultaneous effects of “market responsiveness of demand”—i.e., consumers can

either (1) substitute EpiPen with Auvi-Q, or (2) leave the market altogether. Doc. 2138-6 at 12

(¶ 16). But, defendants’ expert says Prof. Elhauge’s underlying data presents a conflict because,

with no competition, the only effect of a price increase is that consumers will leave the market.

So, defendants contend, Prof. Elhauge’s analysis fails to apply economic principles and methods

reliably to the facts of this case.

        Plaintiffs respond that Prof. Elhauge’s analysis properly measures the overall market

responsiveness of demand based on a 100% monopolist’s price and cost. Doc. 2138-2 at 95 (¶

175). They say this methodology is proper because (1) one can infer a firm’s own

responsiveness of demand from its price and costs; and (2) a 100% monopolist’s own

responsiveness of demand equates to the market’s overall responsiveness of demand. Id.

Plaintiffs assert that the analysis doesn’t change when introducing competition from Auvi-Q.

Instead, they explain, Auvi-Q competition changes the cross-price responsiveness between

EpiPen and Auvi-Q—showing how many customers will substitute Auvi-Q for EpiPen when

EpiPen’s relative prices increase by $1. Id. at 94 (¶ 173); Doc. 2187-7 at 39 (Elhauge Aug. 16,

2020 Decl. ¶¶ 72–73). Prof. Elhauge says that he correctly used this measurement of the EAI

market’s overall responsiveness of demand to calculate Auvi-Q’s firm-specific market

responsiveness of demand. Doc. 2187-5 at 148–50 (¶¶ 249–56). Thus, plaintiffs assert, his

analysis is reliable and proper expert opinion.




                                                    59
     Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 60 of 140




        Defendants reply that plaintiffs’ justification for Prof. Elhauge’s analysis is flawed

because it confirms that the analysis fails to account for the differences between consumer

demand for Auvi-Q versus EpiPen. But, the court finds, this criticism goes to the weight of Prof.

Elhauge’s “market responsiveness of demand” analysis. Prof. Elhauge has provided a reliable

basis for how he performed his analysis. Also, he supplies a reasonable explanation why the data

he used to perform the analysis makes his calculation reliable. Any challenges to his

methodology go to the credibility determination made by the trier of fact. They provide no

reason to exclude the opinion.

        In sum, none of defendants’ arguments persuade the court that Prof. Elhauge’s expert

opinions are so unreliable that the court must exclude them as inadmissible expert opinion

violating Fed. R. Civ. P. 702. The court thus denies defendants’ Motion to Exclude the

Testimony and Report of Plaintiffs’ Expert Witness Einer Elhauge.

        V.      Defendants’ Motion to Exclude the Testimony and Report of Plaintiffs’
                Expert Witness Professor Meredith Rosenthal (Doc. 2134)

        Next, defendants ask the court to exclude Prof. Meredith Rosenthal’s expert opinion.

Plaintiffs have retained Prof. Rosenthal to provide expert testimony about plaintiffs’ damages.

Defendants argue the court should exclude five aspects of Prof. Rosenthal’s expert opinion.

Defendants assert that these five portions of Prof. Rosenthal’s testimony are inadmissible under

Fed. R. Evid. 702 because they fail to rely on sufficient facts and data to support the opinion.

Alternatively, defendants argue that the court should exclude certain parts of Prof. Rosenthal’s

testimony under Fed. R. Evid. 403 because the opinions pose a danger of misleading the jury that

outweighs the probative value of the evidence.12 The five aspects of Prof. Rosenthal’s testimony


12
        Defendants’ motion never asserts that Prof. Rosenthal isn’t qualified to provide the expert
testimony she offers. At class certification, the court found that Prof. Rosenthal’s education, experience,
and credentials qualify her to provide expert testimony. Doc. 2017-1 at 21–22 n.7. For the same reasons,

                                                        60
     Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 61 of 140




defendants seek to exclude are: (1) her “alternative RICO” damages theory; (2) her “loss of

choice” opinion; (3) her 2-Pak event study; (4) her probability analysis; and (5) her 2-Pak and

generic delay methodologies, to the extent the court permits all of plaintiffs’ theories of RICO

liability to proceed, because, defendants argue, precluding these opinions will avoid awarding

duplicative damages. The court addresses each opinion, separately, below.

                         A. “Alternative RICO” Damages Methodology

        Prof. Rosenthal presents an “alternative RICO” damages methodology that purports to

measure “the cumulative effect of all of [d]efendants’ misconduct[.]” Doc. 2164-4 at 48

(Rosenthal Oct. 31, 2019 Expert Report ¶ 114). Defendants argue that the court should exclude

Prof. Rosenthal’s “alternative RICO” damages model for two reasons: (1) Prof. Rosenthal fails

to apply her theory reliably to the facts of the case, and (2) she fails to “tie each theory” of injury

“to a calculation of damages[,]” so her model violates the requirements of Comcast Corp. v.

Behrend, 569 U.S. 27, 35 (2013) (citation and internal quotation marks omitted).

        As the court explains in its Order ruling defendants’ summary judgment motion, the

uncontroverted summary judgment facts fail to present a triable issue whether plaintiffs can

prevail on their RICO claims. So, the court grants summary judgment as a matter of law against

the RICO claims. For this reason, it need not address defendants’ argument that the court should

exclude Prof. Rosenthal’s “alternative RICO” damages theory because that request now is moot.

Thus, the court denies as moot this portion of defendants’ motion seeking to exclude Prof.

Rosenthal’s expert opinions.13


the court finds that Prof. Rosenthal remains qualified to provide the expert opinions offered at this stage
of the case.
13
         The court recognizes that defendants’ motion seeks to exclude other of Prof. Rosenthal’s opinions
that pertain to the RICO claims. The court addresses the admissibility of those other opinions because
plaintiffs offer Prof. Rosenthal’s analysis as summary judgment evidence supporting a triable issue on the

                                                         61
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 62 of 140




                        B. Loss of Choice Opinion

        Next, defendants ask the court to exclude Prof. Rosenthal’s “loss of choice” opinion.

Prof. Rosenthal’s Expert Report offers an opinion about “common impact.” Doc. 2164-4 at 52

(Rosenthal Oct. 31, 2019 Expert Report ¶¶ 118–19). It opines that each class member sustained

classwide injury from defendants’ alleged misconduct. Id. (¶ 118). And, it opines that each of

the allegations of misconduct “deprived class members of choice[.]” Id. (¶ 119). She describes

this “loss of choice” as “[l]osing the choice to purchase a single pen, a generic EpiPen, or

another brand[.]” Id.

        Defendants assert that the court should exclude this opinion under Fed. R. Evid. 702

because the facts of the case contradict her opinion. Also, defendants argue the court should

exclude the opinion under Fed. R. Evid. 403 because it poses a risk of misleading the jury and

that risk outweighs the opinion’s probative value.

        First, defendants assert that Prof. Rosenthal’s “loss of choice” opinion is irrelevant

because the court hasn’t certified a RICO class based on the theory that class members sustained

damages from a “loss of choice.” Also, defendants argue that Prof. Rosenthal never calculated

any damages, nor performed any economic analysis, nor developed any reliable methodology to

support her “loss of choice” opinion. So, defendants assert, the court should exclude the opinion

because it’s not relevant to the other damages theories that she proffers in her Expert Reports.

Plaintiffs respond that Prof. Rosenthal’s “loss of choice” opinion isn’t a measure of damages.

Instead, they explain, Prof. Rosenthal offers this opinion to show that defendants’ alleged

misconduct had a “‘classwide’ impact” because their actions deprived class members the

opportunity to choose to purchase single EpiPens or a generic EAI device. Doc. 2183-1 at 20.


RICO claims. So, the court must decide whether it can consider Prof. Rosenthal’s opinions in the
corresponding Order ruling the summary judgment motion.

                                                      62
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 63 of 140




       Also, defendants argue that the facts of the case don’t support Prof. Rosenthal’s opinion.

For support, defendants cite evidence purporting to show that some plaintiffs preferred 2-Paks

and branded devices, and thus, these class members never sustained a “loss of choice.” Plaintiffs

respond that this evidence is cherry-picked. And, they provide their own citations to evidence

purporting to show that just because some class members once purchased 2-Paks or had brand

loyalty to EpiPen doesn’t mean that they weren’t deprived of a “loss of choice.” See Doc. 2183-

4 at 20–21 (Rosenthal Feb. 7, 2020 Expert Rebuttal Report ¶ 39) (recognizing that defendants’

expert cites “to the testimony of a named plaintiff, Ms. Sumner, where she states that she prefers

to keep 2 pens on hand” but this plaintiff also “described how she sought out a single EpiPen and

was told at the pharmacy that she could only purchase a 2-Pak”). Prof. Rosenthal explains that

her cited evidence demonstrates “the point of ‘option value’” and “supports [her] assertion that

consumers derive value from having more options.” Id.; see also Doc. 2164-4 at 52 (¶ 119)

(describing the “concept of ‘option value’—the value that non-users place on the availability of a

good—has long been recognized by economists as an important economic phenomenon”).

       The parties’ disagreements about Prof. Rosenthal’s “loss of choice” opinion go to the

weight of the testimony. And, they don’t require the court to exclude it. Prof. Rosenthal has

provided a reliable basis for her opinion. She explains that the opinion is not a damages theory.

So, that’s why she didn’t calculate any damages corresponding to the purported loss of choice.

Thus, defendants’ criticisms on that point ring hollow. As already discussed, Prof. Rosenthal

offers this opinion only to show that defendants’ alleged misconduct had a classwide impact

because it deprived class members of certain choices when purchasing EAI devices. She

adequately explains how she derives her opinion, she identifies the facts from this case that, she

contends, support her opinion, and she cites academic literature that she relies on as support for



                                                    63
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 64 of 140




her opinion. See Doc. 2183-4 at 20–22 (¶¶ 39–44). Defendants’ expert disagrees with Prof.

Rosenthal’s reading of the academic literature and says it doesn’t support her opinion. But, like

defendants’ other challenges, that argument goes to the weight of Prof. Rosenthal’s opinion.

Because Prof. Rosenthal has provided a reliable basis for her “loss of choice” opinion, the court

declines to exclude this opinion under Fed. R. Evid. 702.

          Second, defendants argue that the court should exclude the “loss of choice” opinion under

Fed. R. Evid. 403 because it poses a danger of misleading the jury that “substantially” outweighs

the probative value of the opinion. The court disagrees. Prof. Rosenthal provides an

understandable explanation for her opinion, including the disclaimer that her “loss of choice”

opinion isn’t a damages opinion. Also, defendants can offset any risk that this opinion will

mislead the jury by engaging in “vigorous cross-examination” and by requesting a “limiting

instruction[.]” See Montag ex rel. Montag v. Honda Motor Co., Ltd., 75 F.3d 1414, 1420 (10th

Cir. 1996) (holding that district court did not abuse its discretion by admitting evidence that

plaintiffs alleged was inadmissible as “inflammatory and misleading under Fed. R. Evid. 403”

because “any prejudicial effect was countered by the district court’s limiting instruction and by

Plaintiffs’ opportunity for vigorous cross-examination”); see also Noland v. City of Albuquerque,

779 F. Supp. 2d 1235, 1241–42 (D.N.M. 2011) (refusing to exclude evidence under Fed. R. Evid.

403 because “with the proper jury instructions, this evidence will not mislead or confuse the

jury”).

          Thus, the court declines to exclude Prof. Rosenthal’s “loss of choice” opinion under

either Fed. R. Evid. 702 or 403.




                                                     64
     Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 65 of 140




                         C. 2-Pak Methodology

        Defendants next ask the court to exclude Prof. Rosenthal’s methodology for determining

plaintiffs’ purported 2-Pak damages. Prof. Rosenthal “calculates overcharges due to the single

pack withdrawal” by comparing “the difference between the actual average price per

prescription with [an estimated] but-for price per prescription.” Doc. 2164-4 at 39–40

(Rosenthal Oct. 31, 2019 Expert Report ¶ 93). Prof. Rosenthal explains that she performs this

analysis using an “event study.”14 Doc. 2183-4 at 12 (Rosenthal Feb. 7, 2020 Expert Rebuttal

Report ¶ 17). To estimate the “but-for” price per prescription, Prof. Rosenthal began by

calculating the average number of pens per prescription during the first and second quarters of

2011—i.e., the two quarters immediately preceding Mylan’s withdrawal of single EpiPens from

the market. Doc. 2164-4 at 39–40 (¶ 93). She explains that she used data just from these two

quarters because, she found, using “the average number of pens per prescription for the four

quarters prior to 2011Q3” produced “a 1% change in the average” and thus “only a de minimus

effect on damages.” Id. at 40 n.100. Also, she explains that she used “the two quarters prior to

the withdrawal of the single pack . . . in order to eliminate the influence of other time-specific

factors or ‘events[.]’” Id.

        Defendants argue that the court should exclude Prof. Rosenthal’s 2-Pak event study

because, in their view, it is not based on sufficient facts and data and one cannot apply it reliably


14
         Defendants’ motion asserts in a footnote that defendants maintain that Prof. Rosenthal’s event
study is fundamentally unreliable and not an event study at all. Doc. 2137-2 at 15 n.7. But their motion
advances no arguments to support that assertion, other than citing their earlier motion seeking to exclude
Prof. Rosenthal’s event study as unreliable that they filed at the class certification stage and asserting that
they “preserve their arguments on appeal.” Id. (citing Doc. 1586-2 at 10–13). The court rejected
defendants’ argument that the court should exclude Prof. Rosenthal’s event study as unreliable when it
ruled defendants’ motion at class certification. Doc. 2017-1 at 24–25. Defendants provide no reason for
the court to revisit this issue on this motion, and because the court already has decided the certification
issue, defendants don’t need to reference and re-reference every argument they’ve ever made about
certification issues.

                                                          65
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 66 of 140




to the facts of the case. Thus, defendants argue, the event study is inadmissible under Fed. R.

Evid. 702. Also, defendants argue that the court should exclude the event study under Fed. R.

Evid. 403 because it poses a significant risk of confusing the jury that outweighs any probative

value of the evidence.

       First, the court considers whether Prof. Rosenthal’s 2-Pak event study is based on

sufficient facts and data such that one reasonably can apply it to the facts of this case.

Defendants assert that Prof. Rosenthal’s event study fails to control for factors that could have

influenced consumers’ decisions whether to purchase single EpiPens or 2-Paks before and after

the first and second quarter of 2011. Specifically, defendants assert that, after 2011, medical

literature increasingly confirmed the need for patients to carry two EAI devices with them at all

times in case they required a second dose of epinephrine during an anaphylactic reaction. Also,

defendants argue that Prof. Rosenthal’s analysis fails to account for the back-to-school season—

which falls in the third quarter—when EpiPen sales increase in general and also specifically for

2-Paks. Defendants argue that Prof. Rosenthal’s failure to account for these factors renders her

analysis inadmissible under Fed. R. Evid. 702.

       For support, defendants cite Sunlight Saunas, Inc. v. Sundance Sauna, Inc., 427 F. Supp.

2d 1022 (D. Kan. 2006). Defendants assert that Sunlight Saunas excluded expert testimony that

“did not take into account significant factors, aside from defendants’ conduct, which could have

explained the decline in the growth of plaintiff’s sales[.]” Id. at 1030. But, the language

defendants lift from Judge Vratil’s opinion in Sunlight merely recites one of five arguments that

the Sunlight Saunas defendants asserted to support their request to exclude the expert opinion.

See id. It doesn’t come from Judge Vratil’s analysis of the admissibility question. Instead,

Judge Vratil’s analysis concluded that the expert’s “entire damage calculation [was] based on his



                                                     66
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 67 of 140




underlying assumptions regarding plaintiff’s forecast of sales” that he “did not independently

analyze” and plaintiff provided “no coherent explanation how it arrived at the projections.” Id.

So, Judge Vratil found, the expert’s explanation for his assumptions was “conclusory, evasive

and anything but expert.” Id. That’s nothing like the facts here.

       Instead, here, Prof. Rosenthal provides a reasonable basis for her event study’s

assumptions. She adequately explains why she relied on the data from the first two quarters of

2011 to calculate a “but for” number of pens per prescription which, in turn, she used to calculate

the “but for” price per prescription. Doc. 2164-4 at 39–40 & n.100 (¶ 93). And, she provides a

reasonable basis why, in her expert opinion, the prevalence of medical literature after 2011 about

the importance of carrying two EAI devices at all times doesn’t require her to change her

assumptions. See Doc. 2183-4 at 13 (¶ 20) (citing opinion from another one of plaintiffs’ experts

that the medical guidance issued after the withdrawal of single EpiPens was “nothing new” and

her opinion that “level of use already reflected that information by the time of the single pack

withdrawal”). Also, she meets defendants’ criticisms about her failure to consider third quarter

data that would reflect “back to school” increased purchases by explaining that she previously

had examined data from the entire year preceding the single EpiPen withdrawal but it had “only

a de minimus effect on damages.” Id. at 12 (¶ 18) (quoting Doc. 2164-4 at 40 n.100). Based on

Prof. Rosenthal’s explanations, she has provided a reasonable basis for her underlying

assumptions and calculations that she made as part of her methodology to render her 2-Pak

damages opinion. Defendants’ attacks against those assumptions go to the weight of her opinion,

but they don’t permit the court to exclude it. Prof. Rosenthal has cited sufficient facts and data to

support her opinion, and she has shown that her opinion is capable of applying reasonably to the

facts of this case. So, the court won’t exclude it under Fed. R. Evid. 702.



                                                     67
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 68 of 140




       Second, the court rejects defendants’ argument that the court should exclude the event

study under Fed. R. Evid. 403 based on a danger that it will confuse the jury. Defendants argue

that Prof. Rosenthal’s damages opinion is premised on Mylan’s withdrawal of single EpiPens.

But, Mylan contends, plaintiffs don’t allege that the withdrawal was one of the predicate acts

supporting the RICO claim. So, defendants argue, plaintiffs can’t use Prof. Rosenthal’s 2-Pak

methodology to show RICO causation. And, they contend, the court should preclude its

admission because it only would confuse the jury. Plaintiffs don’t refute that Prof. Rosenthal’s

opinion only relies on the withdrawal of the 2-Pak—not any statements or omissions on

defendants’ part—to calculate 2-Pak damages. But, the court finds, the risk that this opinion will

mislead or confuse the jury is offset by defendants’ ability to engage in “vigorous cross-

examination” and the court’s capacity to instruct the jury about the purpose of and the limits to

Prof. Rosenthal’s 2-Pak damages methodology. See Montag ex rel. Montag v. Honda Motor Co.,

Ltd., 75 F.3d 1414, 1420 (10th Cir. 1996); see also Noland v. City of Albuquerque, 779 F. Supp.

2d 1235, 1241–42 (D.N.M. 2011). The court thus concludes any risk that Prof. Rosenthal’s

opinion will confuse the jury doesn’t outweigh the probative value of her expert opinion. So, the

court declines to exclude Prof. Rosenthal’s 2-Pak methodology under Fed. R. Evid. 403.

                       D. Probability Analysis

       Next, defendants assert that the court should exclude Prof. Rosenthal’s probability

analysis. Prof. Rosenthal offers an opinion that plaintiffs sustained “a common injury on a class-

wide basis as a result of [d]efendants’ alleged misconduct[.]” Doc. 2164-4 at 52 (Rosenthal Oct.

31, 2019 Expert Report ¶ 118); see also id 52–60 (¶¶ 118–36). As support for this opinion, Prof.

Rosenthal analyzed the “probability that class members would be overcharged by just the 2-Pak

and generic delay allegations” by “combin[ing] probabilities of being affected by both



                                                    68
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 69 of 140




mechanisms based on the extent to which the affected groups for each allegation are

overlapping[.]” Id. at 57 (¶ 132). She concludes that the “resulting probability lies between zero

and the lower of the individual probabilities of not being overcharged by either (or any) one of

the mechanisms.” Id. at 59–60 (¶ 135).

       Defendants argue that the court should exclude the opinion under Fed. R. Evid. 702

because it’s not based on sufficient facts and data and one can’t apply it reasonably to the facts of

the case. Also, defendants argue, the court should exclude Prof. Rosenthal’s probability opinion

under Fed. R. Evid. 403 because it poses a danger of misleading the jury. The court rejects both

arguments.

       First, defendants argue that the court should exclude Prof. Rosenthal’s opinion because it

is based on “a single, cherry-picked generic launch forecast that itself contained two equally

possible (and less aggressive) alternatives” and didn’t consider any competing literature

suggesting that a lower generic erosion rate was likely. Doc. 2137-2 at 17. Also, defendants

argue that Prof. Rosenthal’s opinion unreasonably relies on a Mylan slide deck from May 2010

to estimate the probability of 2-Pak injury while ignoring other evidence showing that doctors

preferred to prescribe and patients preferred to purchase 2-Paks. Thus, defendants assert, the

court should exclude Prof. Rosenthal’s opinion because it doesn’t properly consider the facts of

the case.

       Defendants made this same argument when moving to exclude Prof. Rosenthal’s

probability opinion at the class certification stage. Doc. 2017-1 at 38–40. Now, they say that the

court’s previous consideration of their argument was “limited” and doesn’t account for all of the

facts that are available now that discovery is closed. Doc. 2228-2 at 11. But, they don’t point to

any evidence revealed in merits discovery that requires the court to alter its previous analysis.



                                                     69
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 70 of 140




As the court already explained, “[a]ll of defendants’ criticisms about the assumptions Prof.

Rosenthal uses to support her probability opinion go to the weight of her opinion testimony, but

not its admissibility.” Doc. 2017-1 at 39.

       Here, Prof. Rosenthal provides a reasonable basis for her assumptions. She explains why

she relied on certain data in her analysis and why, she contends, those assumptions are

appropriate for this case’s facts. See Doc. 2183-4 at 22–24 (¶¶ 45–47); see also Doc. 2164-4 at

30–31, 52–60 (¶¶ 68–71, 118–36). And her Reply Report provides appropriate rebuttal for the

criticisms defendants’ expert levies against her factual assumptions. Doc. 2183-4 at 10–11, 22–

24 (¶¶ 14, 45–47). As the court found before, defendants’ “challenges to those assumptions

don’t show that Prof. Rosenthal’s probability opinion is so unreliable that the court must exclude

it.” Doc. 2017-1 at 39 (citing In re Lidoderm Antitrust Litig., No. 14-md-02521-WHO, 2017 WL

679367, at *28 (N.D. Cal. Feb. 21, 2017) (denying motion to exclude expert opinion because it

was based on “reasonable assumptions and evidence, and supported by reasoned principles as

well as academic scholarship” and while “some of those assumptions [were] disputed,” those

disputes did not “make [the expert’s] reliance on them improper”)). Instead, the court finds, as it

did before, that “defendants’ challenges more properly are presented through the ‘presentation of

contrary evidence’” which is one of the “‘the traditional and appropriate means of attacking

shaky but admissible evidence.’” Id. at 40 (quoting Daubert, 509 U.S. at 596). So, the court

rejects defendants’ argument that Prof. Rosenthal’s probability opinion isn’t based on sufficient

facts and data.

       Second, the court refuses to exclude Prof. Rosenthal’s probability opinion under Fed. R.

Evid. 403. Defendants argue that Prof. Rosenthal’s analysis “hides” the fact that between 62 and

68 percent of consumers sustained no injury under the 2-Pak theory because they would not have



                                                    70
     Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 71 of 140




purchased a single EpiPen in the “but-for” world. Doc. 2137-2 at 18 (citing Doc. 2166-17 at 15–

16 (Rosenthal Feb. 21, 2020 Dep. at 197:24–198:2)). But, as Prof. Rosenthal’s Expert Report

makes clear, her probability opinion “combine[s] probabilities of being affected by both” the 2-

Pak and generic delay allegations. Doc. 2164-4 at 57 (¶ 132) (emphasis added). A trier of fact is

capable of understanding how Prof. Rosenthal’s probability opinion measures more than one

type of alleged misconduct. And, any risk that the probability opinion will mislead the jury is

mitigated by defendants’ ability to cross-examine Prof. Rosenthal vigorously about her opinion

and the court’s instructions to the jury. So, the court finds that the probability opinion doesn’t

pose a danger of misleading the jury such that the court should exclude it under Fed. R. Evid.

403.

        In sum, the court rejects defendants’ arguments for excluding Prof. Rosenthal’s

probability opinion.15




15
         Defendants argue in a footnote that Prof. Rosenthal’s probability analysis also is unreliable under
Fed. R. Evid. 702 based on a recent Eastern District of Pennsylvania opinion that “rejected a near-
identical model submitted by Prof. Rosenthal in a generic delay case as a method of showing class-wide
injury because it improperly ‘mask[ed] uninjured class members.’” Doc. 2137-2 at 18 n.8 (quoting In re
Niaspan Antitrust Litig., 464 F. Supp. 3d 678, 713 (E.D Pa. 2020)). There, the court looked specifically
to the averages that Prof. Rosenthal used to calculate classwide injury among a putative class of end-
payor consumers of the drug Niaspan. Id. at 713–14. After scrutinizing her analysis, the court found that
Prof. Rosenthal’s “use of averages hides several groups of uninjured class members who cannot be easily
identified.” Id. at 714. And, in the end, the court refused to certify a class because it was “concerned that
the class contains, at minimum, substantial numbers of uninjured consumer brand loyalists, coupon users,
and flat co-payers.” Id. at 720. The facts differ here. As plaintiffs argue, the court already has certified a
class based on, among other things, plaintiffs’ showing that Prof. Rosenthal’s probability analysis
provides a plausible method for proving that the class doesn’t contain “great numbers of class members
who didn’t sustain harm.” Doc. 2018-1 at 67; see also id. at 67–76. And, here, defendants haven’t shown
that Prof. Rosenthal’s probability analysis relied on underlying data that hides several groups of
unidentified class members that she can’t identify. In short, defendants have failed to establish—at least
so far—that this case is like In re Niaspan. So, the court doesn’t find that In re Niaspan changes the
court’s analysis.

                                                         71
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 72 of 140




                       E. Excluding the 2-Pak and Generic Delay RICO Models if All of
                          Plaintiffs’ RICO Theories Proceed to the Jury

       Last, defendants argue that, if the court allows plaintiffs’ RICO claims to proceed to the

jury, then the court should exclude Prof. Rosenthal’s 2-Pak and generic delay RICO models

because these models pose a risk that the jury will double count damages. As discussed, the

court’s contemporaneously-issued Order grants summary judgment against plaintiffs’ RICO

claims. Thus, defendants’ final argument is moot.

       After considering each of defendants’ arguments for excluding Prof. Rosenthal’s

opinions, the court finds two of them are moot and the remaining three are unpersuasive. The

court thus denies defendants’ Motion to Exclude the Testimony and Report of Plaintiffs’ Expert

Witness Meredith Rosenthal.

       VI.      Defendants’ Motion to Exclude the Testimony and Report of Plaintiffs’
                Expert Witness Dr. Carl Peck (Doc. 2135)

       Defendants next argue that the court should exclude the testimony and opinions proffered

by Dr. Carl Peck. Plaintiffs have retained Dr. Peck, a former Director of the FDA Center for

Drug Evaluation and Research, to opine “whether the [FDA] caused delays in the review and

approval of the Abbreviated New Drug Application (‘ANDA’) for the AB-rated epinephrine

auto-injector product, sponsored by [Teva].” Doc. 2164-8 at 4 (Peck Oct. 31, 2019 Expert

Report ¶ 1). He explains that Teva submitted its ANDA to the FDA on December 21, 2007, and

the FDA “found it to be ‘acceptable for filing’ on November 21, 2008.” Id. at 8 (¶ 16). Then, “9

years and 9 months” later, in August 2018, Teva received FDA approval for the product. Id. at

27 (Table 2).

       Dr. Peck opines “based on [his] independent review and analysis of materials identified

in [his expert] report, [his] expertise, and [his] knowledge of the FDA drug-approval process . . .



                                                    72
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 73 of 140




these delays were not due to the FDA’s conduct or inaction.” Id. at 8–9 (¶ 17). He finds “[o]n

the contrary . . . the FDA treated [the ANDA] as a priority application and was responsive well

within the metrics for review time of the application.” Id. at 9 (¶ 18). Also, Dr. Peck asserts that

Mylan filed “deficient Citizen Petitions in a transparent attempt to delay approval of the Teva

EAI.” Id. (¶ 19). And, he opines that “it is reasonable to expect that the FDA would have

completed its review and approval of Teva’s EAI application by 2014 . . . had Teva been

responsive to the FDA’s requests in prosecuting its application.” Id. at 10 (¶ 21).

       Defendants assert several arguments why the court should exclude his opinions. The

court addresses them, below. But first, the court considers whether Dr. Peck is qualified to offer

the proffered expert opinion.

       Dr. Peck is “a board-certified physician in internal medicine and clinical pharmacology.”

Id. at 4 (¶ 4). He earned a B.A. and M.D. from the University of Kansas. Id. From 1967 to

1990, he served in the U.S. Army Medical Corps and Medical Research and Development

Command. Id. at 5 (¶ 6). In his career with the Army, he rose to the rank of Colonel. Id. For

seven of his years in the Army, he served as a clinical pharmacology consultant to the Army

Surgeon General. Id. In 1990, Dr. Peck joined the U.S. Public Health Service as a Rear Admiral

and was appointed Assistant Surgeon General of the United States. Id.

       From 1987 to 1993, Dr. Peck served as Director of FDA’s Center for Drug Evaluation

and Research. Id. (¶ 7). In that position, he was responsible for “establishing and enforcing

FDA standards[;] reviewing, approving, or rejecting proposed new medical products[;] assuring

safety of all marketed drug products[;] and regulating advertising and promotional practices of

drug manufacturers.” Id. Also, he “reviewed, commented or rendered decisions on data relating




                                                    73
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 74 of 140




to more than 500” investigational new drug applications (“INDs”), new drug applications

(“NDAs”), abbreviated new drug applications (“ANDAs”), and other applications. Id.

       Dr. Peck has held several research and teaching positions in government and academic

institutions. Id. at 4–6 (¶¶ 5, 8). His research has focused on the “study of scientific and

regulatory methods for evaluating the effectiveness and safety of new drugs.” Id. at 6 (¶ 8).

During his career, Dr. Peck has published more than 150 original scientific papers, a book, and

several book chapters. Id. at 6 (¶ 10). Also, for more than 40 years, Dr. Peck has served as an

active peer reviewer for several scientific publications. Id. And, Dr. Peck has received many

awards and honors for his work in his field. Id. at 6–7 (¶ 11).

       Dr. Peck is the co-founder of NDA Partners LLC, a consulting company that provides

scientific and regulatory advice to scientists and entrepreneurs in private industry as well as

government agencies. Id. at 7–8 (¶ 14). His company helps clients understand and meet FDA

requirements. Id. Also, it “supports various aspects of their [clients’] engagements with the

FDA” during drug applications and approval processes. Id. Personally, Dr. Peck has consulted

with clients on more than 200 FDA applications. Id.

       Based on Dr. Peck’s education, experience, and professional qualifications, the court

finds that he is qualified under Fed. R. Evid. 702 to provide his proffered expert opinions in this

case. See In re Mirena IUD Prods. Liab. Litig., 169 F. Supp. 3d 396, 475–77, 481–82 (S.D.N.Y.

2016) (holding that physician was qualified to opine about “the FDA regime generally,

[defendant’s] conduct in complying with regulatory standards, and the adequacy of the [drug]

label” and that such testimony “would be helpful to the jury”); see also In re Diet Drugs, No.

MDL 1203, 2001 WL 454586, at *5, 19 (E.D. Pa. Feb. 1, 2001) (concluding that a doctor and

former FDA employee was “clearly qualified to testify [about] what reasonable FDA officials



                                                     74
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 75 of 140




. . . would do with adverse event information”).

       Finding that Dr. Peck sufficiently is qualified to render his expert opinions, the court now

turns to address defendants’ arguments for excluding his opinions.

               A. Is Dr. Peck’s Opinion Irrelevant to Plaintiffs’ Causation Theory, and
                  Thus, Unhelpful to the Trier of Fact?

       First, defendants assert that Dr. Peck’s opinion whether the FDA caused any delays in

Teva’s approval of its generic EpiPen product has nothing to do with plaintiffs’ causation

theory—i.e., that Mylan and Pfizer caused generic delay by entering an unlawful reverse

payment settlement with Teva. So, defendants argue, Dr. Peck’s opinion is irrelevant to any

question the jury must decide, and thus, the theory isn’t helpful to the trier of fact. For that

reason, defendants contend that Dr. Peck’s opinion is inadmissible under Fed. R. Evid. 702. See

Daubert, 509 U.S. at 591 (“Expert testimony which does not relate to any issue in the case is not

relevant and, ergo, non-helpful” to the trier of fact in “‘understand[ing] the evidence’” or

“‘determin[ing] a fact in issue’” (quoting Fed. R. Evid. 702)).

       The court disagrees. Defendants argue on summary judgment that the FDA’s

independent actions (i.e., not approving the Teva generic until 2018) prevented Teva from

launching its product any earlier than that date. Doc. 2228-3 at 5. So, defendants contend, the

FDA’s actions “break the chain of causation” and preclude defendants from incurring liability on

plaintiffs’ generic delay theory. Id. But, plaintiffs counter this argument by relying on Dr.

Peck’s opinion. They argue that Dr. Peck’s opinion is “highly relevant because it rebuts the

notion that it was [the] FDA, not Defendants, who were at fault for the delay” in the approval of

Teva’s generic product. Doc. 2182-1 at 9.

       Defendants further contend that Dr. Peck made two key admissions that, they assert,

show that the FDA’s actions prevented the Teva generic from securing FDA approval. They


                                                      75
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 76 of 140




argue that these admissions provide further support for their argument that Dr. Peck’s testimony

is irrelevant to the question whether defendants’ conduct caused any generic delay. Also,

defendants argue that Dr. Peck conceded that he never assessed Mylan and Pfizer’s conduct, or

whether the Teva patent settlement slowed down FDA approval, or why the FDA approval

process for the Teva generic took as long as it did, other than to opine that the FDA responded to

Teva’s submissions in a timely fashion. These challenges to Dr. Peck’s analysis don’t render his

opinion irrelevant. His opinion still goes to the question whether the FDA broke the causal chain

between defendants’ actions and any generic delay. Defendants’ attacks on Dr. Peck’s

admissions and assumptions go to the weight of his opinion and whether it is capable of showing

that the FDA didn’t break the causal chain. But that’s a question for the trier of fact, not the

court. And, it doesn’t warrant excluding his opinion as irrelevant.

               B. Should the Court Exclude Dr. Peck’s Remaining Opinions Under Daubert
                  and Fed. R. Evid. 702?

       Next, defendants argue that the court should exclude any other opinions rendered by Dr.

Peck for two reasons. First, defendants contend that Dr. Peck was retained to provide just one

opinion—i.e., whether the FDA caused delays in the approval process for the Teva generic.

Defendants argue the court should exclude any other opinions that Dr. Peck offers because they

are beyond the scope of Dr. Peck’s Expert Report. Second, defendants argue that the court

should exclude Dr. Peck’s other opinions because they are outside his area of expertise.

       The court disagrees with the limits defendants have placed on the scope of Dr. Peck’s

opinions. Dr. Peck’s Expert Report makes it clear that he is offering opinions not limited merely

to whether the FDA caused delays in the review and approval of Teva’s generic product. Doc.

2164-8 at 8–10 (Peck Oct. 31, 2019 Expert Report ¶¶ 17–21). As part of Dr. Peck’s analysis of

that question, he also concluded that “the FDA was properly responsive, responsible, and


                                                     76
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 77 of 140




communicated in a timely manner in its review of [Teva’s] ANDA[,]” he found “a noticeable

slowing of responsiveness to FDA requests and guidance on Teva’s part beginning around

2011,” he found that “Defendants filed deficient Citizens Petitions in a transparent attempt to

delay approval of the Teva EAI[,]” and he concluded “it is reasonable to expect that the FDA

would have completed its review and approval of Teva’s EAI application by 2014 . . . if not

earlier—had Teva been responsive to the FDA’s requests in prosecuting its application.” Id. at

8–10 (¶¶ 17, 19–21); see also id. at 18–26, 30–34, 35 (¶¶ 38–56, 63–71, 75).

       To confine Dr. Peck’s opinion only to whether the FDA caused delays in the approval of

a Teva generic, defendants cite Dr. Peck’s deposition testimony where he testified that plaintiffs

retained him in this case to render an opinion on that topic and that there were no “other opinions

that the class plaintiffs retained [him] to render besides that one[.]” Doc. 2142-3 at 12–13 (Peck

Dep. 121:21–122:13). But, Dr. Peck also testified that his Expert Report “contain[s] a complete

statement of all the opinions that [he is] offering in this case[.]” Id. at 12 (Peck Dep. 121:13–17).

And, throughout Dr. Peck’s deposition, counsel asked him about other opinions disclosed in his

Expert Report and the bases for his conclusions, including his opinions about Teva’s slowing of

its responsiveness to the FDA’s requests and Mylan’s submissions of Citizen Petitions to the

FDA. See, e.g., id. at 16, 51–53 (Peck Dep. 126:13–24, 320:10–321:24, 325:1–19). Thus, the

court rejects defendants’ argument that the court should exclude him from giving any of the

other opinions that Dr. Peck asserts in his Expert Report.

       Also, the court disagrees that any of these opinions fall outside the scope of Dr. Peck’s

expertise. Dr. Peck is qualified by his education, training, research, scholarship, and professional

experience to offer opinions about Teva’s responsiveness to the FDA’s approval process,

Mylan’s use of Citizen Petitions in that process, and the date when Teva could have secured



                                                     77
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 78 of 140




FDA approval had it responded to the FDA’s requests in its prosecution of the application in a

fashion he opines was more timely.

       Defendants next argue that, even if the court declines to exclude Dr. Peck’s other

opinions, the court should exclude three of those opinions from the jury. Defendants assert these

three opinions are inadmissible under Fed. R. Evid. 702 and Daubert because Dr. Peck lacks a

reliable methodology for reaching his conclusions, and instead, bases his opinions only on

speculation. The court considers the three opinions that defendants challenge, below.

                       1. Opinion that Teva “Dropped the Ball”

       First, defendants challenge Dr. Peck’s opinion that “Teva ‘dropped the ball’ in the 2011–

2014 time frame by not pursuing the [generic drug] application aggressively or responding to the

FDA[.]” Doc. 2164-8 at 25 (¶ 56(c)). Dr. Peck asserts that Teva’s inaction during that time “lost

[it] the opportunity for approval in a shorter time frame.” Id. Defendants argue that Dr. Peck’s

opinion is speculative because, as he testified, he never analyzed what Teva was doing during

that time. Defendants assert that Dr. Peck failed to consider key facts, including that Teva was

having manufacturing problems with its product, which, defendants contend, caused the delays

in Teva’s pursuit of FDA approval. So, defendants argue, Dr. Peck’s opinion that Teva had

“dropped the ball” in the application process suffers from a fatal flaw in that it’s based simply on

guesswork about Teva’s actions.

       The court disagrees. While defendants are correct that “an expert, no matter how good

his credentials, is not permitted to speculate[,]” Goebel v. Denver and Rio Grande W. R.R. Co.,

215 F.3d 1083, 1088 (10th Cir. 2000), Dr. Peck’s opinion isn’t speculating. As plaintiffs argue,

he never provides any opinion why Teva wasn’t pursuing its ANDA aggressively. He just opines

that Teva was slow to respond to the FDA’s requests during the application process. And, he



                                                    78
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 79 of 140




explains that Teva’s delays prevented it from achieving FDA approval for its generic earlier than

2018. It doesn’t matter to Dr. Peck’s opinion what caused those delays, only that the delays

occurred. So, he’s not speculating about anything.

       Also, to reach this conclusion, Dr. Peck explains that he reviewed the correspondence

between the FDA and Teva throughout the approval process. Doc. 2164-8 at 18–26 (¶¶ 38–56,

Fig. 2); see also id. at 66–74 (Exs. C & D). Dr. Peck provides a reliable basis for his opinion

based on his review of that correspondence and in light of his background and experience

working for and with the FDA in drug approval applications. The court thus finds defendants

have not shown that Dr. Peck has applied an unreliable methodology to the facts of this case

under Fed. R. Evid. 702. So, the court refuses to exclude this opinion.

                       2. Opinion that Teva Could Have Launched Generic By 2014

       Next, defendants ask the court to exclude Dr. Peck’s opinion that “the FDA would have

completed its review and approval of Teva’s EAI application by 2014 . . . if not earlier—had

Teva been responsive to the FDA’s requests in prosecuting its application.” Doc. 2164-8 at 10 (¶

21). Defendants argue that Dr. Peck has no basis for this opinion because he never analyzed the

challenges, priorities, and actions of those involved in the approval process, including Teva, the

FDA, and others. Defendants contend that Dr. Peck thus relied on incomplete and false

information to reach his opinion that Teva could have achieved FDA approval by 2014. So, they

argue, the court should exclude it.

       More specifically, defendants make two arguments why this opinion is unreliable. First,

defendants say that Dr. Peck ignored the FDA’s rejection of Teva’s human factors study in 2016,

and its later acceptance of the study, which imposed a delay in the application process. Second,

defendants argue that Dr. Peck failed to use a reliable methodology when he considered the times



                                                     79
     Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 80 of 140




that it took other products to secure FDA approval and used those other products as

“benchmarks” in his analysis. The court addresses these arguments, next. As explained below,

each of these criticisms go to the weight of Dr. Peck’s opinion, but don’t render his opinion

inadmissible. Instead, the court finds that Dr. Peck has provided a reliable basis for his opinion.

Dr. Peck explains that he reached his opinion after reviewing and analyzing the regulatory

records between Teva and the FDA, Teva’s own projections for when it anticipated securing

FDA approval,16 and the FDA approval times for other, similar drugs. See Doc. 2164-8 at 9–10,

18–26, 29 (¶¶ 20–21, 38–56, 60). Based on that information and his knowledge and experience

about the FDA approval process, he concludes that Teva could have secured FDA approval no

later than 2014 had it pursued its ANDA more aggressively. The court finds this opinion

sufficiently reliable under Fed. R. Evid. 702. Defendants’ challenges to this opinion don’t

change the court’s conclusion.

                                  a. The FDA’s 2016 Rejection of the Human Factors Study

        Defendants assert that Dr. Peck’s failure to consider the FDA’s rejection of Teva’s

human factors study in 2016 renders his opinion unreliable. Dr. Peck’s Expert Report explains

that, on May 17, 2011, the FDA told Teva that it needed to perform a human factors study

comparing the Teva generic to the EpiPen. Doc. 2164-8 at 22–23 (¶ 48). Eight months later,

Teva submitted the requested protocol for a human factors study to the FDA on January 20,



16
         Defendants argue that Dr. Peck “cherry-picked” these Teva internal projections and that the
selected projections don’t account for many design, formulation, regulatory, and manufacturing issues
that Teva faced during the approval process. They also identify other projections that Dr. Peck didn’t
consider. Plaintiffs respond that Dr. Peck relied on internal projections that Teva made before it
commenced settlement talks in the patent litigation. So, they argue, the projections Dr. Peck considered
aren’t tainted by Teva’s post-settlement conduct. This dispute goes to the weight that a trier of fact
should assign Dr. Peck’s opinion based on his decision to rely on certain internal Teva projections, but
not others. And, the court doesn’t find that Dr. Peck has “cherry-picked” evidence here in a way that
renders his opinion unreliable.

                                                       80
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 81 of 140




2012. Id. After receiving no response from the FDA about the submitted protocol, Teva went

ahead and conducted its human factors study in 2013 and submitted the results to the FDA on

August 29, 2013. Id. at 23 (¶ 49). Teva repeated the study on its re-designed device in 2014,

and it submitted the study’s report to the FDA in December 2014. Doc. 2146-20 at 7–9 (Peck

Feb. 7, 2020 Rebuttal Report ¶¶ 14, 16). Then, in 2016, the FDA sent Teva a Complete

Response Letter that identified several deficiencies in Teva’s application, including concerns

about the human factors study. Id. at 20–21 (¶ 44); see also Doc. 2147-3 at 2, 7 (Complete

Response Letter). Teva never performed a new human factors study on its product. Doc. 2146-

20 at 7–8 & n.12 (¶ 14). Yet, in August 2018, the FDA approved the human factors study that

Teva had performed in 2014, and it approved its ANDA for its generic product. See Doc. 2147-4

at 3; see also Doc. 2147-5.

       Defendants argue that Dr. Peck’s opinion isn’t reliable because he improperly ignored

“informal” correspondence between Teva and the FDA showing that Teva repeatedly sought

guidance from the FDA about a human factors study, but didn’t receive answers to its questions.

But, Dr. Peck adequately responds to this criticism, explaining that he didn’t consider informal

correspondence because “informal interactions such as phone calls are mainly for clarification or

follow ups as to the status of the FDA’s review or inquiries concerning the timing of further

feedback from the FDA.” Doc. 2146-20 at 14 (¶ 28). Instead, Dr. Peck identifies the “real

work” when prosecuting an ANDA is “responding to deficiencies[,]” and that work by Teva, in

his opinion, “was dormant.” Id.

       Also, defendants assert that Dr. Peck’s opinion is unreliable because it ignores that Teva

couldn’t have secured FDA approval in 2014 because it didn’t receive the FDA’s rejection of its

human factors study until 2016. But, Dr. Peck asserts that the human factors study requirement



                                                   81
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 82 of 140




wasn’t “rate limiting to the review and approval of the application” because “there were

additional deficiencies that Teva needed to address.” Doc. 2164-8 at 23 (¶ 49); see also Doc.

2146-20 at 9 (¶ 16) (“While Teva submitted an application that had a sufficient [human factors

study] in 2013 and 2014, the ANDA was ultimately not approved until 2018 because further

review on other parts of the applications was required based on Teva’s other submissions.”).

Based on Dr. Peck’s assertions, defendants argue that it is inconsequential that the FDA initially

rejected the human factors study in 2016 because, in 2018, it approved the same study after Teva

had rectified the other deficiencies that the FDA had told it to address.

       Defendants argue that the court should exclude Dr. Peck’s opinion because he

“completely ignored or discounted without explanation” key evidence in this case—i.e., the

FDA’s rejection of the human factors study in 2016. Norris v. Baxter Healthcare Corp., 397

F.3d 878, 884 (10th Cir. 2005). But, on this record, the court can’t find that Dr. Peck

“completely ignored or discounted without explanation” the FDA’s initial rejection of the human

factors study. To the contrary, Dr. Peck provides a reasonable explanation for why he didn’t

consider informal correspondence with the FDA and why he doesn’t find the human factors

study requirement “rate limiting.” Doc. 2164-8 at 23 (¶ 49); see also Doc. 2146-20 at 9 (¶ 16).

In sum, defendants assert proper challenges to his methodology but they don’t show that his

analysis is so unreliable that the court must exclude it. The court finds defendants’ attacks

against Dr. Peck’s opinion are better left to “[v]igorous cross-examination, presentation of

contrary evidence, and careful instruction on the burden of proof” because those tools remain

“the traditional and appropriate means of attacking shaky but admissible evidence.” Daubert,

509 U.S. at 596 (citation omitted). So, the court won’t exclude Dr. Peck’s opinion about Teva’s

ability to secure FDA approval by 2014.



                                                     82
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 83 of 140




                                b. Dr. Peck’s “Benchmarks”

       Defendants also assert that the court should exclude Dr. Peck’s opinion that Teva could

have achieved FDA approval by 2014 because he failed to apply a reliable methodology when

identifying “benchmark” products to compare against Teva’s generic EAI. Dr. Peck opines that

the “FDA’s review and approval times of other drugs reveals that the Teva [EAI] review and

approval time period is an extreme outlier.” Doc. 2164-8 at 26 (¶ 57). To reach that conclusion,

Dr. Peck analyzed the review and approval process for: (1) all of the EAI products that the FDA

has approved, (2) all auto-injector products approved by the FDA between 2011 and 2018, and

(3) all other Teva injectable products approved by the FDA between 2008 and 2019. Id. at 26–

29 (¶¶ 58–60, Tables 2, 3, & 4). But, defendants argue, Dr. Peck’s analysis comparing other

drugs’ FDA approval times to Teva’s FDA approval time is unreliable because he conducted no

analysis of the facts and circumstances surrounding those other drugs to demonstrate reasonably

that they are proper comparisons to Teva’s generic EAI.

       Defendants assert several challenges to Dr. Peck’s selected “benchmarks.” But each

attack goes to the weight of Dr. Peck’s opinion, and none of them require the court to exclude his

opinion. The court summarizes defendants’ various challenges to this opinion, below.

       First, defendants identify a couple of purported calculation errors in Dr. Peck’s Expert

Report. Defendants argue that Dr. Peck erred by finding that it took Teva 60 months to secure

approval for the drug sumatriptan. See Doc. 2164-8 at 28 (Table 3) (identifying the submission

date as 2010 and the approval date as December 10, 2015). Defendants assert, instead, it actually

took 9 years and 7 months for sumatriptan to achieve FDA approval. Doc. 2140-3 at 2 (referring

to the submission date as “May 31, 2006”). But plaintiffs respond that defendants’ calculation of

approval time is wrong because it relies on a 2006 submission date by another company that the



                                                   83
     Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 84 of 140




FDA rejected because the device was sufficiently different from the innovator’s device that it

didn’t warrant an ANDA. Doc. 2182-9 at 18 (Antares Pharma, Inc. Dec. 31, 2012 Form 10-K).

Instead, plaintiffs argue, the appropriate submission date occurred in 2010, when a different

company acquired the device and submitted a completely different application to the FDA. Id.

So, plaintiffs argue, Dr. Peck correctly calculated the approval time for this device. This factual

dispute about what date Dr. Peck should have considered when calculating approval time for

sumatriptan goes to the weight of his testimony. The factual record provides a reasonable basis

for Dr. Peck’s selection of a 2010 submission date.17 Defendants may attack his selection by

cross-examining Dr. Peck on that topic and presenting contrary evidence, but Dr. Peck’s

selection doesn’t provide a basis to exclude his opinion.

        Also, defendants argue that Dr. Peck repeatedly miscalculated the time it took for Teva to

secure approval of its generic EAI. Dr. Peck explains that he calculates the approval time by

starting with the date “the FDA found [Teva’s ANDA] ‘acceptable for filing’ on November 21,

2008” and ending with the date Teva received FDA approval in August 2018. Doc. 2164-8 at 8

(¶ 16); see id. at 27 (Table 2). He calculates that approval time as “9 years and 9 months.” Id. at

27 (Table 2). Defendants fault Dr. Peck for referring to this time frame as “approximately 10

years[.]” Id. at 9 (¶ 20). But that’s an accurate description of the approval time he calculated—

i.e., 9 years and 9 months is 97.5% of 10 years. Dr. Peck’s rounding up (by 2.5%) isn’t a basis to


17
         Defendants take issue with plaintiffs using Antares Pharma Inc.’s Form 10-K as support for the
calculation date when Dr. Peck’s Expert Report doesn’t say that’s what he used to calculate the
submission date. But, his Expert Report identifies a 2010 submission date for Antares’s sumatriptan,
Doc. 2164-8 at 28 (Table 3)—the same year that, according to its Form 10-K, it redesigned the device and
submitted the new device to the FDA. Also, the parties don’t cite any part of the record where Dr. Peck
was challenged about his identification of the 2010 approval date or given an opportunity to explain why
he chose that date. The court doesn’t find—as defendants argue—that the citation to the Form 10-K
provides an ad hoc justification for Dr. Peck’s opinion. Instead, it simply provides the date that Antares
submitted the new device to the FDA—a date that is consistent with what Dr. Peck identifies as Antares’s
submission date for sumatriptan.

                                                       84
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 85 of 140




exclude his opinion from the factfinder. Defendants also point out a typo in Dr. Peck’s Report

where he referred to the approval time as “11 years and 9 months.” Id. at 8 (¶ 16). But that same

paragraph refers to the dates that he used to calculate approval time—i.e., starting in November

2008 and ending in August 2018. Id. And elsewhere, the Report correctly calculates the

approval time as 9 years and 9 months. Id. at 27 (Table 2). The court doesn’t find that either Dr.

Peck’s approximation of the approval time or his typographical error renders his opinion so

unreliable that the court should exclude it.

       Next, defendants argue that Dr. Peck’s comparison of approval times for other EAI

products isn’t a reliable comparison to the approval time for the Teva generic. See id. at 27

(Table 2) (comparing approval time for Teva generic to three EAIs—EpiPen, Twinject, and

Auvi-Q). Defendants say that these other EAIs aren’t apt comparisons because they involved

NDAs while the Teva generic involved an ANDA. Id. But, Dr. Peck explained in his Rebuttal

Report that this criticism is “misplaced” because NDA applicants “must submit all new data with

their application while an ANDA need only duplicate already known requirements.” Doc. 2146-

20 at 14–15 (¶ 30). So, in his view, the requirements of an NDA are more onerous than those for

an ANDA. And, from that conclusion, one would expect longer approval times for NDAs than

ANDAs. But, for his three comparisons—which involved NDAs—Dr. Peck calculates shorter

approval times than compared to Teva’s ANDA. Dr. Peck provides a reliable basis for his

opinion that the approval times for these three EAIs serve as reasonable comparisons to Teva’s

ANDA approval time for its generic. Any discrepancies in the type of application submitted to

the FDA and whether those differences should affect Dr. Peck’s conclusions are fodder for cross-

examination. But the court doesn’t find these comparisons unreliable such that the court must

exclude Dr. Peck’s expert opinion.



                                                    85
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 86 of 140




       Next, defendants criticize Dr. Peck for failing to consider whether any of the comparison

drug products received complete response letters, had to redesign their products, or received

FDA deficiency letters. Defendants argue that without considering these types of facts, one can’t

discern whether they are proper comparisons to the Teva generic’s FDA approval process. But,

Dr. Peck disagrees. He explains that the other EAIs listed in Table 2 “would have needed to

address similar stability, sterility, and manufacturing complexities as Teva” but still “achieved

approvals in less than half the time as Teva did.” Doc. 2146-20 at 14 (¶ 30). Also, defendants

assert that it was improper for Dr. Peck to ignore factual details about the approval process for

these EAIs; yet, he considered certain facts surrounding Antares’s sumatriptan’s application.

Specifically, as discussed above, he ignored the drug application’s original submission date and

calculated its approval time starting with Antares’s resubmission date because it involved a

different company submitting an application for a redesigned product. Once again, all these

underlying assumptions Dr. Peck made when calculating FDA approval times for other drug

products and comparing his calculations to the time it took Teva to achieve FDA approval for its

generic go to the weight and credibility of his opinion. Dr. Peck provides a reliable basis for

why he chose certain drugs as comparison products. Any flaws in his selection or factual

differences that render his comparisons inappropriate are proper subjects for cross-examination.

See Werth v. Makita Elec. Works, Ltd., 950 F.2d 643, 654 (10th Cir. 1991) (explaining that

“doubts . . . concerning the sufficiency of the factual basis to support [the expert’s] opinion go to

its weight, and not to its admissibility”); see also Hose v. Chi. Nw. Transp. Co., 70 F.3d 968, 970

(8th Cir. 1995) (“As a general rule, the factual basis of an expert opinion goes to the credibility

of the testimony, not the admissibility, and it is up to the opposing party to examine the factual




                                                     86
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 87 of 140




basis for the opinion in cross-examination.” (citation and internal quotation marks omitted)).

Defendants’ criticisms provide no basis to exclude his opinion.

       Next, defendants argue that Dr. Peck’s analysis is unsound because he doesn’t analyze

failed or pending ANDAs for other EAIs. But, Dr. Peck testified that he doesn’t think failed

applications are “relevant” to his analysis when he’s calculating approval times for FDA-

approved EAI devices. Doc. 2142-3 at 20 (Peck Dep. 148:10–22). Also, he noted it’s likely that

no public record exists for failed applications, so he couldn’t consider that data in any event. Id.

As plaintiffs argue, the purpose of Dr. Peck’s analysis was to measure the time it took other drug

products to secure FDA approval. So, any data about failed approval attempts wouldn’t assist

the analysis. Defendants are free to challenge Dr. Peck’s opinion on this ground by cross-

examining him about his decisions to consider only certain data when analyzing FDA approval

times for other drugs. But this attack doesn’t warrant excluding Dr. Peck’s opinion.

       Next, defendants criticize Dr. Peck for his inability to answer, during his deposition,

whether the auto-injectors listed in his Table 3 (Doc. 2164-8 at 28) involved ANDAs or NDAs.

Table 3 lists nine auto-injector products that the FDA approved between 2010 and 2018. Id. Dr.

Peck’s Expert Report provides the “source documents” that he reviewed when gathering the

information contained in Table 3. Id. at 28 n.58; see also id. at 66–72 (Ex. C). But, when asked

in his deposition whether the drugs in Table 3 involved ANDAs or NDAs, Dr. Peck answered

that he “can’t tell you right this minute.” Doc. 2142-3 at 25 (Peck Dep. 158:5–9). Dr. Peck’s

inability to remember off the top of his head in a deposition setting whether the approval process

for these other auto-injectors involved ANDAs or NDAs is no reason to exclude his opinion. See

Medina v. United Christian Evangelistic Ass’n, No. 08-22111-CIV, 2009 WL 4030454, at *4

(S.D. Fla. Nov. 20, 2009) (finding that an expert’s “inability to remember” certain details about



                                                     87
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 88 of 140




his analysis didn’t require the court to exclude his opinion because the “fact that [the expert]

could not recall, from memory” certain details about his analysis didn’t “undermine the

reliability” of his analysis). The court rejects this argument as a basis for excluding Dr. Peck’s

opinion.

       Next, defendants argue that Dr. Peck’s opinion is unreliable because he testified that he

didn’t know whether the other drugs listed in Table 3 faced development or reformulation

challenges during the approval process. But, Dr. Peck also testified that, based on his

experience, “[a]ll drug companies have issues during drug development” and “[a]ll companies

receive deficiency letters[,]” but the “ones that are successful in short development time

overcome them.” Doc. 2142-3 at 28 (Peck Dep. 165:14–20). Again, Dr. Peck provides a

reasonable basis for his opinion based on his relevant experience with and knowledge about the

FDA approval applications. And, once again, defendants assert a challenge to this opinion that

they can attack through cross-examination or by presenting contrary evidence. But, the court

need not exclude the opinion on this basis.

       Finally, defendants assert that the court should exclude Dr. Peck’s opinion because, in

Table 4, he considered the review and approval times for other Teva injectable products from

2008 to 2019. But, those products, defendants contend, aren’t similar to the Teva generic. And

thus, they argue, these products don’t qualify as appropriate comparisons. This criticism also

comes from Dr. Peck’s deposition testimony. When counsel asked Dr. Peck whether the drugs

listed in Table 4 have “devices associated with” them or whether “they are just vials of

medication[,]” Dr. Peck responded that he didn’t “know the answer to that right now.” Doc.

2142-3 at 30 (Peck Dep. 167:12–16). For reasons already discussed, the court won’t exclude Dr.

Peck’s opinion because he couldn’t remember specifics about his analysis at a deposition. And,



                                                     88
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 89 of 140




to the extent these products differ from the Teva generic EAI, defendants can raise those

challenges to Dr. Peck’s opinion through cross-examination or by presenting contrary evidence

to argue that the finder of fact shouldn’t assign significant weight to his analysis because the

other drugs he analyzed aren’t proper comparisons to the Teva generic. But again, defendants’

arguments provide no reason for the court to exclude his opinion.

       In sum, the court concludes that Dr. Peck provides a reliable methodology for his analysis

of the FDA approval times for “benchmark” products that is based on his extensive knowledge

about and experience with the FDA approval process. So, the court finds this opinion qualifies

as admissible expert testimony under Fed. R. Evid. 702 and Daubert.

                       3. Opinion About Mylan’s Citizen Petition

       Last, defendants assert the court should exclude Dr. Peck’s opinion that defendants “filed

deficient Citizens Petitions in a transparent attempt to delay approval of the Teva EAI.” Doc.

2164-8 at 9 (¶ 19). Defendants assert that this opinion rests on factual inaccuracies and is based

on pure speculation. They attack two separate parts of this opinion. Specifically, defendants say

Dr. Peck has no basis to opine that (1) defendants filed “deficient” or improper Citizen Petitions,

or that (2) the Citizen Petitions delayed Teva’s FDA approval. The court addresses the two sub-

arguments, separately, below.

                                 a.   Opinion that the Citizen Petitions Lacked Merit

       Defendants argue that Dr. Peck conducted a cursory review of Mylan’s Citizen Petitions

that fails to meet Fed. R. Evid. 702’s requirements. Defendants assert that Dr. Peck’s Expert

Report contains just one paragraph where he discusses the Citizen Petitions. But, that’s just not

right. Dr. Peck’s analysis of the Citizen Petitions spans several pages of his Expert Report. Doc.




                                                     89
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 90 of 140




2164-8 at 30–34 (¶¶ 63–72). And, he provides additional support for his analysis in his Rebuttal

Report. Doc. 2146-20 at 18–22 (¶¶ 37–46).

       Dr. Peck’s Expert Report opines that the “major flaw in the Mylan [Citizen Petitions] is

that they are based on egregiously faulty trials” that were “so facially faulty that the FDA totally

rejected the [Citizen Petitions] for the reason that the trials could not pass FDA standards.” Doc.

2164-8 at 32–33 (¶ 68). Defendants assert that Dr. Peck has no basis for this opinion. They

explain that the FDA denied Mylan’s Citizen Petitions “‘without comment’” but never mention

that the denial was based on any faulty trials. See Doc. 2137-3 at 24 (quoting Doc. 2147-2 at 2

(explaining to Mylan that its “Petition is denied without comment on whether [the FDA] will

take the actions you request”)). But, plaintiffs respond, Dr. Peck testified that he concluded,

based on his “qualifications as a former center director and [his] understanding of how FDA

works and how it responds to the citizen petitions[,]” that the FDA’s denial letter was “unusually

brief, meaning [the FDA] just really didn’t want to have much to do with this because it was so

flawed.” Doc. 2142-3 at 62–64 (Peck Dep. 337:12–338:3, 338:19–339:2). Defendants assert

that Dr. Peck hasn’t proffered a reliable methodology for reaching the opinion. But, as plaintiffs

correctly argue, an expert may form his expert opinions relying on his education, background,

and experience. See Fed. R. Evid. 702 advisory committee’s note to 2000 amendments (“Rule

702 expressly contemplates that an expert may be qualified on the basis of experience. . . . If the

witness is relying solely or primarily on experience, then the witness must explain how that

experience leads to the conclusion reached, why that experience is a sufficient basis for the

opinion, and how that experience is reliably applied to the facts.” (citations omitted)); see also

Metavante Corp. v. Emigrant Sav. Bank, 619 F.3d 748, 761 (7th Cir. 2010) (“An expert’s

testimony is not unreliable simply because it is founded on his experience rather than on data;



                                                     90
     Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 91 of 140




indeed, Rule 702 allows a witness to be ‘qualified as an expert by knowledge, skill, experience,

training, or education.’” (quoting Fed. R. Evid. 702)); Bitler v. A.O. Smith Corp., 400 F.3d 1227,

1235 (10th Cir. 2005) (affirming trial court’s conclusion that expert’s “personal experience,

training, method of observation, and deductive reasoning [was] sufficiently reliable to constitute

‘scientifically valid’ methodology” used by the expert to reach his opinion). Here, the court

finds that Dr. Peck adequately provides a reliable methodology—based on his experience

working with and for the FDA—for his conclusion that the FDA found Mylan’s Citizen Petitions

flawed based on its letter denying Mylan’s Citizen Petitions “without comment.”18

        Next, defendants argue that Dr. Peck’s analysis of the Citizen Petitions is flawed because

his Rebuttal Report asserts that the FDA’s denial letter suggests that “none of Mylan’s arguments

merited consideration.” Doc. 2146-20 at 20 (¶ 43). But, at the same time, he asserts that Mylan

“reiterated the same issues” that the FDA already had identified, and thus, the FDA “already

knew this information” submitted by Mylan. Id. at 20–21 (¶ 44). Defendants argue Dr. Peck

can’t opine, on one hand, that the Citizen Petitions are meritless, and then assert, on the other

hand, that Mylan submitted the same complaints that the FDA had identified as valid concerns

about the Teva product. But, plaintiffs respond, Dr. Peck’s assertions here show that the Mylan

Citizen Petitions were superfluous because they didn’t “raise novel concerns,” but instead

“simply reiterated the same issues identified by the FDA in its responses to the King and Dey

[Citizen Petitions] in 2009 and 2010, respectively.” Id. Thus, Dr. Peck opines, “[b]ecause the



18
        Defendants quibble about the absence of a citation to the FDA’s denial letter in Dr. Peck’s Expert
Reports and fault plaintiffs for failing to argue that Dr. Peck even reviewed the FDA’s denial letter in
reaching his conclusions. Even if Dr. Peck didn’t cite the letter in his Expert Reports with a Bates-
number identification, he expressly discusses the letter and acknowledges that the FDA “denied the
[Citizen Petition] without comment.” Doc. 2164-8 at 33 (¶ 69); Doc. 2146-20 at 20 (¶ 43). So, Dr. Peck
makes clear, he reviewed and understood the substance of the FDA’s denial letter when he was forming
his conclusions about Mylan’s Citizen Petitions.

                                                       91
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 92 of 140




FDA already knew this information, Mylan’s [Citizen Petitions] could not have had any effect

on” the FDA’s response to Teva’s application. Id. Defendants disagree. They argue that the

Mylan Citizen Petitions didn’t just reiterate the same concerns that King and Dey had registered

about the Teva product in the abstract. Instead, they contend, Mylan provided specific concerns

about the specific product.

       Defendants merely provide their disagreement with the way Dr. Peck has interpreted the

content of the competing Citizen Petitions and the FDA’s communications. But their attacks

don’t convince the court that it should exclude his opinion. Dr. Peck has provided an adequate

basis for his conclusions about the contents of Mylan’s Citizen Petitions and the FDA’s

response. Doc. 2164-8 at 30–34 (¶¶ 63–72); Doc. 2146-20 at 20–21 (¶¶ 43–44). Defendants can

attack those conclusions on cross-examination or by presenting evidence contradicting his

conclusions. But, the court won’t exclude his opinion on this basis.

       Last, defendants argue that Dr. Peck’s opinion that the FDA rejected Mylan’s Citizen

Petitions based on “egregiously faulty trials” is inadmissible because Dr. Peck didn’t perform an

adequate analysis of Mylan’s underlying study. Doc. 2164-8 at 32 (¶ 68). First, defendants

again criticize Dr. Peck for failing to remember specific details about the study in his deposition.

But, for reasons already discussed, the court won’t exclude an opinion based on the expert’s

inability to recall certain details while testifying at a deposition. Second, defendants argue that

Dr. Peck’s criticism of Mylan’s study incorrectly assumes—with no basis—that it used a “non-

comparable proxy device” that had a different volume, liquid color, and needle gauge. Doc.

2164-8 at 32–33 n.70 (¶ 68). But, for support, defendants cite a document explaining that the

study was “conducted using a prototype device based on a photograph of the proposed generic

[EAI] released by Antares, the manufacturer of the device, and examination of the Otrexup™



                                                     92
     Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 93 of 140




product.” Doc. 2147-1 at 5. Plaintiffs say this document confirms Dr. Peck’s opinion that the

Teva product differed from the prototype used in Mylan’s study—i.e., the Antares methotrexate

auto-injector. The court agrees Dr. Peck provides a reliable basis for this portion of his

opinion.19 Doc. 2164-8 at 32–33 (¶ 68).

        Also, Dr. Peck cites the review of the National Center for Health Research (“NCHR”) of

Mylan’s study that identified problems with the study, including that “it lacked a control group,

did not study the actual generic but a prototype instead, used a small number of participants,

failed to provide them with proper instructions for use, and told participants to watch a video

rather than actually use the Teva device.” Doc. 2164-8 at 33 n.69 (¶ 68) (citing

http://www.center4research.org/team-company-behind-epipen-fought-keep-cheaper-generic-off-

market/).20 Based on the information cited and described in Dr. Peck’s Expert Report, he

provides a sufficient reason why he reaches his conclusion that the study Mylan submitted to the

FDA with its Citizen Petitions was based on faulty trials.




19
         Dr. Peck’s Expert Report refers to the “Antares methotrexate autoinjector” as the “non-
comparable proxy device.” Doc. 2164-8 at 33 (¶ 68). The parties never explain explicitly whether that’s
the same thing as the “Otrexup™ product.” But, according to the Otrexup™ website, that product is “a
single-dose auto-injector containing a prescription medicine, methotrexate” that is sold by Antares
Pharma, Inc. See Otrexup (Methotrexate) Injection for Subcutaneous Use, https://www.otrexup.com/ (last
visited Apr. 6, 2021); see also O’Toole v. Northrop Grumman Corp., 499 F.3d 1218, 1224–25 (10th Cir.
2007) (holding that, under Fed. R. Evid. 201, “[i]t is not uncommon for courts to take judicial notice of
factual information found on the world wide web”). Based on this information, the court considers Dr.
Peck’s references to the “Antares methotrexate autoinjectors” as ones referring to the Otrexup™ product.
20
         Defendants also assert that Dr. Peck fails to support his opinion about Mylan’s study with a
proper expert analysis because language from his Expert Report simply parrots portions of plaintiffs’
Complaint. But, plaintiffs explain, both Dr. Peck’s Expert Report and the Complaint relied on the
NCHR’s conclusions about Mylan’s study. Indeed, Dr. Peck’s Expert Report cites information gathered
from the NCHR’s website about its study as reported in the media. The court doesn’t find that the
similarities between how the Complaint describes the flaws of Mylan’s study and how Dr. Peck describes
them render his opinion inadmissible.

                                                       93
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 94 of 140




       For all these reasons, the court rejects defendants’ arguments that Dr. Peck fails to supply

a reliable basis to support his opinion that Mylan submitted deficient Citizen Petitions with the

FDA. So, the court won’t exclude Dr. Peck’s opinion on this basis.

                                 b.    Opinion that the Citizen Petitions Delayed Approval

       Defendants next assert that Dr. Peck’s opinion that Mylan’s Citizen Petitions caused the

FDA to delay its approval of Teva’s generic is speculative, and thus, inadmissible.

         First, defendants argue that the court should exclude Dr. Peck’s opinion because he

explicitly testified during his deposition that he was not offering an opinion whether Mylan’s

Citizen Petitions delayed FDA approval. See Doc. 2142-3 at 66 (Peck Dep. 346:18–24) (“Q.

And you are not opining in this case that this citizen petition delayed this product’s approval, are

you? . . . That’s not your opinion here? A. No, it’s not.”). Plaintiffs respond, arguing Dr. Peck

misspoke during this portion of his deposition. And, plaintiffs argue, his Expert Report clearly

identifies his opinions in this case. The court agrees.

       Dr. Peck’s Expert Report plainly recites that he’s offering an opinion that Mylan filed its

Citizen Petitions as an attempt to delay approval, and likely did cause a delay in FDA approval.

See Doc. 2164-8 at 9 (¶ 19) (opining that “Defendants filed deficient Citizen Petitions in a

transparent attempt to delay approval of the Teva EAI” (emphasis added)); see also id. at 34 (¶¶

71–72) (describing Mylan’s actions as “inappropriate and unprecedented” and “intended to

prevent the FDA from approving the generic . . . and likely diverted . . . attention and time . . . to

address the Mylan threats” and also explaining that Mylan’s actions resulted in “burdening the

agency, if not also delaying approval”). His deposition testimony never abandoned these

opinions.




                                                      94
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 95 of 140




       As Dr. Peck clarified in his Rebuttal Report, “both [his] opening report and other parts of

[his] deposition testimony were clear that the Citizen Petition was a transparent attempt by

defendants to delay approval.” Doc. 2146-20 at 18 n.52 (¶ 38). Also, he concedes that he’s “not

rendering opinion about what happened after 2014” because he doesn’t “have specific

information about delays at the FDA caused by [Mylan’s] Citizen Petition[.]” Id. So, he’s not

offering an opinion that the Citizen Petitions at issue here did—in fact—cause delay. But, as

explained in his Rebuttal Report and “based on [his] experience, it is clear that this course of

conduct was designed to, and likely did, cause delays.” Id. (emphasis added).

       The court finds no reason to exclude Dr. Peck’s opinion based on just a few lines of

deposition testimony that doesn’t abandon any opinions that his Expert Report asserts. See, e.g.,

Assoc. of Christian Schs. Int’l v. Stearns, 679 F. Supp. 2d 1083, 1093 (C.D. Cal. 2008) (finding

that an argument “premised on a few lines of [an expert’s] deposition does not hold” where

“[u]pon inspection,” the “deposition testimony is completely consistent with his expert report”).

So, the court rejects defendants’ first argument asserting that the court should exclude Dr. Peck’s

opinion about the Citizen Petitions.

       Second, defendants assert that Dr. Peck conducted no analysis to reach his conclusion

that Mylan’s Citizen Petitions likely caused delays. Thus, they argue, the court should exclude

the opinion as speculative. The court disagrees. Dr. Peck makes clear that he isn’t opining that

the Citizen Petitions certainly caused delay in the FDA’s approval of the Teva generic. As

discussed, his opinion is more nuanced. Instead, he opines that Mylan filed its Citizen Petitions

as part of “a transparent attempt to delay approval of the Teva EAI,” Doc. 2164-8 at 9 (¶ 19)

(emphasis added), and that Mylan’s “conduct was designed to, and likely did, cause delays[,]”

Doc. 2146-20 at 18 n.52 (¶ 38) (emphasis added). To support that opinion, Dr. Peck relies on his



                                                     95
     Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 96 of 140




analysis of the Citizen Petitions, which he concludes “lacked merit.” Doc. 2146-20 at 18 (¶ 37).

Then, he explains, since the Citizen Petitions had no merit, their only “purpose . . . was to

consume the FDA’s finite resources and request the imposition of stricter standards than were

necessary to establish Teva’s EAI as an approvable generic equivalent.” Id.; see also Doc. 2164-

8 at 34 (¶ 71) (opining that Mylan’s actions “occupied a great deal of time at the FDA, and likely

diverted some OGD reviewer’s attention and time during this time period to address the Mylan

threats”). Dr. Peck further explains that even after the FDA denied Mylan’s Citizen Petitions

“‘without comment,’ Mylan’s attorney repeatedly called and emailed the FDA from June until

December 2015, threatening to pursue ‘immediate legal action.’” Doc. 2146-20 at 18 (¶ 37). Dr.

Peck has conducted a sufficient review of the evidence, and he has explained why it provides a

reliable basis for his conclusion that Mylan filed its Citizen Petitions in “a transparent attempt”

to delay approval. Doc. 2164-8 at 9 (¶ 19). And also, Dr. Peck provides a sufficient justification

for his opinion that, based on his experience working for the FDA, Mylan’s Citizen Petitions

likely did delay approval.21 So, the court won’t exclude Dr. Peck’s opinion about Mylan’s filing

of Citizen Petitions.


21
         The parties both cite the FDA’s Reports to Congress for fiscal years 2015 and 2018, arguing that
they either confirm or refute that the Mylan Citizen Petitions actually caused a delay in the FDA’s
approval of the Teva generic. The FDA’s 2018 Report states that “[n]o approvals for ANDAs . . . were
delayed because of a [Citizen Petition] in this reporting period.” Report to Congress: 11th Annual
Report on Delays in Approvals of Applications Related to Citizen Petitions and Petitions for Stay of
Agency Action for Fiscal Year 2018, at 1 (Feb. 11, 2020), available at
https://www.fda.gov/media/135628/download. Defendants interpret this statement to mean that no FDA
approvals in 2018 (which would include the Teva generic’s approval) were delayed because of the filing
of a Citizen Petition. But, plaintiffs argue, this sentence refers only to Citizen Petitions filed in 2018.
Thus, plaintiffs argue, the Report doesn’t pertain to the Mylan Citizen Petitions because Mylan filed them
in 2015. So, both parties also look to the 2015 FDA Report. It states that the “approval of one ANDA
was delayed because of two” Citizen Petitions. Report to Congress: Eighth Annual Report on Delays in
Approvals of Applications Related to Citizen Petitions and Petitions for Stay of Agency Action for Fiscal
Year 2015, at 1 (July 29, 2016), available at https://www.fda.gov/media/99871/download. The parties
dispute whether this sentence applies to the Mylan Citizen Petitions because while Mylan filed two
Citizen Petitions against one ANDA (as the sentence references), the FDA treated the Citizen Petitions in
a single response so it may have considered Mylan’s submissions as a single filing. Neither of these

                                                        96
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 97 of 140




                C. Should the Court Exclude Dr. Peck’s References to Settlement
                   Discussions Under Fed. R. Evid. 403?

        Finally, defendants argue the court should exclude Dr. Peck’s references to Teva

settlement discussions under Fed. R. Evid. 403 because, they contend, it will mislead the jury

and prejudice defendants. Defendants criticize Dr. Peck’s Expert Report because it refers to

Teva’s settlement discussions in the context of the company’s FDA approval process. But, Dr.

Peck made it clear. He is providing no opinion whether the Teva settlement discussions caused

delay in the FDA approval process. Defendants argue that Dr. Peck’s references to the

settlement discussions thus pose a danger of misleading the jury to think that he is opining that

those settlement discussions caused delay in the FDA approval process when, instead, he only is

offering opinions whether the FDA’s actions caused delays in the FDA approval process.

        Plaintiffs never respond directly to this argument. Instead, they contend that defendants

are trying to use Dr. Peck’s record of public service against him by arguing that his credentials as

a former government official have the potential to mislead the jury. But, plaintiffs don’t address

whether Dr. Peck’s references to the Teva settlement discussions pose a danger of misleading the

jury.

        Based on defendants’ arguments and plaintiffs’ failure to rebut them, the court agrees

with defendants. Dr. Peck’s references to the settlement discussions pose a danger of misleading

the jury. So, the court excludes under Fed. R. Evid. 403 any portions of his opinions that refer to

Teva settlement discussions in the context of Teva’s process seeking to secure FDA approval of

its generic EAI. Dr. Peck makes it clear that he is not offering opinions about why Teva slowed



Reports conclusively discusses whether the Mylan Citizen Petitions actually delayed the FDA’s approval
of the Teva generic. So, the court finds, neither provides evidence contradicting Dr. Peck’s opinion that
Mylan’s actions attempted to, and likely did, delay FDA approval. Thus, the court finds no reason to
exclude Dr. Peck’s opinion based on these FDA Reports.

                                                       97
     Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 98 of 140




its responsiveness during the FDA application process. Doc. 2142-3 at 7–8 (Peck Dep. 113:1–

114:19). He testified that “it’s basically mysterious why that happened.” Id. at 7 (Peck Dep.

113:4–17). And, he concedes, for him to offer testimony about the cause for Teva slowing down

its responsiveness would amount to “conjecture” because he doesn’t “know specifically” the

reason for Teva’s actions. Id. at 8 (Peck Dep. 114:1–6). Also, Dr. Peck conceded that he never

“conduct[ed] an analysis of whether there was a cause-and-effect relationship between Teva

commencing settlement discussions with defendants and the noticeable slowing of

responsiveness to the FDA requests[,]” and he has no “opinion one way or another about whether

there was a cause-and-effect relationship between those two things[.]” Id. at 15–16 (Peck Dep.

125:19–126:12). Yet, his Expert Report repeatedly refers to the Teva settlement discussions and

juxtaposes the timing of those settlement discussions with Teva’s actions (or inaction) in the

FDA approval process. The court agrees with defendants. These references to settlement

discussions present a peril that the jury will misunderstand Dr. Peck’s expert opinion as offering

an opinion whether the Teva settlement discussions caused a delay in the FDA approval process.

So, the court precludes Dr. Peck from testifying about the Teva settlement discussions in the

context of his opinions about the FDA approval process.22

        In sum, the court rejects all but one of defendants’ arguments seeking to exclude Dr.

Peck’s expert opinions. As just discussed, the court won’t permit Dr. Peck to testify about the

Teva settlement discussions. But, it declines to exclude any other portions of Dr. Peck’s expert




22
         With this ruling, the court only precludes Dr. Peck from referring to the timing of the Teva
settlement discussions. This ruling doesn’t bar plaintiffs from offering other admissible evidence about
the timing of Teva settlement discussions. Also, it doesn’t preclude argument that the evidence
establishing the timing of the Teva settlement discussions corresponds with the times when Dr. Peck
opines that Teva was non-responsive or slow to respond to the FDA’s requests, if plaintiffs are able to
support that argument with other admissible evidence.

                                                        98
   Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 99 of 140




opinions. The court thus grants in part defendants’ Motion to Exclude the Testimony and Report

of Plaintiffs’ Expert Witness Dr. Carl Peck, and it also denies the motion in part.

       VII.    Defendants’ Motion to Exclude the Testimony and Report of Plaintiffs’
               Expert Witness James Bruno (Doc. 2136)

       Next, defendants ask the court to exclude James Bruno’s testimony and Expert Report.

Plaintiffs have retained James Bruno to provide rebuttal expert testimony in response to opinions

offered by defendant’s expert, Dr. Steven M. Weisman. Doc. 2164-5 at 5 (Bruno Feb. 7, 2020

Rebuttal Expert Report ¶ 1). Dr. Weisman offers an opinion that the Teva generic EAI “was an

incredibly challenging product to develop, that Teva faced multiple developmental

complications, and that the approval timeline of Teva’s generic EAI was reflective of consistent

and reasonable commercial efforts.” Id. at 7–8 (¶ 16) (citation and internal quotation marks

omitted). Dr. Weisman asserts “that Teva treated its generic EAI device as a priority project and

made reasonable commercial efforts to bring it to market throughout the entire time period of its

development.” Id.

       Plaintiffs retained Mr. Bruno to review Dr. Weisman’s Expert Report and provide

opinions about the manufacturing and commercial development of Teva’s generic EAI that are

beyond the scope of Dr. Carl Peck’s Expert Report. Id. As part of his engagement, Mr. Bruno

reviewed the factual record cited and relied on by Dr. Weisman, as well as other documents Dr.

Weisman didn’t review, including Teva’s meeting minutes for the project. Id. at 8 (¶ 18).

Generally, Mr. Bruno opines that “Teva neither treated its generic EAI device as a priority nor

made reasonable commercial efforts to develop the product to bring it to market in the United

States.” Id. (¶ 20). He asserts that “the manufacturing issues experienced by Teva were by no

means unique or complicated” and “could have been resolved far more quickly had Teva

followed standard practices.” Id. (¶ 21). He opines that Teva, instead, “took its proverbial ‘foot


                                                    99
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 100 of 140




off the gas’” after it settled the patent infringement litigation with Mylan and Pfizer, but then

“recommence[d] normal commercial efforts as the potential June 2015 entry date approached.”

Id. at 9 (¶ 22).

        Defendants argue the court should exclude Mr. Bruno’s opinions for several reasons. But

the court needs to address only one of them. Defendants assert Mr. Bruno isn’t qualified to

render expert opinion about Teva’s manufacturing of its generic EAI because he lacks the

requisite knowledge or experience—specifically on manufacturing issues—to opine on this

topic. The court agrees with them, and explains why, below.

                   A. Is Mr. Bruno Qualified to Render an Opinion about Manufacturing?

        Defendants argue that the court should exclude Mr. Bruno’s expert testimony because he

lacks the required “knowledge, skill, experience, training, or education” to offer an expert

opinion about Teva’s manufacturing of its generic EAI. Fed. R. Evid. 702. But, plaintiffs

respond, Mr. Bruno’s extensive experience in the pharmaceutical industry renders him qualified

to offer his proffered opinions in this case.

        Mr. Bruno has more than 47 years’ experience working in the pharmaceutical industry.

Doc. 2164-5 at 32–33 (App. A) (listing professional experience from 1973 to the present). Mr.

Bruno has a Bachelor of Science in Chemistry, a Master of Science in Chemistry, and a Master

of Business Administration. Id. at 32. Working at six different companies, Mr. Bruno gained

experience in developing and manufacturing pharmaceutical products. Id. at 32–33. Also, Mr.

Bruno has worked on various submissions to the FDA, including NDAs and ADNAs, for both

simple and complex pharmaceuticals. Id. at 6 (¶ 9). And, he has “interacted with the FDA on

behalf of clients and [has] acted as the FDA agent for several foreign manufacturing companies.”

Id. During his career, Mr. Bruno has “worked on various dosage types, including solid oral



                                                    100
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 101 of 140




dosages (tablets and capsules), solutions, injectables (including prefilled syringes), liquids,

creams, and lotions.” Id. Also, he has “worked on several emergency use products such as

Pralidoxime, which . . . is supplied in a prefilled syringe[,]” and he has “experience with the

development of Epinephrine products.” Id.

       In 2002, Mr. Bruno founded Chemical and Pharmaceutical Solutions, Inc. (“CAP

Solutions”), a pharmaceutical consulting company, where he currently serves as the Managing

Director. Id. at 5 (¶ 2). In his position, he is “primarily responsible for offering executive-level

consulting to pharmaceutical companies and contract manufacturers on matters of

manufacturing, supply, and development of pharmaceutical products.” Id.

       Mr. Bruno has served as the President of the Drug, Chemical & Associated Technologies

Association. Id. at 6 (¶ 12). He still is actively involved in this professional organization, as

well as with the Society of Chemical Manufacturers & Affiliates and the American Chemical

Society and BioNJ. Id. Also, Mr. Bruno has worked with chemical manufacturing trade

publications, serving as a member of the Editorial Committee of PharmaChem and a reviewer

for Organic Process Research & Development. Id. (¶ 13). Mr. Bruno has published many

articles in trade publications on pharmaceutical manufacturing and has provided training on

pharmaceutical manufacturing. Id.

       Also, Mr. Bruno has served as an expert witness in antitrust and patent infringement

cases involving pharmaceutical products. Id. at 7 (¶ 14). And, he has served as an expert for the

Federal Trade Commission to offer opinions about manufacturing and contracts of both dosage

and Active Pharmaceutical Ingredient (“API”), including for In re Androgel Antitrust Litigation,

1:09-md-2084 (N.D. Ga.). Id. at 6 (¶ 10).




                                                     101
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 102 of 140




       Plaintiffs argue that Mr. Bruno’s experience in the pharmaceutical manufacturing

industry qualifies him sufficiently to provide expert testimony in this case—specifically, on the

topic whether Teva made reasonable commercial efforts to develop its generic EAI product to

bring it to market in the United States. Defendants disagree. Defendants rely on Mr. Bruno’s

deposition testimony to argue that he lacks the relevant expertise to opine about Teva’s

manufacturing efforts. Specifically, they argue that Mr. Bruno is not an engineer or mechanic,

and he has no experience working on mechanical issues involving auto-injectors that could

qualify him to render the expert opinions he offers in the case. See Doc. 2142-4 at 7–11 (Bruno

Dep. 34:3–38:8) (testifying that he is not an engineer or mechanic and that he’s worked on the

development of drug formulation (i.e., the chemical ingredients) intended for delivery in an auto-

injector but he’s never worked with a client “to correct mechanical issues involving an auto-

injector”). The court agrees with defendants.

       Without question, Mr. Bruno has significant experience working in the pharmaceutical

industry. But his deposition testimony makes clear that he lacks the requisite knowledge or

experience to render opinions about the mechanics of the Teva generic EAI, or Teva’s ability and

efforts to correct mechanical issues with its product when it was trying to secure FDA approval.

       Most troubling, Mr. Bruno testified that he’s never even handled the Teva generic EAI,

and he can’t explain how it works. Id. at 4 (Bruno Dep. 12:18–22) (“I can give you an idea of

how auto-injectors work in general, but not specifically the Teva pen.”). Also, Mr. Bruno

incorrectly testified that the Teva generic, as well as EpiPen products, use a plunger for injection

instead of what they actually do—i.e., they auto-inject epinephrine when pressed into the

patient’s thigh. Id. at 3–5 (Bruno Dep. 11:14–21, 12:2–7, 12:23–13:8).




                                                    102
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 103 of 140




       Defendants argue that Mr. Bruno’s lack of knowledge about the specific product at

issue—i.e., the Teva generic EAI—make him unqualified to provide expert testimony. Without

knowledge about the Teva generic EAI, defendants assert, Mr. Bruno is in no position to offer an

opinion whether Teva experienced manufacturing issues that “were by no means unique or

complicated” or “could have been resolved far more quickly had Teva followed standard

practices.” Doc. 2164-5 at 8 (¶ 21). Defendants are correct. Although an expert’s “personal

knowledge and experience” may qualify him to provide reliable expert testimony on a particular

topic, Kumho Tire, 526 U.S. at 150, that kind of testimony satisfies the reliability standard when

it is “based on actual knowledge, and not mere subjective belief or unsupported speculation[,]”

Pioneer Ctrs. Holding Co. Emp. Stock Ownership Plan & Tr. v. Alerus Fin., N.A., 858 F.3d

1324, 1341–42 (10th Cir. 2017) (emphasis added and citations and internal quotation marks

omitted). And, “[w]hen expert opinion ‘is not supported by sufficient facts to validate it in the

eyes of the law, or when indisputable record facts contradict or otherwise render the opinion

unreasonable, it cannot support a jury’s verdict’ and will be excluded.” Id. at 1342 (quoting

Brooke Grp. Ltd. v. Brown & Williamson Tobacco Corp., 509 U.S. 209, 242 (1993)).

       That’s precisely the situation here. As Mr. Bruno testified, he has no experience working

as an engineer, a mechanic, or with clients to correct mechanical issues involving auto-injectors.

Also, he has no experience specifically with the Teva generic EAI. He can’t explain how it

works, and he incorrectly testified that it uses a plunger for injection. Thus, he lacks the requisite

personal knowledge and experience to offer an opinion about the mechanical issues that Teva

faced with its generic EAI. And, despite Mr. Bruno’s many years’ experience working in the

pharmaceutical industry generally, that experience doesn’t include expertise with manufacturing

or mechanical issues. Instead, the record shows that Mr. Bruno’s pharmaceutical experience is



                                                    103
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 104 of 140




most grounded in chemistry—i.e., he holds chemistry degrees and he has done extensive work

developing the chemical components in pharmaceutical products. But, as he testified, he lacks

experience working on engineering and mechanical issues with auto-injectors.

       Without the requisite knowledge and experience to offer opinions about manufacturing

issues, Mr. Bruno isn’t qualified to opine whether Teva made reasonable commercial efforts to

develop its generic EAI and to correct mechanical issues in a timely fashion so that it could bring

its product to market. See City of Hobbs v. Hartford Fire Ins. Co., 162 F.3d 576, 586–87 (10th

Cir. 1998) (affirming exclusion of testimony by expert with about 30 years’ experience in

insurance claims adjustment and claims handling because the expert lacked specialized

knowledge about New Mexico bad faith cases and lacked experience with third party claims and

noting, “[t]hough a proffered expert possesses knowledge [in] a general field, the expert who

lacks specific knowledge does not necessarily assist the jury” (emphasis added)); see also Ho v.

Michelin N. Am., Inc., 520 F. App’x 658, 665 (10th Cir. 2013) (affirming exclusion of expert

testimony because the proponent of the opinion “failed to explain how [the expert’s] general

experience in the tire industry qualified him to opine on [tire] design issues” and explaining that

“[e]xperience is not necessarily a password to admissibility” because an expert also must

“connect the dots” and explain how “that experience supports [the expert] opinion”).

       This problem is even more evident when one reads Mr. Bruno’s testimony about the

specific manufacturing issues that Teva experienced. For example, Mr. Bruno opines that Teva’s

modification of its device to prevent the issue it was having with accidently firing was “not a

particularly complicated one to address[.]” Doc. 2164-5 at 24 (¶ 76). But, when asked about this

opinion in his deposition, Mr. Bruno was unable to explain what steps Teva needed to take to fix

this problem. Doc. 2142-4 at 111, 114 (303:8–19, 306:21–25). Instead, he testified that Teva



                                                    104
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 105 of 140




was a “sophisticated company” and there were other auto-injectors on the market that Teva could

use as an example. Id. at 111 (303:8–19). But, with this response, Mr. Bruno provides no

substance to support his opinion that, as he asserts, the firing issue was not a “complicated”

mechanical issue for Teva to rectify with its generic EAI. Mr. Bruno can’t reliably opine that a

problem’s fix was “not complicated” when he doesn’t even know what the problem was.

Instead, his conclusionary assertion that Teva could fix the problem simply because it was a

sophisticated company sounds in conclusory speculation.

       As another example, Mr. Bruno opines that Teva’s issue with the stoppers in its generic

EAI “was a minor compatibility issue that a company like Teva had the experience to easily

resolve.” Doc. 2164-5 at 24 (¶ 75). Mr. Bruno testified about his understanding of the problem

based on his review of defendants’ expert’s Report, but he never reviewed any documents to

determine what the precise issue was with the stoppers in the Teva generic EAI. Doc. 2226-4 at

13–14 (Bruno Dep. 297:18–298:15). And, as discussed, Mr. Bruno testified that he wasn’t able

to describe how the Teva product works—specifically—but instead only could testify generally

about how EAIs work. Doc. 2142-4 at 4 (Bruno Dep. 12:18–22). But, nevertheless, Mr. Bruno

asserts that the issue with the stopper was a “normal event[ ]” and one of the “very common

issues” that a manufacturer faces in development of an auto-injector. Doc. 2226-4 at 14 (Bruno

Dep. 298:1–15). The court doesn’t understand how Mr. Bruno is qualified to render this opinion

about a mechanical issue specific to the Teva generic EAI when he hasn’t handled the product

and he wasn’t able to explain specifically—or even accurately—how it works. So, for all the

reasons discussed, the court concludes that Mr. Bruno isn’t qualified to render expert opinion

about Teva’s manufacturing issues with its generic EAI. The court thus grants defendants’

Motion to Exclude the Testimony and Report of Plaintiffs’ Expert Witness James Bruno.



                                                    105
     Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 106 of 140




        VIII. Defendants’ Motion to Exclude Plaintiffs’ Patent Litigation Expert (Doc.
              2151)

        Defendants’ next motion asks the court to exclude the affirmative merits opinions offered

by plaintiffs’ patent litigation expert. Plaintiffs have retained Prof. Andrew Torrance to opine

about the parties’ likelihood of success in the patent lawsuits involving EpiPen and Nuvigil.23

Defendants assert two arguments why the court should exclude Prof. Torrance’s opinions. They

say: (1) Prof. Torrance’s conclusions are based on an unreliable methodology, are misleading,

and unhelpful to the trier of fact, and (2) Prof. Torrance implies that he performed scientific,

validity, and infringement analyses that actually he never performed. The court discusses both of

defendants’ two arguments, below. But first, it addresses Prof. Torrance’s qualifications to

provide expert testimony in this case.

        At class certification, defendants moved to exclude Prof. Torrance’s expert opinions from

the court’s consideration of the class certification motion. The court denied that motion.24 Doc.

23
        Prof. Torrance offers two merits Expert Reports: (1) an affirmative merits Expert Report
addressing the likelihood of success in the EpiPen and Nuvigil patent litigation, and (2) an Expert Report
offering rebuttal opinions to the affirmative merits Expert Report offered by defendants’ expert, Charles
E. Clemens, about the ’827 Patent. The motion discussed in this section of the Order (Part VIII.)
addresses just the first Expert Report—i.e., Prof. Torrance’s affirmative merits opinions about the
likelihood of success in the EpiPen and Nuvigil patent litigation. The motion discussed in the next
section of the Order (Part IX.) addresses Prof. Torrance’s rebuttal opinions offered in response to Mr.
Clemens’s expert opinions about the ’827 Patent.
24
         Defendants repeatedly assert that the court must apply “a more stringent application” of the
Daubert standard at the merits stage than it did at class certification. Doc. 2153-1 at 9; see also id. at 10
(“We are now past the class certification stage. A full-blown Daubert analysis is therefore warranted.”);
Doc. 2223-1 at 5 (asserting that the court admitted Prof. Torrance’s opinion “under the more lenient
standard applied at [the class certification] stage”). The court disagrees that it applied a “more lenient”
Daubert standard at class certification. The court’s Order discussed the two approaches that courts have
taken when assessing challenges to expert testimony on class certification. Doc. 2017-1 at 3. It noted
that the Tenth Circuit has not yet decided what standard a court should apply in that context. Id. And, it
explained that the Third Circuit has declined to examine whether any differences exist between the two
approaches because they both require applying a “‘Daubert inquiry to expert testimony offered to prove
satisfaction of Rule 23’s requirements.’” Id. at 4 (quoting In re Blood Reagents Antitrust Litig., 783 F.3d
183, 187, 188 n.8 (3d Cir. 2015)). The court followed the Third Circuit’s approach and declined “to
decide whether the two approaches differ in a material fashion.” Id. at 4. Instead, the court applied “the
Daubert standard” to the opinions the parties had proffered as support for or in opposition to the Rule 23

                                                         106
     Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 107 of 140




2017-1 at 69–81. When deciding that motion, the court concluded that “Prof. Torrance’s

experience and education qualify him to opine about Teva’s likelihood of success in the Teva

patent litigation.” Id. at 70 n.24.25 With the current motion, defendants never argue that Prof.

Torrance isn’t qualified to offer his expert opinions. And, plaintiffs provide ample support for

finding Prof. Torrance qualified to render the expert opinions he offers at the merits stage of this

litigation.

        Prof. Torrance is a tenured professor and the Paul E. Wilson Distinguished Professor at

the University of Kansas School of Law (“KU Law”). Doc. 2153-2 at 7–8 (Torrance Oct. 31,

2019 Expert Report ¶ 9). He earned a Bachelor of Science in biology from Queen’s University,

an A.M. and Ph.D. in biology from Harvard University, and a J.D. from Harvard Law School.

Id. Since 2005, Prof. Torrance has taught courses at KU Law in patent law, intellectual property

law, food and drug law, biolaw, biodiversity law, and legal analytics. Id. Since 2012, Prof.

Torrance has served as a visiting scholar at the Massachusetts Institute of Technology (“MIT”)

Sloan School of Management. Id. And, he previously served as a Visiting Professor at Harvard

University. Id.

        Prof. Torrance has received many awards for his scholarship and teaching at KU Law.

Id. at 8 (¶ 10). He has “published more than 50 articles or book chapters on patent law,


class certification requirements. Id.; see also id. at 5–7 (reciting the standards governing expert testimony
under Daubert and Fed. R. Evid. 702); id. at 70–71, 76–78, 80–81 (applying Daubert to Prof. Torrance’s
expert opinions). Thus, when considering defendants’ previous challenges to Prof. Torrance’s opinions,
the court applied the Daubert standard to those opinions. It didn’t stray from that standard by applying a
more lenient test for admitting expert opinion testimony.
25
        Plaintiffs assert that the court previously found Prof. Torrance “‘well-qualified’ to opine on how a
reasonable, competent, and experienced patent attorney would view the likely outcome, costs, and
duration of prior patent infringement disputes had they not settled.” Doc. 2185-1 at 8 (quoting Doc.
2017-1 at 70 n.24). This description takes some liberties with the actual language of the court’s Order.
The “well-qualified” reference is not from the court’s conclusion about Dr. Torrance but, instead, from a
description of plaintiffs’ argument about him. Doc. 2017-1 at 70 n.24. What the court actually held when
discussing Prof. Torrance’s qualifications to provide expert testimony is quoted in the text above.

                                                        107
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 108 of 140




intellectual property law, food and drug regulation, biotechnology law, medical device

innovation and regulation, legal analytics, and innovation[.]” Id. (¶ 11). And, he has made

“more than 200 presentations to scholars and governmental and corporate audiences[.]” Id.

Prof. Torrance has concentrated his scholarship on “patent strength, as reflected in patent

validity, enforceability, and infringement.” Id.

       Since 2002, Prof. Torrance has been a registered patent attorney. Id. at 9 (¶ 13). He has

practiced patent law at the law firms of Morrison & Foerster LLP and Fish & Richardson PC. Id.

at 8–9 (¶ 12). He was in-house patent counsel for Inverness Medical Innovations, a medical

device company. Id. And, he served as Intellectual Property Counsel for Uhlig LLC, a software-

based publishing company, where he led intellectual property strategy. Id.

       On August 26, 2019, Prof. Torrance was appointed as the head of intellectual property at

the Broad Institute of MIT and Harvard. Id. In his position as Senior Director, Intellectual

Property, he is the chief intellectual property counsel for the Broad Institute—which is “one of

the foremost biomedical research institutions in the world (for example, ranking first according

to Mapping Scientific Excellence).” Id. (citation omitted). His responsibilities at the Broad

Institute include “all aspects of intellectual property, from filing and prosecuting patent

applications, patent licensing, and assessment of patent strength, quality, invalidity,

enforceability, and infringement, to patent litigation and establishment of new companies

focused on patent rights to particular new technologies.” Id. at 9–10 (¶ 14). At the Broad

Institute, he supervises a team of patent attorneys and professional patent support staff; he works

with transactional attorneys, business development professionals, patent financial specialists, and

scientists; and he advises senior management on patent strategy. Id.




                                                    108
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 109 of 140




       In Spring 2019, the Law and Economics Center (“LEC”) at George Mason School of

Law invited Prof. Torrance to start teaching “Legal Analytics” to classes of judges. Id. at 10 (¶

15). He taught his first class in October 2019 in Santa Fe, New Mexico, giving 14 hours of

lectures to a class of 40 to 60 judges (state and federal, trial and appeals) for more than four days.

Id. The LEC has asked him to teach this class regularly, several times a year, to future classes of

judges. Id. Also, the LEC invited Prof. Torrance to teach a class to the American College of

Business Judges on “Legal Analytics and Expert Witnesses.” Id. He taught his first class in

October 2019 to about 60 state court judges gathered in Pittsburgh, Pennsylvania, and the LEC

has asked him to teach the course regularly in the future. Id. Prof. Torrance also has a contract

with Wolter Kluwer Aspen Press to write a textbook on “Legal Analytics.” Id.

       Based on this summary of Prof. Torrance’s education, knowledge, and professional

experience, the court finds that he is qualified to render his opinions about the likelihood of

patent litigation success that he offers in this lawsuit. The court now turns to address defendants’

arguments for excluding Prof. Torrance’s opinions on reliability grounds.

                       A. Are Prof. Torrance’s Conclusions Based on an Unreliable
                          Methodology, Misleading, and Unhelpful to the Trier of Fact?

       Defendants make four arguments to support their assertion that Prof. Torrance’s opinions

lack a reliable methodology, are misleading, and unhelpful to the trier of fact. The court

addresses the four arguments, below.

                                       1. Reliability of Prof. Torrance’s “Holistic” Analysis

       First, defendants argue that the court should exclude Prof. Torrance’s opinions about the

likelihood of success in the EpiPen and Nuvigil patent litigation because it is based on an

unreliable “holistic” analysis that isn’t capable of testing. For the EpiPen/Teva litigation, Prof.

Torrance opines that “a reasonable, competent, and experienced patent attorney would estimate a


                                                     109
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 110 of 140




probability of about 85% ± 10% that Teva would not have been found liable for patent

infringement of any valid patent claim in any final adjudication by the Federal Circuit.” Doc.

2153-2 at 69 (Torrance Oct. 31, 2019 Expert Report ¶ 135). And, for the Nuvigil/Cephalon

litigation, he opines that “a reasonable, competent, and experienced patent attorney would

estimate a probability of about 80% ± 10% that Mylan would not have been found liable for

patent infringement of at least one valid patent claim of the ’570 patent (or the ’516 patent, for

that matter) in any final adjudication by the Federal Circuit.” Id. at 101 (¶ 207).

        Prof. Torrance testified that he performed a “holistic analysis” to reach his conclusions

about the percentage likelihood of patent litigation success. Doc. 2153-3 at 13 (Torrance Dep.

105:12–106:10). He explained “the way that [he] came to this number was to feed in all of the

information and all of the analysis” from his Expert Report. Id. He didn’t assign a “particular

percentage” to a “particular decision” but instead described his conclusions as “the end product

of all of the analysis in the Merits Report.” Id.

        Defendants argue that the court should exclude Prof. Torrance’s “holistic” analysis as

unreliable because it isn’t susceptible to testing to determine whether it is reliable. Defendants

assert that when a court decides “whether a theory or technique is scientific knowledge that will

assist the trier of fact[,]” it should ask “a key question . . . whether it can be (and has been)

tested.” Daubert, 509 U.S. at 593; see also id. (“Scientific methodology today is based on

generating hypotheses and testing them to see if they can be falsified[.]” (citation and internal

quotation marks omitted)). But here, defendants argue, Prof. Torrance’s “holistic” methodology

can’t be tested or falsified. So, they contend, the court should exclude his opinions about the

likelihood of patent litigation success.




                                                      110
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 111 of 140




       As support for this argument, defendants fault Prof. Torrance’s analysis for not using any

mathematics or formula to reach the percentages he provides for the likelihood of success in

patent litigation. Doc. 2153-3 at 37 (Torrance Dep. 302:20–303:3) (testifying that he didn’t “put

any mathematics in the report having to do with the 85 percent” but instead he bases the

percentage on his “understanding of everything that [he has] reviewed, [his] experience, [and]

the connections between things”); see also id. (Torrance Dep. 303:22–25) (conceding that his

Expert Report “didn’t lay out some sort of a formula” to calculate the percentage of likelihood of

success). Also, defendants criticize his methodology because he didn’t assign any certain

percentages to underlying issues or decision points that he used to factor into his final conclusion

for the percentage of likelihood of litigation success. See id. at 17 (Torrance Dep. 123:15–

124:12) (testifying that “ascribing a particular number to [Teva’s non-infringement defense] was

not something that [he] was asked to do nor was it part of the method that [he] used”); see also

id. at 20–21 (Torrance Dep. 140:19–141:23) (explaining “all of the factors that go into [his]

calculus” but that he “can’t give . . . a particular percentage on one isolated factor”).

       Plaintiffs respond that Prof. Torrance isn’t required to set forth a mathematical formula to

test his methodology for it to satisfy the Daubert standard. Instead, plaintiffs argue, Prof.

Torrance sufficiently has described his methodology in both his Expert Report and his deposition

testimony. In both, he cited the facts and documents that he relied on to form his conclusions

and explained how he used that information to determine the likelihood of success in patent

litigation based on his knowledge and experience as a patent lawyer, legal scholar, and law

professor. See Doc. 2153-2 at 7, 28–34 (¶¶ 8, 48–65) (describing his analytic approach, listing

the materials he reviewed to form his opinions, and providing the factors that he considers as the

ones that affect patent litigation outcome, duration, and cost); see also id. at 34–75 (¶¶ 67–146)



                                                     111
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 112 of 140




(providing his analysis of the Teva litigation); id. at 75–81 (¶¶ 147–166) (providing his analysis

of the Intelliject litigation); id. at 82–103 (¶¶ 169–214) (providing his analysis of the Cephalon

litigation); Doc. 2153-3 at 11–12 (Torrance Dep. 99:15–103:9) (testifying about the material he

reviewed and how he reached his conclusions after reviewing that material); id. at 20–21

(Torrance Dep. 140:19–141:23) (explaining his approach for reaching his opinions based on

reviewing the documents and drawing on his experience); id. at 37–38 (Torrance Dep. 304:25–

305:5) (explaining that he calculated the percentage of litigation success by “look[ing] at all of

the materials,” “draw[ing] on my experience,” and “com[ing] up with a reasonable range”).

       While it is a closer call than others, the court agrees with plaintiffs. Here, Prof. Torrance

has provided a reliable basis for his methodology. He explains that he reached his conclusions

after reviewing the facts and evidence relevant to the patent litigation and then applying his

expertise and knowledge about patent law to those facts. As this court noted in its Daubert

Order at class certification, other courts have approved similar methodologies by patent experts

rendering opinions about the likelihood of success in patent litigation. See Doc. 2017-1 at 70

(collecting cases); see also In re Namenda Indirect Purchaser Antitrust Litig., No. 1:15-cv-6549

(CM) (RWL), 2021 WL 2403727, at *10 (S.D.N.Y. June 11, 2021) (holding on summary

judgment in indirect purchaser class action that patent litigation expert had “provided a

methodology, one that [the court] consider[s] to be perfectly sound” because it is “exactly what

lawyers do when counseling clients on such matters—not firmly grounded in statistical

probabilities, but far from ipse dixit”); In re Loestrin 24 Fe Antitrust Litig., 433 F. Supp. 3d 274,

306 n.10 (D.R.I. 2019) (denying motion to exclude expert opinion on the likelihood of patent

litigation success because, among other reasons, the court is “satisfied that [the expert] connects

his experience to his opinions”); In re Namenda Direct Purchaser Antitrust Litig., 331 F. Supp.



                                                     112
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 113 of 140




3d 152, 187–88 (S.D.N.Y. 2018) (holding on summary judgment and class certification in a

direct purchaser action that opinions of a “patent attorney with extensive experience in the area

of patent law” about “the likelihood [of success] in [a patent] lawsuit” because the expert

“unquestionably has the expertise to evaluate the things he assessed—from expert reports to

patent file folders—and to draw conclusions about who is more likely to win a patent lawsuit”);

In re Androgel Antitrust Litig. (No. 11), No. 1:09-MD-2084-TWT, 2018 WL 2984873, at *5–6

(N.D. Ga. June 14, 2018) (denying motion to exclude expert opinion about “how a reasonable

and competent patent attorney would have advised litigants” about “the likelihood of success in

the litigation” because the expert relied on his experience to “examine[ ] the merits of the

underlying patent litigation” and determine the litigant’s chance of success which showed the

expert “clearly [had] a methodology, even if the Defendants believe it to be a weak one”); In re

Solodyn (Minocycline Hydrochloride) Antitrust Litig., No. 14-md-02503, 2018 WL 563144, at

*16 (D. Mass. Jan. 25, 2018) (refusing to exclude opinion of patent law expert who opined about

the likelihood of success in patent litigation “based upon his own expertise and experience in the

field of patent law”); United Food & Com. Workers Loc. 1776 & Participating Emp’rs Health &

Welfare Fund v. Teikoku Pharma USA, 296 F. Supp. 3d 1142, 1186–87 (N.D. Cal. 2017)

(denying motion to exclude expert testimony about likely outcome of patent litigation when the

expert had reached his conclusions by “applying his scientific background and knowledge to his

review of the trial record”); In re Wellbutrin XL Antitrust Litig., 133 F. Supp. 3d 734, 765–67

(E.D. Pa. 2015), aff’d on other grounds, 868 F.3d 132 (3d Cir. 2017) (denying motion to exclude

expert’s opinion about the chances of prevailing in underlying patent litigation because the

expert—a patent law professor—was “a qualified expert offering appropriate expert testimony”

and had reached his conclusions after “review of the briefs, pleadings, ANDA, and underlying



                                                    113
     Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 114 of 140




patent at issue in the . . . litigation”). The court understands defendants’ arguments. It is

concerning that Dr. Torrance arrived at a specific percentage range while, at the same time,

there’s no subsidiary calculations that permit the factfinder to retrace the steps leading to that

range. See In re Intuniv Antitrust Litig., No. 1:16-cv-12396-ADB, 2020 WL 5995326,*12 (D.

Mass. Oct. 9, 2020) (joining the courts “that have permitted lawyers to testify as experts on the

likelihood of success on the merits in a case underlying a reverse-payment litigation” but limiting

that testimony to expert’s “professional opinion that [a litigant] would not have prevailed in the

underlying litigation” and prohibiting expert from testifying about “any specific percentage of

likelihood” because he had “provided no concrete methodology for how he reached this figure”).

But the vast majority of cases have permitted similar expert opinions using a similar

methodology, so the court finds that Prof. Torrance has provided a sufficiently reliable

methodology for how he reached his opinions about the likelihood of litigation success based on

his review of the relevant materials and his application of his patent law expertise to the facts

contained within that material.26

        Also, the court finds no reason to exclude Prof. Torrance’s opinions because he has not

provided a way to test them. Nothing in the Daubert standard mandates that every expert must

demonstrate a methodology that can be tested. Instead, Daubert’s language about testing merely

is permissive. See Daubert, 509 U.S. at 593 (noting that “[m]any factors will bear on the

[reliability] inquiry” but refusing “to set out a definitive checklist or test” and instead listing

“general observations” that courts may consider when deciding whether to admit expert



26
         The parties don’t cite and the court hasn’t located in its own research any Tenth Circuit authority
addressing whether an expert may testify about the likelihood of success in litigation using a methodology
that involves reviewing the relevant materials and applying the expert’s experience and knowledge about
patent law to those materials. The court predicts that, if presented with the issue, the Tenth Circuit would
follow the majority of district court cases that have permitted this type of expert testimony.

                                                        114
     Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 115 of 140




testimony); see also Kumho Tire, 526 U.S. at 149–50 (explaining that a trial judge “may

consider” whether a theory “can be (and has been) tested” because “[t]he factors identified in

Daubert may or may not be pertinent in assessing reliability, depending on the nature of the

issue, the expert’s particular expertise, and the subject of his testimony” and refusing to “rule

out, nor rule in, for all cases and for all time the applicability of the factors mentioned in

Daubert” because “[t]oo much depends upon the particular circumstances of the particular case

at issue” and, in some cases, “the relevant reliability concerns may focus upon personal

knowledge or experience” (citations an internal quotation marks omitted)).

         Prof. Torrance sufficiently satisfies that standard here by providing a reliable basis for

the methodology that he used to reach his expert conclusions that involved reviewing the

underlying patent litigation records and then applying his patent law experience and knowledge

to those underlying facts.27 So, the court won’t exclude Prof. Torrance’s opinions based on

defendants’ argument that he hasn’t provided a mathematical formula that is capable of testing or

falsifying the methodology that he used to render his opinions.




27
         In reaching this conclusion, the court rejects defendants’ selective citation to Prof. Torrance’s
deposition testimony where he testified about the percentage estimates that he was “comfortable” and
“uncomfortable with” when forming his conclusions. Doc. 2153-3 at 12 (Torrance Dep. 102:3–103:9).
Defendants argue that this testimony shows that Prof. Torrance bases his opinions only on his comfort
level and gut feelings which isn’t a reliable methodology for rendering expert testimony. But, in the
larger context of this deposition testimony, Prof. Torrance explained his methodology—i.e., how he
considered the validity of the claims in the underlying patent litigation “under a variety of different patent
law theories,” how he reviewed the materials from the underlying patent litigation, how he analyzed “the
patents themselves in detail,” and how after “consider[ing] all of those factors,” he reached his “best
estimate” of Teva’s litigation success and “considered what a reasonable bounding would be of” his
estimate “given all of the information and the uncertainties of human behavior” and concluded that “a
plus or minus 10 percent would be an appropriate range to bound it.” Id. at 11–12 (Torrance Dep. 99:15–
103:9). Like the expert discussed in the Androgel case, Prof. Torrance here “clearly [had] a methodology,
even if the Defendants believe it to be a weak one.” In re Androgel Antitrust Litig. (No. 11), 2018 WL
2984873, at *6. And, as he testified, it’s based on a methodology that isn’t just a gut feeling or comfort
level, as defendants describe it.

                                                         115
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 116 of 140




                                       2. Prof. Torrance’s Analysis of Likelihood of Success
                                          in the Teva Litigation

       Next, defendants argue that the court should exclude Prof. Torrance’s estimates about the

likelihood of success in the Teva litigation. Defendants assert that this opinion is unreliable

because Prof. Torrance’s Expert Report provides estimates that differ from the percentages he

provided at class certification, but he fails to explain why his numbers have changed using the

methodology that he followed when rendering his opinion.

       Prof. Torrance’s Expert Report in support of class certification opined that “a reasonable,

competent, and experienced patent attorney would estimate a probability of above 70% that Teva

would not have been found liable for patent infringement of any valid patent claim in any final

adjudication by the Court of Appeals for the Federal Circuit (‘CAFC’)” in the Teva patent

litigation. Doc. 2153-5 at 4–5 (Torrance Dec. 7, 2018 Expert Report ¶ 3.a.). Also, he opined

that “a reasonable, competent, and experienced patent attorney would estimate a probability of

above 80% that Intelliject would not have been found liable for patent infringement of any valid

patent claim in any final adjudication by the CAFC” in the Intelliject litigation. Id. at 5 (¶ 4.a.).

But, in his Merits Expert Report, he changed his estimates, opining that Teva had about an “85%

± 10%” chance of success in its patent lawsuit and that Intelliject had about a “90% ± 10%”

chance of success in its litigation. Doc. 2153-2 at 69, 79 (Torrance Oct. 31, 2019 Expert Report

¶¶ 135, 159).

       Defendants assert Prof. Torrance can’t say why he increased his estimate for the

likelihood of success in the Teva litigation. They contend that no new documents or evidence

came to light between Prof. Torrance’s Expert Report on class certification and his Merits Expert

Report. And, they argue, Prof. Torrance testified that he couldn’t recall reviewing any

documents for his Merits Expert Report that weren’t available to him earlier when he formed his


                                                     116
     Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 117 of 140




opinions at class certification. Doc. 2153-3 at 32–33 (Torrance Dep. 260:12–261:9) (testifying

that “[u]nder time pressure right now, within the next couple of seconds [he] can’t think of one

[document] that [he] did not have available to [him] before that [he] did have available to [him]

later”). Defendants assert that the only reason Prof. Torrance provides for the change in his

estimates is a purported evolution in his thinking. Id. at 37 (Torrance Dep. 304:1–17) (“And as

my thinking evolved working on the Merits Report, I was able to be confident that I could

narrow that range to 20 percent.”). But, with this answer, defendants argue, Prof. Torrance fails

to show that he used any reliable methodology when forming his conclusions about Teva’s

likelihood of litigation success.

        Plaintiffs respond that defendants’ argument is based on cherry-picked excerpts from

Prof. Torrance’s deposition testimony. Plaintiffs assert that the deposition testimony, when read

in its full context, shows that Prof. Torrance provided a proper explanation why his opinions

evolved between class certification and his Merits Expert Report. Indeed, they say, he testified

that he reviewed additional materials between the time he offered his opinions on class

certification and when he rendered the opinions in his Merits Expert Report. Id. at 13–14

(Torrance Dep. 108:22–111:22) (describing the additional material that he reviewed and noting

that his appendix to his Merits Expert Report contains a longer list of materials that he

considered for his opinions in that Report than the list of materials appended to his Expert Report

on class certification);28 see also id. at 15 (Torrance Dep. 116:1–21) (testifying that there “were


28
        Prof. Torrance’s testimony is an accurate description of the appendices attached to his two Expert
Reports. The appendix attached to his Merits Expert Report includes significantly more material than
what he listed in his appendix attached to his Expert Report on class certification. Compare Doc. 2185-3
at 105–28 (Torrance Oct. 31, 2019 Expert Report App. A) (listing in 24 pages the material considered to
form the conclusions in his Merits Expert Report including academic literature; statutes, rules, and
regulations; cases; litigation materials; patents and prosecution histories; press and press releases; other
materials; websites; and Bates-stamped documents), with Doc. 1500-4 at 40–47 (Torrance Dec. 7, 2018
Expert Report in Support of Class Certification Ex. A) (listing in 8 pages the materials he considered to

                                                        117
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 118 of 140




many new documents that became available to [him] between the time” he authored his Expert

Report on class certification and when he issued his Merits Expert Report). And, Prof. Torrance

explained that those additional materials caused his “view” to “evolve[ ] over time” because

“every time a newly discovered document comes along” it made him “re-evaluate the old

information as well.” Id. at 14 (Torrance Dep. 109:14–111:22); see also id. at 31–32 (Torrance

Dep. 256:22–257:20) (explaining that “the more new information [he] look[ed] at, the more this

sparks connections with things that [he has] thought about before and allows [him] to hone what

[he] thought about before” and “with the Merits Report” he “had a fuller view of what was out

there”). Prof. Torrance further explained how that additional material caused him to revise his

percentage estimates of litigation success because the numbers provided in his Expert Report on

class certification were his “best estimate at the time with the information that [he] had” but his

view changed with his Merits Expert Report because he was “taking into account all of the

information” that he had reviewed up to the time he issued his Merits Expert Report. Id. at 30

(Torrance Dep. 249:25–250:12); see also id. at 37 (Torrance Dep. 301:21–302:7) (testifying that

“in general [his] certainty” increased so he “narrowed the range”).

        Defendants attack this testimony, again arguing that it lacks any reliable methodology to

explain how Prof. Torrance formed his opinions. The court disagrees. Prof. Torrance has

explained how he reached his opinions in his Merits Expert Report after a review of significantly

more material than he considered at class certification. And, he has explained that he applied his

expertise in patent law to the facts contained in that material to opine about Teva’s chances of

success in its patent litigation. The court finds that Prof. Torrance provides a sufficiently reliable


form his opinions on class certification). Tellingly, the Expert Reports that defendants have attached as
exhibits to their motion to exclude Prof. Torrance’s opinions omit the appendices from his two Expert
Reports. See Docs. 2153-2 (Torrance Oct. 31, 2019 Expert Report) & 2153-5 (Torrance Dec. 7, 2018
Expert Report in Support of Class Certification).

                                                       118
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 119 of 140




methodology for his Teva litigation opinion. Defendants’ challenges to Prof. Torrance’s opinion

based on the changes he made between his Expert Report on class certification and his Merits

Expert Report go to the weight of his expert testimony. Defendants can raise these criticisms

through their cross-examination of Prof. Torrance. But, the court won’t exclude his opinion

based on the fact Prof. Torrance revised his estimates of litigation success between the time he

issued his Expert Report on class certification and when he authored his Merits Expert Report.

       Also, defendants suggest that Prof. Torrance changed his opinion about the Teva

litigation because plaintiffs learned at class certification that Prof. Elhauge’s generic delay model

showed no generic delay when using Prof. Torrance’s 70% estimated probability of litigation

success. Plaintiffs respond that this argument is speculation. As Prof. Torrance testified, he

never has reviewed Prof. Elhauge’s Expert Report, he never has spoken to Prof. Elhauge, and he

wasn’t aware that Prof. Elhauge’s opinion on class certification relied on Prof. Torrance’s

estimated percentage of Teva litigation success. Doc. 2153-3 at 15 (Torrance Dep. 114:4–21).

And, when asked directly whether he changed his opinion in his Merits Expert Report based on

Prof. Elhauge’s opinion, Prof. Torrance answered no. Id. (Torrance Dep. 114:22–115:4).

Defendants’ Reply appears to abandon this argument. It does so for good reason. Plaintiffs have

shown that defendants’ assertions about a purported connection between Prof. Torrance’s revised

estimate of Teva litigation success and Prof. Elhauge’s opinions lack any evidentiary foundation.

The court thus rejects this argument as a reason for excluding Prof. Torrance’s opinion about the

chances of success in the Teva litigation.

       Last, defendants assert that Prof. Torrance inexplicably changed his opinions about the

probability that the Teva generic EAI infringed any claims of the ’432 patent. Prof. Torrance’s

Expert Report on class certification opined that “a reasonable, competent, and experienced patent



                                                    119
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 120 of 140




attorney . . . would likely conclude that Teva’s generic auto-injector had a relatively large

probability of infringing at least one claim of the ’432 patent.” Doc. 2153-5 at 31 (Torrance Dec.

7, 2018 Expert Report ¶ 76). But, in his Merits Expert Report, Prof. Torrance opines that “a

reasonable, competent, and experienced patent attorney” likely would conclude that it was

unlikely that the Teva generic EAI “would have been found to infringe any claim of the ’432

patent.” Doc. 2153-2 at 72 (Torrance Oct. 31, 2019 Expert Report ¶ 141); see also id. at 51, 54–

55 (¶¶ 100, 103–04) (analyzing certain claims of the ’432 Patent and concluding that it was

unlikely that a court would have found that the Teva generic EAI infringed certain claims of the

’432 Patent). Prof. Torrance addressed this difference both in his deposition testimony and his

Rebuttal Report. He testified that his opinion at class certification used the word “relatively” as

“compared to the Intelliject[,]” meaning that he was opining that Teva’s chances of infringement

were “relatively large compared to the Intelliject” and “the Intelliject has a lower probability of

infringing than the Teva device.” Doc. 2185-4 at 10 (Torrance Dep. 133:10–136:3). His

Rebuttal Report further expands on this clarification. Doc. 2185-5 at 23–24, 33 (Torrance Feb.

7, 2020 Rebuttal Expert Report ¶¶ 27, 43). Based on this clarification, Prof. Torrance has

provided a reliable explanation for why, he contends, his earlier opinion at class certification

doesn’t conflict with the opinion he offers at the merits stage of the litigation. Defendants’

disagreements about this explanation go the credibility of Prof. Torrance’s opinion, and they are

fodder for cross-examination. But, based on this record, the court won’t exclude Prof.

Torrance’s opinion about the likelihood of success in the Teva litigation.

                                      3. The Facts Supporting Prof. Torrance’s Opinion
                                         about the Cephalon Litigation

       Next, defendants assert that Prof. Torrance’s analysis about the likelihood of success in

the Cephalon litigation is unreliable because he failed to consider important facts and events


                                                    120
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 121 of 140




from that litigation. The Cephalon litigation was a lawsuit that Cephalon filed in the United

States District Court for the District of Delaware on December 11, 2009. Doc. 2153-2 at 86

(Torrance Oct. 31, 2019 Expert Report ¶ 185). Cephalon brought the lawsuit against Mylan and

several other defendants, alleging that defendants had infringed their patent for the drug, Nuvigil.

Id. In December 2010, the Judicial Panel on Multi-District Litigation transferred Cephalon’s

case against Mylan, along with seven other actions, to Judge Gregory M. Sleet in the District of

Delaware. Id. at 86–87 (¶ 186). On April 26, 2012, Cephalon and Mylan settled their claims

while the litigation still was pending. Id. at 88 (¶ 190). But, the Cephalon lawsuit continued

against the other, remaining defendants, who defended the case through a bench trial before

Judge Sleet. See generally In re Armodafinil Pat. Litig., 939 F. Supp. 2d 456 (D. Del. 2013).

After that bench trial concluded, Judge Sleet issued an Order holding that the asserted claims of

the Cephalon patent were not invalid and enjoining defendants from manufacturing and selling

their competing drug products before the patent’s expiration. Id. at 503.

       Defendants argue that Prof. Torrance’s opinion about the Cephalon litigation is unreliable

because he never considered Judge Sleet’s opinion when reaching his conclusions. Even worse,

defendants argue, Prof. Torrance reaches a conclusion that is the opposite of what Judge Sleet

held in his Order, ruling that the patent was not invalid. But, plaintiffs explain, Prof. Torrance

makes clear that his opinion about the likelihood of success for Mylan in the Cephalon litigation

is “at the time of the actual settlement.” Doc. 2153-2 at 5 (¶ 4.a.). And, Prof. Torrance explains

in his Rebuttal Report that he didn’t consider Judge Sleet’s Order when forming his opinion “for

good reason.” Doc. 2185-5 at 39 (Torrance Feb. 7, 2020 Rebuttal Expert Report ¶ 58). That’s

because his “opinion takes into account only information known or available to the parties on the

settlement date.” Id. Since the settlement date occurred before the bench trial and Judge Sleet’s



                                                    121
     Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 122 of 140




Order, “these sources of information were not available as of the settlement date.” Id. So, that’s

why Prof. Torrance “did not rely on this information for [his] opinions.” Id. And, although Prof.

Torrance testified that he reviewed the oral argument in the appeal of the Cephalon litigation

filed in the Federal Circuit, he also testified that he “did not take that into account nor did [he]

take Judge Sleet’s opinion into account because he analyzed from . . . the point in time of

settlement.” Doc. 2153-3 at 25 (Torrance Dep. 203:2–14); see also Doc. 2185-5 at 23 (¶ 26)

(explaining that he “did review the post-settlement litigation record of the Cephalon litigation,

including the Federal Circuit oral arguments” but he “also did not rely on any of this post-

settlement information to come to conclusions for [his] Merits Report”).29

        Also, defendants criticize Prof. Torrance’s opinion about the Cephalon litigation because,

they contend, he reviewed only one expert report and failed to consider other, competing expert

opinions about the validity of the Cephalon patent. But that’s not an accurate description.

Indeed, Prof. Torrance testified that he only was able to review one expert report “in full[.]”

Doc. 2153-3 at 33 (Torrance Dep. 262:22–263:13). But also, he testified that he asked for other

expert reports, and some of the ones he received were “heavily redacted.” Id. Still, he “made

[his] best efforts to determine what the various experts had said on particular issues.” Id.; Doc.

2185-5 at 41 (¶ 59) (“In the case of the expert testimony in the Cephalon litigation . . . [Prof.

Torrance] was able to locate sufficient pre-settlement information on expert opinions in that case

to come to [his] opinion[.]”). He did that by “reconstruct[ing]” the experts’ reports by “dig[ging]

through the materials” and “find[ing] other documents that referenced them.” Doc. 2153-3 at 33


29
         Also, contrary to defendants’ assertions that Prof. Torrance never reviewed Judge Sleet’s reversal
rate, he testified that he looked up the statistics available on Lex Machina showing Judge Sleet’s reversal
rate. Doc. 2185-4 at 14 (Torrance Dep. 165:6–166:18). But also, he testified that the reversal rates from
2009 that defendants’ counsel cited during the deposition wouldn’t “necessarily be known to somebody at
the time of settlement” and “it would be difficult to say that . . . a competent, experienced, and reasonable
patent attorney at the time of settlement would have had access to that information.” Id.

                                                        122
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 123 of 140




(Torrance Dep. 263:14–264:14). Based on that review, Prof. Torrance believes he has “a pretty

good view of what happened in the expert reports and certainly enough to inform [his] opinions.”

Id. And, as his Expert Report shows, Prof. Torrance considered various opinions rendered by

other experts in the Cephalon litigation to reach his conclusions about the likelihood of success.

Doc. 2153-2 at 91–98 (¶¶ 196, 198–201); see also id. at 92–93 n.301 (¶ 198) (explaining that

Prof. Torrance reviewed the rebuttal report of an expert that took into account various other

“expert reports prepared on behalf of both plaintiffs and defendants”).

       As discussed above, Prof. Torrance provides a reliable basis for his methodology. He

explains why he didn’t consider certain post-settlement material, including Judge Sleet’s Order,

relevant to his analysis. Also, he explains that he considered other expert opinions to the extent

he was able to access them or reconstruct them from the record. Defendants’ challenges to the

reliability of Prof. Torrance’s opinion based on the information he considered when forming his

opinion goes to the opinion’s weight but not its admissibility. See In re Urethane Antitrust

Litig., MDL No. 1616, No. 04-1616-JWL, 2012 WL 6681783, at *3 (D. Kan. Dec. 21, 2012),

aff’d 768 F.3d 1245 (10th Cir. 2014) (refusing to exclude expert testimony because expert had

considered only certain evidence when forming his opinion because “[t]he extent to which [the

expert] considered the entirety of the evidence in the case is a matter for cross-examination”).

So, the court refuses to exclude Prof. Torrance’s expert opinion about the Cephalon litigation

based on defendants’ argument that he ignored certain material when forming his conclusions.

Importantly, Prof. Torrance didn’t overlook the material. He knew it was available for his

consideration. But, he has explained reliably why he didn’t consider the material. So, the court

refuses to exclude Prof. Torrance’s opinion on this basis.




                                                   123
     Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 124 of 140




                                        4. The Facts Supporting Prof. Torrance’s Opinions
                                           about the Teva Litigation

        Last, defendants argue that Prof. Torrance relied on incorrect or irrelevant facts and failed

to consider material facts in his analysis about the likelihood of success in the Teva litigation.30

Defendants contend that, by considering certain facts and failing to consider other facts, Prof.

Torrance has proffered an unreliable opinion on this topic. Specifically, defendants criticize

Prof. Torrance’s opinion in three ways.

        First, defendants assert that Prof. Torrance’s opinion is unreliable because it analyzes the

validity of the ’012 Patent, but the Pfizer subsidiary plaintiffs dropped that patent from the case

before trial in the Teva litigation. Indeed, Prof. Torrance’s Expert Report thoroughly analyzes

the ’012 Patent. Doc. 2153-2 at 34–39 (Torrance Oct. 31, 2019 Expert Report ¶¶ 67–78). He

concludes that a reasonable, competent, and experienced patent attorney would find that “the

patent claims of the ’012 patent are likely invalid.” Id. at 39 (¶ 78); see also id. at 72 (¶ 141).

Also, he recognizes that the Pfizer subsidiary plaintiff “ultimately withdrew” its claim based on

the ’012 Patent. Id. at 39 (¶ 78). And he finds that unsurprising because “continued reliance on

the ’012 patent claims would very likely have resulted in their being held invalid for

nonobviousness.” Id.

        Prof. Torrance’s Rebuttal Report explains why he considered the validity of the ’012

Patent even though plaintiffs withdrew their infringement claim based on this patent. He

“fundamentally disagree[s]” with defendants’ argument that a reasonable, competent, and

experienced patent attorney would not have considered the infringement or validity of the ’012

Patent when evaluating the likelihood of success in the Teva litigation. Doc. 2185-5 at 20–22


30
         As previously discussed, the Teva litigation refers to a lawsuit filed by Pfizer, through its
subsidiaries, against Teva alleging that Teva’s generic EpiPen infringed the EpiPen patent. Doc. 2169 at
3, 5 (Pretrial Order ¶¶ 6, 10, 31).

                                                      124
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 125 of 140




(Torrance Feb. 7, 2020 Rebuttal Expert Report ¶ 23). Instead, he explains, patents “in the same

patent family can be, and often are, relevant to the interpretation of their co-familial patents.” Id.

So, he considered both the ’012 and ’432 patents because they “are members of the same patent

family.” Id. He notes that these two patents “share identical specifications.” Id. Also, the two

patents’ prosecution histories “would have been relevant to the construction of claim elements in

the ’432 patent.” Id. And, he observes that one of the Pfizer subsidiary plaintiffs made decisions

in the past “about how to proceed with its infringement suits against Teva and Intelliject—both

of which did, at one time, involve the ‘012 patent[.]” Id. Prof. Torrance opines that those earlier

decisions “would be relevant to assessments of [the Pfizer subsidiary plaintiff’s] decisions about

how to proceed with its infringement suits against Teva and Intelliject, as of the dates of

settlement in these litigations.” Id.

       After explaining all this, Prof. Torrance asserts that “[i]gnoring the ’012 patent, which is

a member of the same patent family of the ’432 patent, its claims, and the prosecution history of

its claims would violate proper claim construction procedures.” Id. He opines that a “patent

attorney who ignored such information would not be engaging in reasonable or competent

practice.” Id. Defendants’ expert disagrees with this conclusion. But, on this Daubert motion,

the court need not decide which expert is correct. See Frederick v. Swift Transp. Co., Inc., 591

F. Supp. 2d 1149, 1155 (D. Kan. 2008) (Belot, J.) (explaining that in a “battle of the experts”

over which opinion is correct, the court won’t “credit one expert’s opinion over the other” but

instead leaves the decision “to the trier of fact to determine how much weight to give to each

expert’s opinions” (citation and internal quotation marks omitted)). Instead, the court’s task here

is to decide whether Prof. Torrance has provided a reliable methodology for reaching his

conclusions. Prof. Torrance satisfies that requirement here. He has provided a reliable



                                                     125
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 126 of 140




explanation for why he considered the ’012 Patent in his analysis. And, the court won’t exclude

his opinion for that reason.

        Second, defendants argue that Prof. Torrance unreliably considered a 2011 and 2019

deposition transcript when he formed his opinion about Teva’s likelihood of success at the time

of the litigation’s settlement in 2012. With the 2011 deposition transcript, defendants contend it

was wrong for Prof. Torrance to consider this material. See Doc. 2153-2 at 60–61 (¶¶ 114–117)

(discussing the August 2011 deposition of John G. Wilmot in the Teva litigation). Defendants

assert that this deposition testimony wasn’t part of the patent litigation record because none of

the parties introduced it into evidence at the trial, and thus, neither the district court nor Federal

Circuit would have considered it in an analysis of the case’s merits. But, plaintiffs respond, this

deposition transcript was part of the Teva discovery record, and it would have been available for

the parties to evaluate when reaching the decision to settle the case in 2012. So, they argue, it is

entirely proper for Prof. Torrance to consider this deposition testimony when evaluating the

likelihood of success when the parties settled the Teva litigation in 2012.

        With the 2019 deposition transcript, Prof. Torrance testified that he read the transcript

and that it “helped [him] find some information” but he was clear that he didn’t rely on that

deposition transcript to form his opinions. Doc. 2153-3 at 34 (Torrance Dep. 282:19–283:9); see

also Doc. 2185-5 at 22–23 (¶ 25) (explaining that he “did read the 2019 Wilmot deposition” but

he “did not rely on the 2019 Wilmot deposition to come to conclusions for [his] Merits Report”

and instead, his review of that deposition “helped put into context information that would have

been available to ‘a reasonable, competent, and experienced patent attorney’ at the time of

settlement, but that, due to the passage of time, is now more challenging to put into context”).




                                                      126
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 127 of 140




       Again, defendants’ arguments here go to the weight the trier of fact should assign to his

opinion. Although defendants disagree with Prof. Torrance’s references to the 2011 and 2019

deposition transcripts, Prof. Torrance has provided a reasonable explanation why he reviewed the

transcripts and how they fit into his analysis. Defendants are free to raise these challenges on

cross-examination. But, defendants haven’t shown that Prof. Torrance’s methodology here is so

unreliable that the court must exclude his expert testimony.

       Third, defendants contend that Prof. Torrance unreliably discounts the Teva litigation

record in favor of defenses and arguments that the parties never raised at trial. Defendants assert

that Prof. Torrance relies on an inequitable conduct or unenforceability defense. Doc. 2153-1 at

21 (citing Doc. 2153-2 at 21–23, 28, 37 (¶¶ 38, 40, 49, 72)). But, as plaintiffs correctly respond,

none of these paragraphs in Prof. Torrance’s Expert Report discuss or even mention an

inequitable conduct or unenforceability defense. Instead, plaintiffs assert, Prof. Torrance’s

Expert Report only considers the invalidity and non-infringement defenses asserted in the Teva

litigation and factors those defenses into his likelihood of success analysis. Doc. 2153-2 at 39,

42–43, 51, 54–55, 58–59, 60–62 (¶¶ 78, 86–87, 100, 103–04, 109, 113, 117–18). Defendants’

Reply comes back with a different citation to paragraphs in Prof. Torrance’s Expert Report that,

they contend, analyze an inequitable conduct or unenforceability defense. Doc. 2223-1 at 13

(citing Doc. 2153-2 at 35–36 (¶¶ 69–70)). But, these paragraphs merely discuss the actions

taken by a Pfizer subsidiary in its patent prosecution. Prof. Torrance criticizes the actions as

“careless” or “at worst” based on “a desire to postpone consideration by the examiner of

potentially damaging prior art.” Doc. 2153-2 at 36 (¶ 70). But he never asserts that these actions

form the basis for an inequitable conduct or unenforceability defense. Id. And, his Expert

Report never analyzes these defenses in the context of his opinion about the likelihood of success



                                                    127
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 128 of 140




in the Teva litigation. So, the court rejects defendants’ argument that Prof. Torrance has relied

on defenses and arguments that the parties never raised at trial because the contents of his Expert

Report don’t support that argument.

       For the reasons discussed, Prof. Torrance has provided a reliable basis for considering

certain facts and ignoring other facts that he found irrelevant to his analysis about the likelihood

of success in the Teva litigation. Thus, the court finds, defendants’ argument here provides no

reason for the court to exclude Prof. Torrance’s opinion on this topic.

                       B. Does Prof. Torrance Improperly Imply That He Performed
                          Scientific, Validity, and Infringement Analyses When He Never
                          Performed Such Analyses?

       Next, defendants argue that Prof. Torrance’s opinions are unreliable because he

references analyses that, defendants contend, he never performed. Defendants make two

arguments in this part of their motion seeking to exclude Prof. Torrance’s opinions.

       First, defendants argue that Prof. Torrance’s use of percentage values and confidence

intervals in his opinions about the likelihood of litigation success improperly invokes statistical

terminology and concepts. Defendants say Prof. Torrance misappropriates these terms because

he never performed any mathematical or statistical analysis when forming his opinions. So,

defendants contend, Prof. Torrance’s opinions pose a danger of misleading or confusing the jury

because the terminology he uses may cause the jury to assume his analysis involves some kind of

mathematical exactness when it actually does not. As a consequence, defendants assert that the

court should exclude Prof. Torrance’s opinions under Fed. R. Evid. 403.

       A court may exclude relevant evidence under Rule 403 “if its probative value is

substantially outweighed by a danger of . . . confusing the issues [or] misleading the jury . . . .”

Fed. R. Evid. 403. Using Rule 403 to exclude otherwise admissible evidence is an



                                                     128
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 129 of 140




“extraordinary remedy” that “should be used sparingly.” Eisenhour v. County, 897 F.3d 1272,

1277 (10th Cir. 2018) (citations and internal quotation marks omitted). The Tenth Circuit has

instructed courts to “give the evidence its maximum reasonable probative force and its minimum

reasonable prejudicial value” when “performing the [Rule] 403 balancing[.]” Id. (citation and

internal quotation marks omitted).

       Plaintiffs argue that the court shouldn’t apply Rule 403’s extraordinary remedy to Prof.

Torrance’s opinions. Plaintiffs assert that Prof. Torrance has provided reliable opinions about

the likelihood of litigation success that, as previously discussed, he rendered after reviewing

relevant materials from the underlying patent lawsuits and applying his knowledge and expertise

about patent law to those facts to opine about the likely outcomes in the litigation. As the court

already has explained, other courts have allowed patent law experts to provide similar opinions

about the likelihood of success in patent litigation using methodologies that are similar to what

Prof. Torrance used to reach his conclusions. See In re Namenda Direct Purchaser Antitrust

Litig., 331 F. Supp. 3d 152, 187–88 (S.D.N.Y. 2018) (allowing expert opinion where the expert

had “the expertise to evaluate the things he assessed—from expert reports to patent file folders—

and to draw conclusions about who is more likely to win a patent lawsuit”); see also In re

Solodyn (Minocycline Hydrochloride) Antitrust Litig., No. 14-md-02503, 2018 WL 563144, at

*16 (D. Mass. Jan. 25, 2018) (permitting expert to testify “based upon his own expertise and

experience in the field of patent law” about “likelihood of success in patent litigation”); In re

Wellbutrin XL Antitrust Litig., 133 F. Supp. 3d 734, 765–67 (E.D. Pa. 2015), aff’d on other

grounds, 868 F.3d 132 (3d Cir. 2017) (finding that a patent law professor was “a qualified expert

offering appropriate expert testimony” where he reviewed relevant materials from the underlying

litigation and applied his expertise to opine about the likelihood of litigation success).



                                                     129
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 130 of 140




       Defendants argue that these cases differ because the experts there didn’t use a “holistic”

analysis to evaluate likelihood of success as, they assert, Prof. Torrance uses to render his

opinions. The court disagrees for reasons already discussed in Part VII.A.1., above. Although

none of the experts in those cases referred to the analysis as a “holistic” one, the experts used

methodologies similar to what Prof. Torrance uses here—i.e., reviewing the relevant litigation

materials and applying knowledge and expertise about patent law to those materials to opine

about the likelihood of success. See In re Namenda Direct Purchaser Antitrust Litig., 331 F.

Supp. 3d at 187–88 (allowing opinion where expert used his “expertise” in patent law to

“evaluate” patent litigation materials “from expert reports to patent file folders” and then “draw

conclusions about who is more likely to win a patent lawsuit”); see also In re Solodyn

(Minocycline Hydrochloride) Antitrust Litig., 2018 WL 563144, at *16 (permitting expert

opinion that relied on a review of the technical experts’ conclusions and then applied “his own

expertise and experience in the field of patent law” to offer an opinion about “likelihood of

success in patent litigation”); In re Wellbutrin XL Antitrust Litig., 133 F. Supp. 3d at 765–67

(allowing expert opinion by patent law professor who reached his conclusions about the

likelihood of litigation success after “review of the briefs, pleadings, ANDA, and underlying

patent at issue in the . . . litigation”). For the same reasons that other courts have found sound

the methodologies patent experts have used to opine about the likelihood of litigation success,

the court finds Prof. Torrance’s methodology reliable here.

       And, although Prof. Torrance uses no mathematical formula or statistical analysis to

render his opinions, the court can’t find that the terminology he uses is so misleading or

confusing that it “substantially” outweighs the probative value of his opinions. As plaintiffs

correctly argue, defendants can address any concerns about Prof. Torrance’s terminology



                                                    130
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 131 of 140




through cross-examination and by introducing into evidence their own experts’ opinions. See In

re Solodyn (Minocycline Hydrochloride) Antitrust Litig., 2018 WL 563144, at *16 (denying

motion to exclude expert opinion about “likelihood of success in patent litigation” and noting

that “[t]o the extent Defendants seek to challenge [the expert’s] conclusions [about] the likely

outcome of the patent challenges, they may do so with their own expert testimony—as they have

proposed to do”); see also In re Namenda Direct Purchaser Antitrust Litig., 331 F. Supp. 3d at

188 (denying motion to exclude expert opinion and recognizing that defendants can challenge

the opinion by cross-examining the expert about his “evaluation of technical material” and by

“offering the testimony of its own expert”). So, the court finds, Prof. Torrance’s use of certain

terminology doesn’t render his opinions so misleading or confusing that the court must exclude

them under Fed. R. Evid. 403.

       Second, defendants argue that the court should exclude Prof. Torrance’s opinions because

his Expert Report fails to explain how he construed the patent claims or how he analyzed the

prior art to reach his conclusions about the likelihood of patent litigation success. Plaintiffs

respond with a litany of specific citations to Prof. Torrance’s Expert Report where, they argue,

he construed the patent claims and analyzed prior art to formulate his opinions. The court agrees

with plaintiffs. Paragraphs 91 through 117 of Prof. Torrance’s Expert Report contain his

analysis of the elements of Claims 19, 20, and 21 of the ’432 Patent. Doc. 2153-2 at 46–61

(Torrance Oct. 31, 2019 Expert Report ¶¶ 91–117). Prof. Torrance discusses in detail certain

patent claim elements, including “drive the needle,” “first locked retraced position,” “kickback,”

and “transfer of the residual force to the needle cover.” Id. at 49–59 (¶¶ 96–103, 105–109).

With each of these patent claim elements, Prof. Torrance analyzes the construction of these

elements in the context of the claims themselves and the patent’s specification, and in some



                                                     131
     Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 132 of 140




cases, he considers the prosecution history (or lack thereof) and extrinsic evidence such as

dictionary definitions and trial testimony. See id. And, in paragraph 118, Prof. Torrance

discusses the prior art and how that prior art is relevant to the patent’s invalidity by anticipation

or obviousness. Id. at 62 (¶ 118). These portions of the Expert Report show that Prof. Torrance

offers a reliable explanation how he construed the patent claims and how he analyzed the prior

art as part of his analysis of determining the likelihood of litigation success. To the extent

defendants challenge how Prof. Torrance performed that analysis, those arguments go to the

weight of his testimony, not its admissibility. Kumho Tire, 526 U.S. at 153 (explaining that

expert opinion is admissible when it falls within “the range where experts might reasonably

differ, and where the jury must decide among the conflicting views of different experts, even

though the evidence is ‘shaky’” (quoting Daubert, 509 U.S. at 596)). And, defendants properly

may raise those challenges through cross-examination or by presenting evidence contradicting

Prof. Torrance’s conclusions. Daubert, 509 U.S. at 596 (“Vigorous cross-examination,

presentation of contrary evidence, and careful instruction on the burden of proof are the

traditional and appropriate means of attacking shaky but admissible evidence.”) But, defendants’

attacks here don’t warrant excluding Prof. Torrance’s opinions.31


31
         This section of defendants’ brief makes a passing argument in a footnote that the court should
exclude Prof. Torrance’s opinions because he “asserts certain invalidity and infringement opinions,
despite not being qualified as a person of ordinary skill in the art (‘POSITA’) of the patents at issue, and
without relying on the testimony of any POSITA expert to support his conclusions.” Doc. 2153-1 at 25
n.54. Plaintiffs’ Response doesn’t respond to this argument, and defendants’ Reply never mentions it.
Our Circuit instructs that “[a]rguments made in a perfunctory manner, such as in a footnote, are waived.”
United States v. Hardman, 297 F.3d 1116, 1131 (10th Cir. 2002); see also Therrien v. Target Corp., 617
F.3d 1242, 1253 (10th Cir. 2010) (“Many courts have . . . held that an argument made only in a footnote
of an appellate brief is waived.” (citation and internal quotation marks omitted)); United States v.
Zabokrtsky, No. 5:19-cr-40089-HLT-1, 2020 WL 1082583, at *3 n.4 (D. Kan. Mar. 6, 2020) (“Arguments
raised in a footnote are not properly before the Court.”); Fish v. Kobach, No. 16-2105-JAR, 2016 WL
6125029, at *3 (D. Kan. Oct. 20, 2016) (holding argument was “waived” because “plaintiffs raised this
argument ‘in a perfunctory manner’ and in a footnote” (quoting Hardman, 297 F.3d at 1131)). Because
defendants raise in a perfunctory manner their argument that Prof. Torrance’s opinions are inadmissible
because he fails to rely on a POSITA expert—i.e., by asserting the argument in a footnote in their opening

                                                        132
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 133 of 140




        For all the reasons discussed, the court rejects each of the arguments presented by

defendants’ Motion to Exclude Plaintiffs’ Patent Litigation Expert. So, the court denies

defendants’ request to exclude the merits expert opinions of Prof. Torrance.

        IX.     Defendants’ Motion to Exclude Plaintiffs’ Rebuttal Report Regarding the
                ’827 Patent (Doc. 2156)

        Last, defendants move the court to exclude the rebuttal report that plaintiffs’ expert offers

about the ’827 Patent. Plaintiffs have retained Prof. Andrew Torrance to provide a separate set




brief and never mentioning it in their Reply—the court could decline to address it here. Nevertheless, the
court explains that this argument, even when considered in full, doesn’t require the court to exclude Prof.
Torrance’s opinions about the likelihood of litigation success.

         In the following section, infra Part IX., the court addresses the POSITA argument more fully
because the parties actually have briefed the issue as it pertains to the question whether Prof. Torrance
may offer opinions rebutting Charles E. Clemens’s opinions whether the Teva generic likely infringed the
’827 Patent. As discussed below, the court finds Prof. Torrance isn’t qualified to offer those opinions
because he’s not a POSITA. But this ruling doesn’t require the court to exclude Prof. Torrance’s opinions
on the likelihood of patent litigation success. Here, Prof. Torrance offers his opinions as a qualified
expert—a patent lawyer and professor—about the litigants’ chances of success in underlying patent
litigation. Defendants cite no case law, and the court has found none in its own research, that require a
POSITA to render that type of expert opinion involving the chances of litigation success. In fact, other
courts have reached the opposite conclusion when addressing this same challenge targeted at lawyers
offering opinions about patent litigation success. See, e.g., In re Loestrin 24 Fe Antitrust Litig., 433 F.
Supp. 3d 274, 306 (D.R.I. 2019) (rejecting argument that expert “improperly opines about materiality, the
significance of prior art references, and technical patent issues; opinions that may only come from a
person of ordinary skill in the art” when expert offered opinions “directed to how a patent attorney in the
field would have evaluated the prosecution of the ’394 patent and what advice and opinions a patent
attorney would have given to his or her client regarding that prosecution and the related litigation” and
recognizing that while only a POSITA “may opine on . . . technical patent law issues” the expert at issue
“clearly [did] not do so” but instead offered opinions about how a patent attorney in the field would have
evaluated the patent (citation and internal quotation marks omitted)); In re Namenda Direct Purchaser
Antitrust Litig., 331 F. Supp. 3d 152, 187 (S.D.N.Y. 2018) (denying motion to exclude expert testimony
based on an argument that a lawyer was not a chemist, and thus, not a POSITA qualified to opine about
patent infringement and validity because the expert was not opining that the patent is invalid or that a
generic competitor didn’t infringe the patent but instead offered “a reasonable patent attorney’s
assessment of the likelihood that [the generic competitor] would win its patent case—exactly the sort of
assessment he would have offered his client during the nearly two decades when he served as” in-house
patent counsel (citation and internal quotation marks omitted)). For the same reasons discussed in the
cited cases, the court declines to exclude Prof. Torrance’s likelihood of patent litigation success opinions
based on the argument that he’s not a POSITA. Instead, his opinions on this topic properly opine about
how a patent lawyer would evaluate the chances of litigation success and don’t touch on technical patent
issues for which he’s not qualified to offer opinions.

                                                        133
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 134 of 140




of opinions from the ones offered in his Merits Expert Report. Prof. Torrance offers an Expert

Rebuttal Report to the Expert Report of Charles E. Clemens, who defendants have retained to

opine whether the Teva generic EAI likely infringed the ’827 Patent.

       As already discussed, the Teva litigation was a lawsuit filed by Pfizer, through its

subsidiaries, against Teva alleging that Teva’s generic EAI infringed the EpiPen’s patents. Doc.

2169 at 3, 5 (Pretrial Order ¶¶ 6, 10, 31). In that lawsuit, the Pfizer subsidiaries argued that the

Teva generic infringed two patents—the ’012 Patent and the ’432 Patent. Id. at 5 (Pretrial Order

¶¶ 31–32). After the Teva litigation concluded, the United States Patent and Trademark Office

issued the ’827 Patent to a Pfizer subsidiary. In defendants’ Motion for Summary Judgment,

they assert that the ’827 Patent posed “a substantial risk of infringement” by the Teva generic

EAI such that it affected Teva’s ability to launch its generic EAI before June 2015 (the licensed

entry date under the settlement agreement in the Teva litigation). Doc. 2142-1 at 79.

       To support this theory of infringement at the summary judgment stage, defendants rely on

Mr. Clemens’s expert opinion. See id. (citing Doc. 2164-7 (Clemens Dec. 23, 2019 Expert

Report)). Mr. Clemens is an engineer who founded a consulting business specializing in the

design and development of medical devices. Doc. 2156-2 at 4 (Clemens Dec. 23, 2019 Expert

Report ¶ 1). He opines “there is a substantial likelihood that Teva’s EAI device infringes at least

the following claims of the ’827 Patent: independent Claims 1 and 22; and dependent Claims 5,

11, 18, 21, and 23.” Id. at 6 (¶ 13). Also, he “conclude[s] that there is a substantial likelihood

that Teva’s EAI device, even after the December 2014 ANDA amendment, still infringes at least

one independent claim of the ’827 Patent (Claim 22).” Id. (¶ 14).

       Plaintiffs offer Prof. Torrance’s Rebuttal Report to rebut Mr. Clemens’s infringement

analysis of the ’827 Patent. Specifically, Prof. Torrance opines that Mr. Clemens’s infringement



                                                     134
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 135 of 140




analysis is “faulty in a number of regards, including for not applying patent law correctly, for

applying the incorrect standard of claim construction during his interpretation of the claims of

the ’827 patent, and for focusing largely on the time period after the Teva settlement.” Doc.

2158-2 at 5 (Torrance Feb. 21, 2020 Rebuttal Report to Clemens Expert Report ¶ 4). And, he

asserts “no reasonable, competent, and experienced patent attorney would carry out the

infringement analysis [Mr. Clemens] did, nor conclude that there would be infringement of any

valid and enforceable patent claim.” Id.

       Defendants argue the court should exclude Prof. Torrance’s rebuttal opinions because

he’s not qualified to offer expert testimony whether the Teva generic EAI infringes the ’827

Patent. And, defendants further contend, even if Prof. Torrance is qualified to render the expert

opinions here, his opinions are inadmissible because they are unreliable and irrelevant. Because

the court agrees with defendants’ first argument, it need not address the second. The court

explains, below, why it concludes that Prof. Torrance isn’t qualified to offer rebuttal expert

opinions in response to Mr. Clemens’s infringement analysis of the ’827 Patent.

                       A. Is Prof. Torrance Qualified to Offer His Rebuttal Opinions?

       Defendants assert that Prof. Torrance isn’t qualified to provide his rebuttal opinions that

analyze whether the Teva generic EAI infringes the ’827 Patent because he’s not a person of

ordinary skill in the art (“POSITA”). Defendants argue that “the issues of infringement or

validity” are “analyzed in great part from the perspective of a” POSITA. Sundance, Inc. v.

DeMonte Fabricating Ltd., 550 F.3d 1356, 1361 (Fed. Cir. 2008). But when an expert lacks

“any suggestion of relevant technical expertise,” the expert cannot offer testimony of

infringement or validity issues because those issues “are exclusively determined from the

perspective of ordinary skill in the art.” Id.



                                                    135
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 136 of 140




       Defendants argue that Prof. Torrance doesn’t qualify as a POSITA here because he lacks

the specialized engineering expertise to opine whether the Teva generic EAI infringes the ’827

Patent. Indeed, Prof. Torrance testified that he’s not a mechanical engineer. Doc. 2156-5 at 23–

24 (Torrance Dep. 156:24–157:5). He doesn’t have any degrees or certifications in engineering.

Doc. 2158-2 at 43–44 (Ex. A (Prof. Torrance Curriculum Vitae)). And, he conceded that he’s

not an expert in the particular field of “mechanical engineering with respect to autoinjectors.”

Doc. 2156-5 at 16 (Torrance Dep. 70:15–21); see also id. at 36 (Torrance Dep. 213:1–6)

(testifying that he “would not offer [himself] as an expert in mechanical engineering”).

       Also, Prof. Torrance testified that he doesn’t fit the definition of POSITA that the parties

to the Teva litigation agreed qualified an expert to opine about the ’432 Patent—which, like the

’827 Patent, claims an auto-injector device. Id. at 14 (Torrance Dep. 64:12–23); see also id. at

36 (Torrance Dep. 215:7–13) (testifying that Prof. Torrance wasn’t “offering an opinion that [he

is] a POSITA under either of [the] definitions” of POSITA in the Teva litigation but instead he

was “hired as a patent law expert”). The parties to the Teva litigation agreed that an expert, to

qualify as a POSITA capable of offering expert opinions about the ’432 Patent, must have a

degree in engineering or a related field and at least five years of experience in the engineering

field. Doc. 2156-3 at 4 (Trial Tr. 234:16–235:14); Doc. 2164-4 at 10 (Trial Tr. 488:2–18). As

already discussed, Prof. Torrance doesn’t have those qualifications.

       Plaintiffs don’t put forth much of a response to this argument. Instead, plaintiffs

emphasize that the court found Prof. Torrance qualified to render his opinions about the

likelihood of litigation success at class certification. So, they argue, the court should find him

qualified here to offer opinions that rebut Mr. Clemens’s infringement analysis. This argument

likens apples to oranges. At class certification, the court found Prof. Torrance qualified to render



                                                    136
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 137 of 140




expert opinions about the likelihood of litigation success in patent litigation. That ruling has

nothing to do with the question whether Prof. Torrance is qualified to render rebuttal opinions to

Mr. Clemens’s infringement analysis of the ’827 Patent at the merits stage of the case.

        Also, plaintiffs don’t address any of the case authority that defendants have cited. And

they don’t respond with any citations of their own where courts have permitted a lawyer—who is

not a POSITA—to opine whether a patent is invalid or whether a device infringes a specific

patent. Instead, plaintiffs concede that Prof. Torrance isn’t a mechanical engineer. Doc. 2188-1

at 11. But, they argue this doesn’t disqualify Prof. Torrance as an expert. To the contrary,

plaintiffs contend that Prof. Torrance is qualified to render his rebuttal opinions about

infringement because he’s a lawyer and law professor with expertise in patent law. But, a patent

lawyer may qualify to opine as a technical expert on issues of patent infringement or validity

only if the expert has “such a qualification [that] derive[s] from a lawyer’s technical

qualifications in the pertinent art.” Sundance, 550 F.3d at 1363. And, if an expert “lack[s] the

relevant technical expertise[,]” the expert testimony “fails the standard of admissibility under

Fed. R. Evid. 702.” Id.; see also id. (“[W]here an issue calls for consideration of evidence from

the perspective of one of ordinary skill in the art, it is contradictory to Rule 702 to allow a

witness to testify on the issue who is not qualified as a technical expert in that art.”).

        Here, plaintiffs concede Prof. Torrance lacks the technical qualifications that would

qualify him as a POSITA because he isn’t a mechanical engineer and doesn’t have relevant

engineering experience. And, because he’s not a POSITA, Prof. Torrance isn’t qualified to opine

whether Teva’s generic EAI infringes the ’827 Patent. So, the court excludes Prof. Torrance’s

opinions about the ’827 Patent because he’s not qualified to opine on this topic. See Sundance,

550 F.3d at 1364–65 (holding it was an “abuse of discretion” for a district court to permit a



                                                      137
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 138 of 140




patent attorney who was “a person not skilled in the pertinent art” to offer expert testimony

because “[a]llowing a patent law expert without any technical expertise to testify on the issues of

infringement and validity amounts to nothing more than advocacy from the witness stand”); see

also Union Carbide Corp. v. Am. Can Co., 724 F.2d 1567, 1572 (Fed. Cir. 1984) (concluding

that a former patent lawyer who had “no expertise as to the scope of the field of endeavor of the

inventions of the patents in suit or as to what other fields are analogous art” rendered an

invalidity opinion that “expressed no more than an unsupported conclusory opinion” (citation

and internal quotation marks omitted)).

       Also, Prof. Torrance’s rebuttal opinions here—whether a patent attorney would carry out

the infringement analysis like Mr. Clemens did or whether a patent attorney would conclude that

there was infringement of any valid and enforceable patent claim—aren’t proper rebuttal to Mr.

Clemens’s opinions. Mr. Clemens offers opinions about the likelihood that the Teva generic EAI

infringes the claims of the ’827 Patent based on his review of the device and comparing it to the

’827 Patent. Doc. 2156-2 at 6 (¶¶ 12–14). But, he doesn’t offer any opinions about patent law or

whether the Teva generic EAI device is liable under the law for infringing the ’827 Patent.

Indeed, plaintiffs’ Response to the motion to exclude recognizes that Mr. Clemens’s opinions

offer “‘a technical analysis of whether a device infringes patent claims[.]’” Doc. 2188-1 at 6

(quoting Doc. 2188-3 at 7 (Clemens Dep. 61:25–62:12)). And, Mr. Clemens’s opinions don’t

consider whether “there [was] infringement” of the patent. Id. (quoting Doc. 2188-3 at 7

(Clemens Dep. 62:14–24)); see also Doc. 2188-3 at 7 (Clemens Dep. 62:14–24) (recognizing

that “if there [was] infringement, that may have subsequent legal consequences, but that really

has no relevance to the analysis of whether a device is infringing a particular claim in a patent”).

So, Prof. Torrance’s opinions don’t rebut the opinions that Mr. Clemens offers—i.e., a technical



                                                    138
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 139 of 140




analysis of the device compared to the patent claims. Thus, they aren’t proper rebuttal opinions.

See Fed. R. Civ. P. 26(a)(2)(D)(ii) (explaining that rebuttal expert opinions are “intended solely

to contradict or rebut evidence on the same subject matter identified by another party” (emphasis

added)). And, even if it was, Prof. Torrance isn’t qualified to render those opinions because, as

just discussed, he’s not a POSITA.

       The court also recognizes that Prof. Torrance’s rebuttal opinions differ significantly from

the opinions he offers in his Merits Expert Report. His Merits Expert Report opines about the

chances of litigation success from the perspective of a reasonable, competent, and experienced

patent attorney at the time the parties settled the litigation. His rebuttal opinion analyzes a

patent issued after the Teva litigation ended and that never was the subject of litigation. Thus,

unlike the opinions discussed in the section where the court found Prof. Torrance qualified to

opine about the chances of patent litigation success, Prof. Torrance’s analysis of the patent from

the perspective of a patent lawyer isn’t relevant to rebutting Mr. Clemens’s opinion whether the

Teva generic EAI infringed the ’827 Patent because Mr. Clemens’s opinion has nothing to do

with analyzing litigation or the law that applies to patented devices.

       For all these reasons, the court agrees with defendants. Prof. Torrance isn’t qualified to

render the opinions he offers as rebuttal to Mr. Clemens’s infringement analysis of the ’827

Patent because Prof. Torrance isn’t a POSITA. The court thus grants defendants’ motion to

exclude Prof. Torrance’s rebuttal opinions. And, it excludes Prof. Torrance from offering any

opinions about the ’827 Patent as rebuttal to Mr. Clemens’s opinions.

       X.      Conclusion

       As this Order has explained, the court rules each of the parties’ motions seeking to

exclude as follows:



                                                    139
  Case 2:17-md-02785-DDC-TJJ Document 2380 Filed 06/23/21 Page 140 of 140




          IT IS THEREFORE ORDERED BY THE COURT THAT plaintiffs’ Motion to

Strike in Part the Testimony of Dr. John H. Johnson, IV (Doc. 2132-1) is denied.

          IT IS FURTHER ORDERED THAT the Mylan defendants’ portion of the Motion to

Exclude the Testimony and Report of Plaintiffs’ Expert Witness Einer Elhauge (Doc. 2133) is

denied.

          IT IS FURTHER ORDERED THAT the Mylan defendants’ portion of the Motion to

Exclude the Testimony and Report of Plaintiffs’ Expert Witness Professor Meredith Rosenthal

(Doc. 2134) is denied.

          IT IS FURTHER ORDERED THAT the Mylan defendants’ portion of the Motion to

Exclude the Testimony and Report of Plaintiffs’ Expert Witness Dr. Carl Peck (Doc. 2135) is

granted in part and denied in part.

          IT IS FURTHER ORDERED THAT the Mylan defendants’ portion of the Motion to

Exclude the Testimony and Report of Plaintiffs’ Expert Witness James Bruno (Doc. 2136) is

granted.

          IT IS FURTHER ORDERED THAT the Mylan defendants’ portion of the Motion to

Exclude Plaintiffs’ Patent Litigation Expert (Doc. 2151) is denied.

          IT IS FURTHER ORDERED THAT the Mylan defendants’ portion of the Motion to

Exclude Plaintiffs’ Rebuttal Report Regarding the ’827 Patent (Doc. 2156) is granted.

          IT IS SO ORDERED.

          Dated this 23rd day of June, 2021, at Kansas City, Kansas.

                                                    s/ Daniel D. Crabtree
                                                    Daniel D. Crabtree
                                                    United States District Judge




                                                   140
